Exhibit 10.1
 
CREDIT AGREEMENT
among
CONSOLIDATED GRAPHICS, INC.
as Borrower,
THE GUARANTORS PARTIES HERETO,
THE LENDERS PARTIES HERETO
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
J.P. MORGAN SECURITIES, INC.,
as Co-Lead Arranger and Sole Book Runner
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Lead Arranger,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent,
Dated as of August 20, 2010
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS
    1  
Section 1.1 Defined Terms
    1  
Section 1.2 Other Definitional Provisions
    23  
Section 1.3 Accounting Terms
    23  
 
       
ARTICLE II THE LOANS; AMOUNT AND TERMS
    24  
Section 2.1 Revolving Loans
    24  
Section 2.2 Swingline Loan Subfacility
    26  
Section 2.3 Letter of Credit Subfacility
    27  
Section 2.4 Fees
    31  
Section 2.5 Commitment Reductions
    31  
Section 2.6 Prepayments
    32  
Section 2.7 Minimum Principal Amount of Tranches
    33  
Section 2.8 Default Rate and Payment Dates
    33  
Section 2.9 Conversion Options
    33  
Section 2.10 Computation of Interest and Fees
    34  
Section 2.11 Pro Rata Treatment and Payments
    34  
Section 2.12 Non-Receipt of Funds by the Administrative Agent
    36  
Section 2.13 Inability to Determine Interest Rate
    37  
Section 2.14 Illegality
    37  
Section 2.15 Requirements of Law
    38  
Section 2.16 Indemnity
    39  
Section 2.17 Taxes
    40  
Section 2.18 Indemnification; Nature of Issuing Lender’s Duties
    42  
Section 2.19 Defaulting Lender
    43  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    45  
Section 3.1 Financial Condition
    45  
Section 3.2 No Change
    45  
Section 3.3 Corporate Existence; Compliance with Law
    46  
Section 3.4 Corporate Power; Authorization; Enforceable Obligations
    46  
Section 3.5 No Legal Bar; No Default
    46  
Section 3.6 No Material Litigation
    47  
Section 3.7 Investment Company Act
    47  
Section 3.8 Margin Regulations
    47  
Section 3.9 ERISA
    47  
Section 3.10 Environmental Matters
    48  
Section 3.11 Purpose of Loans
    49  
Section 3.12 Subsidiaries
    49  
Section 3.13 Ownership
    49  
Section 3.14 Indebtedness
    49  
Section 3.15 Taxes
    49  
Section 3.16 Intellectual Property
    50  
Section 3.17 Solvency
    50  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 3.18 Investments
    50  
Section 3.19 Location of Collateral
    50  
Section 3.20 No Burdensome Restrictions
    51  
Section 3.21 Brokers’ Fees
    51  
Section 3.22 Labor Matters
    51  
Section 3.23 Accuracy and Completeness of Information
    51  
Section 3.24 Material Contracts
    51  
Section 3.25 Security Documents
    51  
Section 3.26 Insurance
    52  
 
       
ARTICLE IV CONDITIONS PRECEDENT
    52  
Section 4.1 Conditions to Closing Date and Initial Revolving Loans
    52  
Section 4.2 Conditions to All Extensions of Credit
    56  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    57  
Section 5.1 Financial Statements
    57  
Section 5.2 Certificates; Other Information
    58  
Section 5.3 Payment of Obligations
    61  
Section 5.4 Conduct of Business and Maintenance of Existence
    61  
Section 5.5 Maintenance of Property; Insurance
    61  
Section 5.6 Inspection of Property; Books and Records; Discussions
    62  
Section 5.7 Notices
    62  
Section 5.8 Environmental Laws
    63  
Section 5.9 Financial Covenants
    64  
Section 5.10 Additional Guarantors
    64  
Section 5.11 Compliance with Law
    64  
Section 5.12 Pledged Assets
    65  
 
       
ARTICLE VI NEGATIVE COVENANTS
    65  
Section 6.1 Indebtedness
    65  
Section 6.2 Liens
    67  
Section 6.3 Guaranty Obligations
    67  
Section 6.4 Canadian Credit Agreement
    67  
Section 6.5 Nature of Business
    68  
Section 6.6 Consolidation, Merger, Acquisitions, Sale or Purchase of Assets,
etc.
    68  
Section 6.7 Advances, Investments and Loans
    69  
Section 6.8 Transactions with Affiliates
    69  
Section 6.9 Ownership of Subsidiaries; Restrictions
    70  
Section 6.10 Fiscal Year; Organizational Documents; Material Contracts
    70  
Section 6.11 Limitation on Restricted Actions
    70  
Section 6.12 Restricted Payments
    71  
Section 6.13 Prepayments of Indebtedness, etc.
    71  
Section 6.14 Sale Leasebacks
    71  
Section 6.15 No Further Negative Pledges
    71  
 
       
ARTICLE VII EVENTS OF DEFAULT
    72  
Section 7.1 Events of Default
    72  
Section 7.2 Acceleration; Remedies
    74  

 

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE VIII THE ADMINISTRATIVE AGENT
    74  
Section 8.1 Appointment; Nature of Relationship
    74  
Section 8.2 Powers
    75  
Section 8.3 General Immunity
    75  
Section 8.4 No Responsibility for Loans, Recitals, etc.
    75  
Section 8.5 Acting on Instructions of Lenders
    76  
Section 8.6 Employment of Agents and Counsel
    76  
Section 8.7 Reliance on Documents; Counsel
    76  
Section 8.8 Administrative Agent’s Reimbursement and Indemnification
    77  
Section 8.9 Notice of Default
    77  
Section 8.10 Rights as a Lender
    77  
Section 8.11 Lender Credit Decision
    78  
Section 8.12 Successor Administrative Agent
    78  
Section 8.13 Administrative Agent and Arranger Fees
    79  
Section 8.14 Delegation to Affiliates
    79  
Section 8.15 Execution of Collateral Documents
    79  
Section 8.16 Collateral Releases
    79  
Section 8.17 Syndication Agent
    79  
 
       
ARTICLE IX GUARANTY
    80  
Section 9.1 The Guaranty
    80  
Section 9.2 Bankruptcy
    80  
Section 9.3 Nature of Liability
    80  
Section 9.4 Independent Obligation
    81  
Section 9.5 Authorization
    81  
Section 9.6 Reliance
    81  
Section 9.7 Waiver
    81  
Section 9.8 Limitation on Enforcement
    82  
Section 9.9 Confirmation of Payment
    83  
 
       
ARTICLE X BENEFIT OF AGREEMENT; ASSIGNMENT; PARTICIPATIONS
    83  
Section 10.1 Successors and Assigns
    83  
Section 10.2 Participations
    84  
Section 10.3 Assignments
    84  
Section 10.4 Dissemination of Information
    86  
Section 10.5 Tax Treatment
    86  
 
       
ARTICLE XI MISCELLANEOUS
    86  
Section 11.1 Amendments, Waivers and Release of Collateral
    86  
Section 11.2 Notices
    88  
Section 11.3 No Waiver; Cumulative Remedies
    89  
Section 11.4 Survival of Representations and Warranties
    89  
Section 11.5 Payment of Expenses and Taxes
    90  
Section 11.6 Adjustments; Set-off
    90  
Section 11.7 Table of Contents and Section Headings
    91  
Section 11.8 Counterparts
    91  
Section 11.9 Effectiveness
    92  
Section 11.10 Severability
    92  

 

iii



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 11.11 Integration
    92  
Section 11.12 Governing Law
    92  
Section 11.13 Consent to Jurisdiction and Service of Process
    92  
Section 11.14 Arbitration
    93  
Section 11.15 Confidentiality
    94  
Section 11.16 Acknowledgments
    95  
Section 11.17 Waivers of Jury Trial
    95  
Section 11.18 Interest
    95  
Section 11.19 Amendment and Restatement; Renewal Notes
    96  
Section 11.20 Special Provisions Concerning LOC Documents
    97  
Section 11.21 Consent to Canadian Credit Facility
    97  

 

iv



--------------------------------------------------------------------------------



 



      Schedules      
Schedule 1.1(a)
  Account Designation Letter
Schedule 1.1(b)
  Liens
Schedule 2.1(a)
  Schedule of Lenders and Commitments
Schedule 2.1(b)(i)
  Form of Notice of Borrowing
Schedule 2.1(e)
  Form of Revolving Note
Schedule 2.2(d)
  Form of Swingline Note
Schedule 2.9
  Form of Notice of Conversion/Extension
Schedule 2.17
  Section 2.17 Certificate
Schedule 3.3
  Corporate Existence
Schedule 3.6
  Litigation
Schedule 3.9
  ERISA
Schedule 3.12
  Subsidiaries
Schedule 3.16
  Intellectual Property
Schedule 3.19(a)
  Location of Collateral
Schedule 3.19(b)
  Chief Executive Offices
Schedule 3.22
  Labor Matters
Schedule 3.24
  Material Contracts
Schedule 4.1(h)
  Form of Solvency Certificate
Schedule 5.5(b)
  Insurance
Schedule 5.10
  Form of Joinder Agreement
Schedule 6.1(b)
  Indebtedness
Schedule 10.3
  Form of Assignment and Assumption Agreement
Schedule 11.2
  Schedule of Lenders’ Lending Offices
Schedule 11.19
  Schedule of Existing Letters of Credit

 

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
CREDIT AGREEMENT, dated as of August 20, 2010, among CONSOLIDATED GRAPHICS,
INC., a Texas corporation (the “Borrower”), those Domestic Subsidiaries of the
Borrower listed on the signature pages hereto and as may from time to time
become a party hereto, (collectively the “Guarantors” and individually, a
“Guarantor”), the several banks and other financial institutions as may from
time to time become parties to this Agreement (collectively, the “Lenders” and
individually, a “Lender”), and JPMORGAN CHASE BANK, N.A., a national banking
association with its main office in Chicago, Illinois, as Administrative Agent
for the Lenders hereunder (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower has requested that the Lenders make loans and other
financial accommodations to the Borrower in the amount of up to $285,000,000, as
more particularly described herein;
WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrower on the terms and conditions contained herein;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1 Defined Terms.
As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:
“Account Designation Letter” shall mean the Notice of Account Designation Letter
dated the Closing Date from the Borrower to the Administrative Agent
substantially in the form attached hereto as Schedule 1.1(a).
“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.
“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement and any successors in such capacity.
“Affiliate” shall mean as to any Person, any other Person (excluding any
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person. For purposes of this definition, a
Person shall be deemed to be “controlled by” a Person if such Person possesses,
directly or indirectly, power either (a) to vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or
(b) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.

 

 



--------------------------------------------------------------------------------



 



“Agreement” shall mean this Credit Agreement, as amended, modified or
supplemented from time to time in accordance with its terms.
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of the LIBOR Rate
for a one-month Interest Period on such day plus one and one-half percent
(1-1/2%) and (iii) the sum of the Federal Funds Effective Rate for such day plus
1/2% per annum.
“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.
“Applicable Percentage” shall mean, for any day, the rate per annum set forth
below opposite the applicable Level then in effect, it being understood that the
Applicable Percentage for (i) Revolving Loans which are Alternate Base Rate
Loans shall be the percentage set forth under the column “Alternate Base Rate
Margin for Revolving Loans”, (ii) Revolving Loans which are LIBOR Rate Loans
shall be the percentage set forth under the column “LIBOR Rate Margin for
Revolving Loans and Letter of Credit Fee”, (iii) the Commitment Fee shall be the
percentage set forth under the column “Commitment Fee” and (iv) the Letter of
Credit Fee shall be the percentage set forth under the column “LIBOR Rate Margin
for Revolving Loans and Letter of Credit Fee”:

                                                      LIBOR Rate Margin        
            Alternate Base Rate     for Revolving Loans             Leverage  
Margin for     and Letter of Credit     Commitment   Level   Ratio   Revolving
Loans     Fee     Fee  
I
  < 1.00 to 1.0     0.00 %     1.375 %     0.25 %
II
  < 1.50 to 1.0 but     0.125 %     1.625 %     0.25 %
 
  ³ 1.00 to 1.0                        
III
  < 2.00 to 1.0 but     0.375 %     1.875 %     0.25 %
 
  ³ 1.50 to 1.0                        
IV
  < 2.50 to 1.0 but     0.625 %     2.125 %     0.375 %
 
  ³ 2.00 to 1.0                        
V
  < 3.00 to 1.0 but     0.875 %     2.375 %     0.375 %
 
  ³ 2.50 to 1.0                        
VI
  ³ 3.00 to 1.0     1.25 %     2.75 %     0.50 %

 

2



--------------------------------------------------------------------------------



 



The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Borrower the quarterly financial
information and certifications required to be delivered to the Administrative
Agent and the Lenders in accordance with the provisions of Sections 5.1(b) and
5.2(b) (each an “Interest Determination Date”). Such Applicable Percentage shall
be effective from such Interest Determination Date until the next such Interest
Determination Date. The initial Applicable Percentages on the Closing Date shall
be based on Level II until the first Interest Determination Date occurring after
the Closing Date. After the Closing Date, if the Borrower shall fail to provide
the quarterly financial information and certifications in accordance with the
provisions of Sections 5.1(b) and 5.2(b), the Applicable Percentage from such
Interest Determination Date shall, on the date five (5) Business Days after the
date by which the Borrower was so required to provide such financial information
and certifications to the Administrative Agent and the Lenders, be based on
Level VI until such time as such information and certifications are provided,
whereupon the Level shall be determined by the then current Leverage Ratio.
“Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents.”
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” shall mean J.P. Morgan Securities, Inc.
“Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
whether by sale, lease, transfer or otherwise. The term “Asset Disposition”
shall not include (i) Specified Sales, (ii) the sale, lease or transfer of
assets permitted by Section 6.6(a)(iii), (iv), (v) or (vi) hereof, or (iii) any
Equity Issuance.
“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.
“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.
“Business” shall have the meaning set forth in Section 3.10.

 

3



--------------------------------------------------------------------------------



 



“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to
close; provided, however, that when used in connection with a rate
determination, borrowing or payment in respect of a LIBOR Rate Loan, the term
“Business Day” shall also exclude any day on which banks in London, England are
not open for dealings in Dollar deposits in the London interbank market.
“Canadian Credit Agreement” shall mean that certain Credit Agreement dated
concurrently herewith executed by and among Annan & Bird Lithographers, Inc., a
New Brunswick corporation, JPMorgan Chase Bank, N.A., Toronto Branch, as
Administrative Agent, and certain financial institutions therein named and all
amendments, supplements, restatements or replacements to any of the foregoing
from time to time.
“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.
“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.
“Capital Stock” shall mean (i) in the case of a corporation, capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (iii) in the case of a partnership, partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.
“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”),
(ii) U.S. dollar denominated (or foreign currency fully hedged) time deposits,
certificates of deposit, Eurodollar time deposits and Eurodollar certificates of
deposit of (y) any domestic commercial bank of recognized standing having
capital and surplus in excess of $250,000,000 or (z) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than 364 days from
the date of acquisition, (iii) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition,
(iv) repurchase agreements with a bank or trust company (including a Lender) or
a recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America, (v) obligations of any state of the United States or any
political subdivision thereof for the payment of the principal and redemption
price of and interest on which there shall have been irrevocably deposited
Government Obligations maturing as to principal and interest at times and in
amounts sufficient to provide such payment, (vi) auction preferred stock rated
in the highest short-term credit rating category by S&P or Moody’s, and
(vii) investments in mutual funds whose investment criteria substantially
complies with the provisions hereof.

 

4



--------------------------------------------------------------------------------



 



“Change of Control” shall mean the occurrence of any of the following events:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities and Exchange Act of 1934, as amended) becomes after the date
hereof the “beneficial owner” (defined as aforesaid), directly or indirectly, of
more than 35% of the Voting Stock of the Borrower, or (b) Continuing Directors,
shall cease for any reason to constitute a majority of the Board of Directors of
the Borrower then in office.
“Closing Date” shall mean the date of this Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral Agency Agreement” shall mean that certain Collateral Agency
Agreement dated concurrently herewith executed by and among the Administrative
Agent, JPMorgan Chase Bank, National Association, as Collateral Agent, JPMorgan
Chase Bank, N.A., Toronto Branch, as Administrative Agent under the Canadian
Credit Agreement, JPMorgan Chase Bank, National Association, as holder of
certain Indebtedness of Borrower therein described, and Wells Fargo Bank,
National Association, as holder of certain Indebtedness of Borrower therein
described, as the same may be amended, modified, extended, renewed or replaced
from time to time.
“Collateral Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
Collateral Agent under the Collateral Agency Agreement.
“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents.
“Commitment” shall mean the Revolving Commitment, the LOC Commitment, the
Swingline Commitment, individually or collectively, as appropriate.
“Commitment Fee” shall have the meaning set forth in Section 2.4(a).
“Commitment Percentage” shall mean the Revolving Commitment Percentage and/or
the LOC Commitment Percentage, as appropriate.
“Commitment Period” shall mean the period from and including the Closing Date to
but not including the Revolving Commitment Termination Date.
“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group which includes the Borrower and
which is treated as a single employer under Section 414 of the Code.

 

5



--------------------------------------------------------------------------------



 



“Consolidated Capital Expenditures” shall mean, for any period, all capital
expenditures of the Borrower and its Subsidiaries on a consolidated basis for
such period, as determined in accordance with GAAP. The term “Consolidated
Capital Expenditures” shall not include (i) capital expenditures in respect of
the reinvestment of proceeds derived from Recovery Events received by the
Borrower and its Subsidiaries to the extent that such reinvestment is permitted
under the Credit Documents or (ii) acquisitions of all or substantially all of
the assets or stock of businesses and/or mergers with other businesses.
Furthermore, for purposes of calculating the Interest Coverage Ratio only,
“Consolidated Capital Expenditures” shall not include capital expenditures that
are financed by the Borrower or its Subsidiaries under equipment financings
permitted under Sections 6.1(c) or (m).
“Consolidated Cash Taxes” means, for any period, the aggregate of all taxes on
income of the Borrower and its Subsidiaries on a consolidated basis for such
period, as determined in accordance with GAAP.
“Consolidated EBITDA” shall mean, for any period, the sum of (i) Consolidated
Net Income for such period, plus (ii) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (A) Consolidated
Interest Expense, (B) total federal, state, local and foreign income taxes and
other similar taxes, (C) losses (or minus gains) on the sale or disposition of
assets outside the ordinary course of business and (D) depreciation,
amortization expense and other non-cash charges, all as determined in accordance
with GAAP. Non-cash charges that are added back to Consolidated Net Income in
subsection (D), but are ultimately paid in cash will be deducted from
Consolidated EBITDA at the time cash payments are made (other than the
litigation charges in the amount of $17,000,000 specified and described in the
December 31, 2008 Form 10K filing by the Borrower, which shall continue to be
excluded from the calculation of Consolidated EBITDA in the event it is paid).
“Consolidated Interest Expense” shall mean, for any period, all interest expense
of the Borrower and its Subsidiaries (including, without limitation. the
interest component under Capital Leases), as determined in accordance with GAAP.
“Consolidated Net Income” shall mean, for any period, net income (excluding
extraordinary items) after taxes for such period of the Borrower and its
Subsidiaries on a consolidated basis, as determined in accordance with GAAP.
“Continuing Directors” shall mean during any period of up to 24 consecutive
months commencing after the Closing Date, individuals who at the beginning of
such 24 month period were directors of the Borrower (together with any new
director whose election by the Borrower’s board of directors or whose nomination
for election by the Borrower’s shareholders was approved by a vote of at least
(60%) sixty percent of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved).
“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.
“Credit Documents” shall mean this Agreement, each of the Notes, any Joinder
Agreement, the Letters of Credit, LOC Documents, the Security Documents, the
Collateral Agency Agreement and the Intercreditor Agreement.

 

6



--------------------------------------------------------------------------------



 



“Credit Party” shall mean any of the Borrower or the Guarantors.
“Credit Party Obligations” shall mean, without duplication, (i) all of the
obligations of the Credit Parties to the Lenders (including the Issuing Lender)
and the Administrative Agent, whenever arising, under this Agreement, the Notes
or any of the other Credit Documents (including, but not limited to, any
interest accruing after the occurrence of a filing of a petition of bankruptcy
under the Bankruptcy Code with respect to any Credit Party, regardless of
whether such interest is an allowed claim under the Bankruptcy Code) and
(ii) all liabilities and obligations, whenever arising, owing from the Borrower
or any of its Subsidiaries to any Lender, or any Affiliate of a Lender, arising
under any Hedging Agreement or under any cash management arrangements (including
overdraft and other short term lines of credit associated with any such cash
management arrangements) provided by any Lender (or any Affiliate of a Lender).
“Debt Issuance” shall mean the issuance of any Indebtedness for borrowed money
by any Credit Party or any of its Subsidiaries (excluding, for purposes hereof,
any Equity Issuance or any Indebtedness of the Borrower and its Subsidiaries
permitted to be incurred pursuant to Section 6.1 hereof).
“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.
“Default Rate” shall have the meaning set forth in Section 2.8.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

7



--------------------------------------------------------------------------------



 



“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown on Schedule 11.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office of such
Lender at which Alternate Base Rate Loans of such Lender are to be made.
“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.
“Environmental Laws” shall mean any and all applicable foreign, Federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as are now or may at any time be in effect during the term of this Agreement.
“Equity Issuance” shall mean any issuance by any Credit Party or any Subsidiary
to any Person which is not a Credit Party of (a) shares of its Capital Stock,
(b) any shares of its Capital Stock pursuant to the exercise of options or
warrants or (c) any shares of its Capital Stock pursuant to the conversion of
any debt securities to equity. The term “Equity Issuance” shall not include any
Asset Disposition or any Debt Issuance.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.
“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.
“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender or the issuance of, or participation in, a Letter of Credit by such
Lender.
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m.
(Houston, Texas time) on such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.

 

8



--------------------------------------------------------------------------------



 



“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funded Debt” shall mean, with respect to any Person, without duplication (for
example, a Guaranty Obligation will not duplicate any Indebtedness already
included in the calculation of any financial covenant in this Agreement),
(a) all Indebtedness of such Person other than Indebtedness of the types
referred to in clause (e), (f), (g), (i) and (l) of the definition of
“Indebtedness” set forth in this Section 1.1 (provided, however, that letters of
credit issued in support of industrial revenue bond financings shall be excluded
from the calculation of Funded Debt hereunder), (b) all Funded Debt of others of
the type referred to in clause (a) above secured by (or for which the holder of
such Funded Debt has an existing right, contingent or otherwise, to be secured
by) any Lien on, or payable out of the proceeds of production from, Property
owned or acquired by such Person, whether or not the obligations secured thereby
have been assumed, (c) all Guaranty Obligations of such Person with respect to
Funded Debt of the type referred to in clause (a) above of another Person and
(d) Funded Debt of the type referred to in clause (a) above of any partnership
or unincorporated joint venture in which such Person is legally obligated or has
a reasonable expectation of being liable with respect thereto.
“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set out in
Section 5.9 to the provisions of Section 1.3.
“Government Acts” shall have the meaning set forth in Section 2.18.
“Government Obligations” shall have the meaning set forth in the definition of
“Cash Equivalents.”
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Guarantor” shall have the meaning set forth in the first paragraph of this
Agreement.
“Guaranty” shall mean the guaranty of the Guarantors set forth in Article IX.
“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (i) to purchase any such Indebtedness or
any property constituting security therefor, (ii) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof. The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

 

9



--------------------------------------------------------------------------------



 



“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate or commodity price hedging agreements.
“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
Property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of Property or services purchased by such Person (other
than trade debt and expenses incurred in the ordinary course of business and due
within six months of the incurrence thereof) which would appear as liabilities
on a balance sheet of such Person, (e) all obligations of such Person under
take-or-pay or similar arrangements or under commodities agreements, (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on,
or payable out of the proceeds of production from, Property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
(g) all Guaranty Obligations of such Person with respect to Indebtedness of
another Person, (h) the principal portion of all obligations of such Person
under Capital Leases, (i) all obligations of such Person under Hedging
Agreements, (j) the maximum amount of all standby letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(k) all preferred Capital Stock issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration, (l) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product,
and (m) the Indebtedness of any partnership or unincorporated joint venture in
which such Person is a general partner or a joint venturer.
“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.
“Insolvent” shall mean being in a condition of Insolvency.
“Intellectual Property” shall have the meaning set forth in the Security
Agreement.

 

10



--------------------------------------------------------------------------------



 



“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
concurrently herewith executed by and among the Lenders, the Administrative
Agent, the “Lenders” under the Canadian Credit Agreement, JPMorgan Chase Bank,
N.A., Toronto Branch, as Administrative Agent under the Canadian Credit
Agreement, JPMorgan Chase Bank, National Association, as holder of certain
Indebtedness of Borrower therein described, and Wells Fargo Bank, National
Association, as holder of certain Indebtedness of Borrower therein described, as
the same may be amended, modified, extended, renewed or replaced from time to
time.
“Interest Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis for the twelve month period ending on the
last day of any fiscal quarter of the Borrower, the ratio of (a) Pro Forma
Consolidated EBITDA minus Consolidated Capital Expenditures minus Consolidated
Cash Taxes minus dividends for such period to (b) Consolidated Interest Expense.
“Interest Determination Date” shall have the meaning assigned thereto in the
definition of “Applicable Percentage”.
“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan or
Swingline Loan, the third Business Day of each April, July, October and January
and on the applicable Maturity Date, (b) as to any LIBOR Rate Loan having an
Interest Period of three months or less, the last day of such Interest Period,
and (c) as to any LIBOR Rate Loan having an Interest Period longer than three
months, each day which is three months after the first day of such Interest
Period and the last day of such Interest Period.
“Interest Period” shall mean, with respect to any LIBOR Rate Loan,
(i) initially, the period commencing on the Borrowing Date or conversion date,
as the case may be, with respect to such LIBOR Rate Loan and ending one, two,
three or six months thereafter, as selected by the Borrower in the notice of
borrowing or notice of conversion given with respect thereto; and
(ii) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three or six months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto;
provided that the foregoing provisions are subject to the following:
(A) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;
(B) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month;

 

11



--------------------------------------------------------------------------------



 



(C) if the Borrower shall fail to give notice as provided above, the Borrower
shall be deemed to have selected a one (1) month LIBOR Rate Loan to replace the
affected LIBOR Rate Loan;
(D) any Interest Period in respect of any Loan that would otherwise extend
beyond the applicable Maturity Date shall end on the Maturity Date; and
(E) no more than twelve (12) LIBOR Rate Loans may be in effect at any time. For
purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date and have the same duration, although borrowings, extensions and conversions
may, in accordance with the provisions hereof, be combined at the end of
existing Interest Periods to constitute a new LIBOR Rate Loan with a single
Interest Period.
“Issuing Lender” means either of JPM Chase or Wells Fargo Bank, National
Association (at Borrower’s election), in its capacity as the issuer of Letters
of Credit hereunder.
“Issuing Lender Fees” shall have the meaning set forth in Section 2.4(c).
“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Schedule 5.10, executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.
“JPM Chase” shall mean JPMorgan Chase Bank, N.A., a national banking
association.
“JPMC Note” means that certain promissory note in the original principal amount
of $5,000,000 dated as of October 5, 2009 executed by the Borrower payable to
the order of JPM Chase, as the same may be amended, modified, extended, renewed
or replaced from time to time.
“Lender” shall have the meaning set forth in the first paragraph of this
Agreement.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Letters of Credit” shall mean any letter of credit issued by the Issuing Lender
pursuant to the terms hereof, as such Letters of Credit may be amended,
modified, extended, renewed or replaced from time to time.
“Letter of Credit Fee” shall have the meaning set forth in Section 2.4(b).
“Leverage Ratio” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for the twelve month period ending on the last day of
any fiscal quarter, the ratio of (a) Funded Debt of the Borrower and its
Subsidiaries on a consolidated basis on the last day of such period to (b) Pro
Forma Consolidated EBITDA for such twelve month period.

 

12



--------------------------------------------------------------------------------



 



“LIBOR” means, with respect to a LIBOR Rate Loan for the relevant Interest
Period, the applicable British Bankers’ Association LIBOR rate for deposits in
U.S. dollars as reported by any generally recognized financial information
service as of 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, and having a maturity equal to such Interest Period,
provided that, if no such British Bankers’ Association LIBOR rate is available
to the Administrative Agent, the applicable LIBOR for the relevant Interest
Period shall instead be the rate determined by the Administrative Agent to be
the rate at which JPM Chase or one of its Affiliate banks offers to place
deposits in U.S. dollars with first class banks in the interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, in the approximate amount of JPM Chase’s relevant LIBOR
Rate Loan and having a maturity equal to such Interest Period.
“LIBOR Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s LIBOR Lending Office shown on Schedule 11.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office of such
Lender at which the LIBOR Rate Loans of such Lender are to be made.
“LIBOR Rate” means, with respect to a LIBOR Rate Loan for the relevant Interest
Period, a rate per annum (rounded upwards, if necessary, to the next higher
1/100th of 1%) equal to the quotient of (a) the LIBOR applicable to such
Interest Period, divided by (b) one minus the Eurodollar Reserve Requirement
(expressed as a decimal) applicable to such Interest Period.
“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).
“Loan” shall mean a Revolving Loan and/or a Swingline Loan, as appropriate.
“LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each Lender, the commitment of such Lender
to purchase participation interests in the Letters of Credit up to such Lender’s
LOC Committed Amount as specified in Schedule 2.1(a), as such amount may be
reduced from time to time in accordance with the provisions hereof.
“LOC Commitment Percentage” shall mean, for each Lender, the percentage
identified as its LOC Commitment Percentage on Schedule 2.1(a), as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Article X; provided that in the case of Section 2.19 when
a Defaulting Lender shall exist, “LOC Commitment Percentage” shall mean the
percentage of the total LOC Commitments (disregarding any Defaulting Lender’s
LOC Commitment) represented by the applicable Lender’s LOC Commitment. If the
LOC Commitments have terminated or expired, the LOC Commitment Percentages shall
be determined based upon the LOC Commitments most recently in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.

 

13



--------------------------------------------------------------------------------



 



“LOC Committed Amount” shall mean, collectively, the aggregate amount of all of
the LOC Commitments of the Lenders to issue and participate in Letters of Credit
as referenced in Section 2.3 and, individually, the amount of each Lender’s LOC
Commitment as specified in Schedule 2.1(a).
“LOC Documents” shall mean, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or (ii) any collateral security for such obligations.
“LOC Obligations” shall mean, at any time, the sum of (i) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (ii) the aggregate
amount of all drawings under Letters of Credit honored by the Issuing Lender but
not theretofore reimbursed.
“Mandatory Borrowing” shall have the meaning set forth in Section 2.2(b)(ii) or
Section 2.3(e), as the context may require.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities (actual or contingent), operations, properties,
condition (financial or otherwise) or prospects of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower and the
Guarantors taken as a whole to perform their obligations, when such obligations
are required to be performed, under this Agreement, any of the Notes or any
other Credit Document or (c) the validity or enforceability of this Agreement,
any of the Notes or any of the other Credit Documents or the rights or remedies
of the Administrative Agent or the Lenders hereunder or thereunder.
“Material Contract” shall mean any contract or other arrangement, whether
written or oral, to which the Borrower or any of its Subsidiaries is a party as
to which the breach, nonperformance, cancellation or failure to renew by any
party thereto could reasonably be expected to have a Material Adverse Effect.
“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.
“Maturity Date” shall mean the Revolving Commitment Termination Date.

 

14



--------------------------------------------------------------------------------



 



“Maximum Rate” means, with respect to the Lenders, the maximum nonusurious
interest rate, if any, that at any time or from time to time, may be contracted
for, taken, reserved, charged, or received on the Notes or on other
Indebtedness, as the case may be, under the laws which are presently in effect
in the United States of America and the State of Texas applicable to the Lenders
and such indebtedness or, to the extent permitted by law, under such applicable
laws of the United States of America and the State of Texas which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow. To the extent that Chapter 303 of the Texas Finance
Code (the “Code”), is relevant to the Lenders for the purposes of determining
the Maximum Rate, the Lenders elect to determine such applicable legal rate
under the Code pursuant to the “weekly ceiling,” from time to time in effect, as
referred to and defined in Chapter 303 of the Code; subject, however, to the
limitations on such applicable ceiling referred to and defined in Chapter 303 of
the Code, and further subject to any right the Lenders may have subsequently,
under applicable law, to change the method of determining the Maximum Rate. If
no Maximum Rate is established by applicable law, then the Maximum Rate shall be
equal to eighteen percent (18%).
“Moody’s” shall mean Moody’s Investors Service, Inc. and any successors thereto.
“Multiemployer Plan” shall mean a Plan which is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
“Net Cash Proceeds” shall mean the aggregate cash proceeds received by any
Credit Party or any Subsidiary in respect of any Asset Disposition, Recovery
Event or Debt Issuance, net of (a) direct costs (including, without limitation,
legal, accounting and investment banking fees, and sales commissions), (b) taxes
paid or payable as a result thereof, (c) in the case of an Asset Disposition or
Recovery Event, the amount of all payments required to be made by the Borrower
or any Subsidiary to repay Indebtedness (other than the Loans) as a result of
such Asset Disposition or Recovery Event, and (d) in the case of an Asset
Disposition or Recovery Event, the amount of any reserves established to fund
contingent liabilities that are reasonably estimated to be payable during the
two years following such Asset Disposition or Recovery Event and that are
directly attributable to such Asset Disposition or Recovery Event; it being
understood that “Net Cash Proceeds” shall include, without limitation, (i) any
cash received upon the sale or other disposition of any non-cash consideration
received by the Borrower or any Subsidiary in any Asset Disposition, Recovery
Event or Debt Issuance and (ii) an amount equal to any reserves previously taken
against contingent liabilities in connection with an Asset Disposition or
Recovery Event immediately upon those reserves being determined by the Borrower
to be in excess of such contingent liabilities.
“Note” or “Notes” shall mean the Revolving Notes and/or the Swingline Note,
collectively, separately or individually, as appropriate.
“Notice of Borrowing” shall mean the written notice of borrowing as referenced
and defined in Section 2.1(b)(i).
“Notice of Conversion” shall mean the written notice of extension or conversion
as referenced in Section 2.9.
“Obligations” shall mean, collectively, Loans and LOC Obligations.
“Participant” shall have the meaning set forth in Section 10.2.

 

15



--------------------------------------------------------------------------------



 



“Participation Interest” shall mean the purchase by a Lender of a participation
interest in Swingline Loans as provided in Section 2.2(b)(ii) or in Letters of
Credit as provided in Section 2.3.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.
“Permitted Acquisition” shall mean an acquisition permitted under Section 6.6(c)
hereof.
“Permitted Investments” shall mean:
(i) cash and Cash Equivalents;
(ii) receivables owing to the Borrower or any of its Subsidiaries or any
receivables and advances to suppliers, in each case if created, acquired or made
in the ordinary course of business and payable or dischargeable in accordance
with customary trade terms;
(iii) investments in and loans to any Credit Parties;
(iv) loans and advances to officers, directors, employees and Affiliates in an
aggregate amount not to exceed $500,000 at any time outstanding;
(v) investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
(vi) investments, acquisitions or transactions permitted under Section 6.6(b)
and (c);
(vii) investments in Foreign Subsidiaries which do not exceed, as of any date,
in the aggregate from and after the date hereof, the greater of (x) $50,000,000
or (y) fifty percent (50%) of Pro Forma Consolidated EBITDA for the twelve month
period ending on the last day of the most recently ended fiscal quarter; and
(viii) additional loan advances and/or investments of a nature not contemplated
by the foregoing clauses hereof, provided that such loans, advances and/or
investments made pursuant to this clause (viii) shall not exceed an aggregate
amount of $10,000,000 at any time.
As used herein, “investment” shall mean all investments, in cash or by delivery
of property made, directly or indirectly in, to or from any Person, whether by
acquisition of shares of Capital Stock, property, assets, indebtedness or other
obligations or securities or by loan advance, capital contribution or otherwise.

 

16



--------------------------------------------------------------------------------



 



“Permitted Liens” shall mean:
(i) Liens created by or otherwise existing, under or in connection with this
Agreement or the other Credit Documents in favor of the Lenders (securing, on a
pari passu basis, the Credit Party Obligations, Indebtedness under the Canadian
Credit Agreement, Indebtedness under the JPMC Note and Indebtedness under the
Wells Fargo Note);
(ii) Liens in favor of a Lender hereunder in connection with Hedging Agreements,
but only (A) to the extent such Liens secure obligations under Hedging
Agreements with any Lender, or any Affiliate of a Lender, (B) to the extent such
Liens are on the same collateral as to which the Administrative Agent on behalf
of the Lenders also has a Lien and (C) if such provider and the Lenders shall
share pari passu in the collateral subject to such Liens;
(iii) purchase money Liens securing purchase money Indebtedness to the extent
permitted under Sections 6.1(c) (to the extent that the applicable purchase
money Indebtedness is funded after the date of acquisition of the applicable
asset or the date of completion of construction, as the case may be, Agent
shall, upon request by Borrower, execute lien subordination agreements whereby
the Liens under the Credit Documents are subordinated to the Liens securing the
applicable purchase money Indebtedness and otherwise in form and substance
reasonably satisfactory to the Administrative Agent);
(iv) Liens for taxes, assessments, charges or other governmental levies not yet
due or as to which the period of grace (not to exceed 60 days), if any, related
thereto has not expired or which are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP (or, in the case of Subsidiaries with significant
operations outside of the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of incorporation);
(v) statutory landlord Liens and carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 60 days or which are
being contested in good faith by appropriate proceedings;
(vi) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;
(vii) deposits to secure the performance of bids, trade contracts, (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(viii) Liens existing on the Closing Date and set forth on Schedule 1.1(b);

 

17



--------------------------------------------------------------------------------



 



(ix) Liens arising in connection with Capital Leases permitted under Section
6.1(c) incurred to provide all or a portion of the purchase price (or finance
such purchase price within ninety (90) days of acquisition) or cost of
improvement or construction of an asset so long as the Indebtedness under such
Capital Lease when incurred shall not exceed the purchase price or cost of
construction of the applicable asset;
(x) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in the foregoing
clauses; provided that such extension, renewal or replacement Lien shall be
limited to all or a part of the property which secured the Lien so extended,
renewed or replaced (plus improvements on such property). In the case of
purchase money indebtedness or Capital Leases, financing shall be deemed to be
given in renewal or replacement of the applicable purchase money indebtedness or
Capital Leases if it is funded within 180 days after the payment of such
purchase money indebtedness or Capital Leases and is designated by the Borrower
as having been given in renewal or replacement of the applicable purchase money
indebtedness or Capital Leases (and in such event, Agent shall, upon request by
Borrower, execute lien subordination agreements whereby the Liens under the
Credit Documents are subordinated to the Liens securing the applicable purchase
money indebtedness or Capital Leases, as the case may, and otherwise in form and
substance reasonably satisfactory to the Administrative Agent); and
(xi) Liens securing Indebtedness permitted under Section 6.1(m).
“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
“Plan” shall mean, at any particular time, any employee benefit plan which is
covered by Title IV of ERISA and in respect of which the Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
“Pledge Agreement” shall mean the Pledge Agreement dated concurrently herewith
given by the Credit Parties to the Collateral Agent, as the same may have been
or may hereafter from time to time be amended, supplemented or otherwise
modified in accordance with the terms hereof and thereof.
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPM Chase or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.
“Pro Forma Basis” shall mean, with respect to any Permitted Acquisition or other
transaction permitted hereunder, that such Permitted Acquisition or other
transaction shall be deemed to have occurred as of the first day of the four
fiscal-quarter period ending as of the most recent fiscal quarter end for which
financial statements have been delivered pursuant to Sections 5.1(a) or 5.1(b),
as applicable.

 

18



--------------------------------------------------------------------------------



 



“Pro Forma Compliance Certificate” shall mean a certificate of a Responsible
Officer delivered to the Administrative Agent in connection with a Permitted
Acquisition and containing reasonably detailed calculations, upon giving effect
to the applicable transaction on a Pro Forma Basis, of the financial covenants
set forth in Section 5.9 as of the closing date for such Permitted Acquisition
utilizing the financial statements most recently delivered pursuant to
Sections 5.1(a) or 5.1(b), as applicable.
“Pro Forma Consolidated EBITDA” shall mean, for any period, as to the Borrower
and its consolidated Subsidiaries, Consolidated EBITDA of the Borrower and its
consolidated Subsidiaries plus (or minus), without duplication, the allocable
share of Consolidated EBITDA, for such period of any Person acquired or divested
during such period on a Pro Forma Basis (calculated as if such Person had been a
Subsidiary for all of such period).
“Properties” shall have the meaning set forth in Section 3.10(a).
“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
“Purchase Money Debt Basket” means an amount equal to the greater of (x)
$150,000,000 or (y) 100% of Pro Forma Consolidated EBITDA of the Borrower and
its consolidated Subsidiaries for the twelve month period ending on the last day
of the most recently ended fiscal quarter.
“Recovery Event” shall mean the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.
“Register” shall have the meaning set forth in Section 10.3.
“Remote Sales Office” shall mean any office or other location of the Borrower or
any of its Subsidiaries (i) that is not owned by the Borrower or any of its
Subsidiaries, (ii) at which no manufacturing assets are maintained, (iii) that
has square footage of less than 800 square feet and (iv) at which assets with a
book value or fair market value of less than $50,000 in the aggregate for all
such assets at such location are maintained.
“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.
“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.

 

19



--------------------------------------------------------------------------------



 



“Required Lenders” shall mean three (3) or more Lenders (or all Lenders, if
there are less than three Lenders) holding in the aggregate more than 50% of all
Revolving Loans and LOC Obligations then outstanding at such time plus the
aggregate unused Revolving Commitments at such time (treating for purposes
hereof in the case of Swingline Loans and LOC Obligations, in the case of the
Swingline Lender and the Issuing Lender, only the portion of the Swingline Loans
and the LOC Obligations of the Swingline Lender and the Issuing Lender,
respectively, which is not subject to the Participation Interests of the other
Lenders and, in the case of the Lenders other than the Swingline Lender and the
Issuing Lender, the Participation Interests of such Lenders in Swingline Loans
and LOC Obligations hereunder as direct Obligations); provided, however, that if
any Lender shall be a Defaulting Lender at such time, then there shall be
excluded from the determination of Required Lenders, Obligations (including
Participation Interests) owing to such Defaulting Lender and such Defaulting
Lender’s Commitments, or after termination of the Commitments, the principal
balance of the Obligations owing to such Defaulting Lender.
“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-laws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Responsible Officer” shall mean, as to (a) the Borrower, the President, the
Chief Executive Officer, the Chief Financial Officer, the Treasurer or Assistant
Treasurer or (b) any other Credit Party, any duly authorized officer thereof.
“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of the
Borrower or any of its Subsidiaries, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of the Borrower or any of its Subsidiaries, now or hereafter outstanding
or (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Capital Stock of the Borrower or any of its Subsidiaries, now or hereafter
outstanding.
“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans in an aggregate principal amount at any
time outstanding up to such Lender’s Revolving Committed Amount.
“Revolving Commitment Percentage” shall mean, for each Lender, the percentage
identified as its Revolving Commitment Percentage on Schedule 2.1(a), as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Article X; provided that in the case of Section 2.19 when
a Defaulting Lender shall exist, “Revolving Commitment Percentage” shall mean
the percentage of the total Revolving Commitments (disregarding any Defaulting
Lender’s Revolving Commitment) represented by the applicable Lender’s Revolving
Commitment. If the Revolving Commitments have terminated or expired, the
Revolving Commitment Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.
“Revolving Committed Amount” shall mean, collectively, the aggregate amount of
all Revolving Commitments as referenced in Section 2.1(a), as such amount may be
reduced from time to time in accordance with the provisions hereof.

 

20



--------------------------------------------------------------------------------



 



“Revolving Commitment Termination Date” shall mean October 6, 2014.
“Revolving Loans” shall have the meaning set forth in Section 2.1.
“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Borrower in favor of each of the Lenders evidencing the Revolving Loans provided
pursuant to Section 2.1(e), individually or collectively, as appropriate, as
such promissory notes may be amended, modified, supplemented, extended, renewed
or replaced from time to time.
“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw Hill,
Inc. and any successors thereto.
“SEC” shall mean the Securities and Exchange Commission or any successor or
analogous Government Authority.
“Security Agreement” shall mean the Security Agreement dated concurrently
herewith given by the Borrower and the other Credit Parties to the Collateral
Agent (or its predecessor as administrative agent), as the same may have been or
may hereafter amended, modified or supplemented from time to time in accordance
with its terms.
“Security Documents” shall mean the Security Agreement, the Pledge Agreement and
such other documents executed and delivered in connection with the attachment
and perfection of the Administrative Agent’s or the Collateral Agent’s security
interests and liens arising thereunder, including, without limitation, UCC
financing statements and patent and trademark filings. The Security Documents
shall secure, on a pari passu basis, the Credit Party Obligations, Indebtedness
under the Canadian Credit Agreement, Indebtedness under the JPMC Note and
Indebtedness under the Wells Fargo Note.
“Single Employer Plan” shall mean any Plan which is not a Multiemployer Plan.
“Specified Sales” shall mean (a) the sale, transfer, lease or other disposition
of inventory, and materials in the ordinary course of business and (b) the sale,
transfer or other disposition of Permitted Investments described in clauses (i)
or (v) of the definition thereof.
“Stock Repurchases” shall mean the purchase by the Borrower of its Capital Stock
as permitted pursuant to Section 6.12 hereof.
“Subordinated Indebtedness” shall mean any and all Indebtedness of the Borrower
or any of its Subsidiaries which is subordinated in right of payment to the
prior payment in full of the Credit Party Obligations.
“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

 

21



--------------------------------------------------------------------------------



 



“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Lenders to purchase
participation interests in the Swingline Loans as provided in
Section 2.2(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.
“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.2(a).
“Swingline Lender” shall mean JPM Chase, in its capacity as such.
“Swingline Loan” or “Swingline Loans” shall have the meaning set forth in
Section 2.2(a).
“Swingline Note” shall mean the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.2(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.
“Taxes” shall have the meaning set forth in Section 2.17.
“Tranche” shall mean the collective reference to LIBOR Rate Loans whose Interest
Periods begin and end on the same day. A Tranche may sometimes be referred to as
a “LIBOR Tranche”.
“Transfer Effective Date” shall have the meaning set forth in each Commitment
Transfer Supplement.
“2.17 Certificate” shall have the meaning set forth in Section 2.17.
“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.
“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
“Wells Fargo Note” means that certain promissory note in the original principal
amount of $5,000,000 dated as of December 31, 2009 executed by the Borrower
payable to the order of Wells Fargo Bank, National Association, as the same may
be amended, modified, extended, renewed or replaced from time to time.

 

22



--------------------------------------------------------------------------------



 



Section 1.2 Other Definitional Provisions.
(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the Notes or other Credit Documents
or any certificate or other document made or delivered pursuant hereto.
(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
Section 1.3 Accounting Terms.
Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Borrower delivered to the Lenders;
provided that, if the Borrower notifies the Administrative Agent that it wishes
to amend any covenant in Section 5.9 to eliminate the effect of any change in
GAAP on the operation of such covenant (or if the Administrative Agent notifies
the Borrower that the Required Lenders wish to amend Section 5.9 for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP applied on a basis consistent with the most recent audited
consolidated statements of the Borrower delivered to the Lenders in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders.
The Borrower shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (i) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (ii) a reasonable estimate of the effect on the financial statements
on account of such changes in application.
Notwithstanding the above, the parties hereto acknowledge and agree that, for
purposes of calculations that are designated herein to be made on a “Pro Forma
Basis”, (i) any Indebtedness of such Person that is acquired during such period
which is retired in connection with a Permitted Acquisition shall be excluded
from such calculations and deemed to have been retired as of the first day of
such applicable period and (ii) income statement items and other balance sheet
items (whether positive or negative) attributable to the such Person acquired in
such transaction shall be included in such calculations to the extent relating
to the period for which the Pro Forma Basis calculations are being made, subject
to adjustments mutually acceptable to the Administrative Agent and the Borrower.

 

23



--------------------------------------------------------------------------------



 



ARTICLE II
THE LOANS; AMOUNT AND TERMS
Section 2.1 Revolving Loans.
(a) Revolving Commitment. During the Commitment Period, subject to the terms and
conditions hereof, each Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time for the purposes
hereinafter set forth; provided, however, that (i) with regard to each Lender
individually, the sum of such Lender’s share of outstanding Revolving Loans plus
such Lender’s Revolving Commitment Percentage of Swingline Loans plus such
Lender’s LOC Commitment Percentage of LOC Obligations shall not exceed such
Lender’s Revolving Commitment Percentage of the aggregate Revolving Committed
Amount, and (ii) with regard to the Lenders collectively, the sum of the
aggregate amount of outstanding Revolving Loans plus Swingline Loans plus LOC
Obligations shall not exceed the aggregate Revolving Committed Amount. For
purposes hereof, the aggregate amount available hereunder shall be TWO HUNDRED
EIGHTY-FIVE MILLION DOLLARS ($285,000,000) (as such aggregate maximum amount may
be reduced from time to time as provided in Section 2.5, the “Revolving
Committed Amount”). Revolving Loans may consist of Alternate Base Rate Loans or
LIBOR Rate Loans, or a combination thereof, as the Borrower may request, and may
be repaid and reborrowed in accordance with the provisions hereof. LIBOR Rate
Loans shall be made by each Lender at its LIBOR Lending Office and Alternate
Base Rate Loans at its Domestic Lending Office.
(b) Revolving Loan Borrowings.
(i) Notice of Borrowing. The Borrower may request a Revolving Loan borrowing by
written notice (or telephone notice promptly confirmed in writing which
confirmation may be by fax) to the Administrative Agent not later than 1:00 p.m.
(Houston, Texas time) on the Business Day of the requested borrowing in the case
of Alternate Base Rate Loans, and on the third Business Day prior to the date of
the requested borrowing in the case of LIBOR Rate Loans. Each such request for
borrowing shall be irrevocable and shall specify (A) that a Revolving Loan is
requested, (B) the date of the requested borrowing (which shall be a Business
Day), (C) the aggregate principal amount to be borrowed and (D) whether the
borrowing shall be comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a
combination thereof, and if LIBOR Rate Loans are requested, the Interest
Period(s) therefor. A form of Notice of Borrowing (a “Notice of Borrowing”) is
attached as Schedule 2.1(b)(i). If the Borrower shall fail to specify in any
such Notice of Borrowing (I) an applicable Interest Period in the case of a
LIBOR Rate Loan, then such notice shall be deemed to be a request for an
Interest Period of one month, or (II) the type of Revolving Loan requested, then
such notice shall be deemed to be a request for a one (1) month LIBOR Rate Loan
hereunder. The Administrative Agent shall give notice to each Lender promptly
upon receipt of each Notice of Borrowing, the contents thereof and each such
Lender’s share thereof.

 

24



--------------------------------------------------------------------------------



 



(ii) Minimum Amounts. Each Revolving Loan borrowing shall be in a minimum
aggregate amount of (A) for Revolving Loans made as LIBOR Rate Loans, $1,000,000
and integral multiples of $100,000 in excess thereof or (B) for Revolving Loans
made as Alternate Base Rate Loans, $1,000,000 and integral multiples of $100,000
in excess thereof (or the remaining amount of the Revolving Committed Amount, if
less).
(iii) Advances. Each Lender will make its Revolving Commitment Percentage of
each Revolving Loan borrowing available to the Administrative Agent for the
account of the Borrower at the office of the Administrative Agent specified in
Schedule 11.2, or at such other office as the Administrative Agent may designate
in writing, by 2:00 p.m. (Houston, Texas time) on the date specified in the
applicable Notice of Borrowing in Dollars and in funds immediately available to
the Administrative Agent. Such borrowing will then be made available to the
Borrower by the Administrative Agent by crediting the account of the Borrower on
the books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.
(c) Repayment. The principal amount of all Revolving Loans shall be due and
payable in full on the Maturity Date.
(d) Interest. Subject to the provisions of Section 2.8, Revolving Loans shall
bear interest as follows:
(i) Alternate Base Rate Loans. During such periods as Revolving Loans shall be
comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan shall
bear interest at a per annum rate equal to the sum of the Alternate Base Rate
plus the Applicable Percentage; and
(ii) LIBOR Rate Loans. During such periods as Revolving Loans shall be comprised
of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at a per
annum rate equal to the sum of the LIBOR Rate plus the Applicable Percentage.
Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.
(e) Revolving Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) in
a face amount equal to such Lender’s Revolving Commitment Percentage of the
Revolving Loans in substantially the form of Schedule 2.1(e).

 

25



--------------------------------------------------------------------------------



 



Section 2.2 Swingline Loan Subfacility.
(a) Swingline Commitment. During the Commitment Period, subject to the terms and
conditions hereof, the Swingline Lender, in its individual capacity, agrees to
make certain revolving credit loans to the Borrower (each a “Swingline Loan”
and, collectively, the “Swingline Loans”) for the purposes hereinafter set
forth; provided, however, (i) the aggregate amount of Swingline Loans
outstanding at any time shall not exceed FIVE MILLION DOLLARS ($5,000,000) (the
“Swingline Committed Amount”), and (ii) the sum of the aggregate amount of
outstanding Revolving Loans plus Swingline Loans plus LOC Obligations shall not
exceed the aggregate Revolving Committed Amount; provided further, however, that
the Swingline Lender shall not make any Swingline Loan during the existence of
an Event of Default of which the Swingline Lender has received written notice
from any Lender (which notice shall include a request that Swingline Lender
refrain from making further Swingline Loans) prior to the funding of such
Swingline Loan. Swingline Loans hereunder may be repaid and reborrowed in
accordance with the provisions hereof.
(b) Swingline Loan Borrowings.
(i) Notice of Borrowing and Disbursement. The Swingline Lender will make
Swingline Loans available to the Borrower on any Business Day upon request made
by the Borrower not later than 1:00 p.m. (Houston, Texas time) on such Business
Day. A notice of request for Swingline Loan borrowing shall be made in the form
of Schedule 2.1(b)(i) with appropriate modifications. Swingline Loan borrowings
hereunder shall be made in minimum amounts of $100,000 and in integral amounts
of $50,000 in excess thereof.
(ii) Repayment of Swingline Loans. Each Swingline Loan borrowing shall be due
and payable on the Maturity Date. The Swingline Lender may, at any time, in its
sole discretion, by written notice to the Borrower and the Administrative Agent,
demand repayment of its Swingline Loans by way of a Revolving Loan borrowing, in
which case the Borrower shall be deemed to have requested a Revolving Loan
borrowing comprised entirely of Alternate Base Rate Loans in the amount of such
Swingline Loans; provided, however, that, in the following circumstances, any
such demand shall also be deemed to have been given one Business Day prior to
each of (A) the Maturity Date, (B) the occurrence of any Event of Default
described in Section 7.1(e), (C) upon acceleration of the Credit Party
Obligations hereunder, whether on account of an Event of Default described in
Section 7.1(e) or any other Event of Default, and (D) the exercise of remedies
in accordance with the provisions of Section 7.2 hereof (each such Revolving
Loan borrowing made on account of any such deemed request therefor as provided
herein being hereinafter referred to as a “Mandatory Borrowing”). Each Lender
hereby irrevocably agrees to make such Revolving Loans promptly upon any such
request or deemed request on account of each Mandatory Borrowing in the amount
and in the manner specified in the preceding sentence and on the same such date
notwithstanding (I) the amount of Mandatory Borrowing may not comply with the
minimum amount for borrowings of Revolving Loans otherwise required hereunder,
(II) whether any conditions specified in Section 4.2 are then satisfied,
(III) whether a Default or an Event of Default then exists, (IV) failure of any
such request or deemed request for Revolving Loans to be made by the time

 

26



--------------------------------------------------------------------------------



 



otherwise required in Section 2.1(b)(i), (V) the date of such Mandatory
Borrowing, or (VI) any reduction in the Revolving Committed Amount or
termination of the Revolving Commitments immediately prior to such Mandatory
Borrowing or contemporaneously therewith. In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to the Borrower), then each Lender hereby
agrees that it shall forthwith purchase (as of the date the Mandatory Borrowing
would otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in the outstanding Swingline Loans as shall be
necessary to cause each such Lender to share in such Swingline Loans ratably
based upon its respective Revolving Commitment Percentage (determined before
giving effect to any termination of the Commitments pursuant to Section 7.2),
provided that (x) all interest payable on the Swingline Loans shall be for the
account of the Swingline Lender until the date as of which the respective
participation is purchased, and (y) at the time any purchase of participations
pursuant to this sentence is actually made, the purchasing Lender shall be
required to pay to the Swingline Lender interest on the principal amount of such
participation purchased for each day from and including the day upon which the
Mandatory Borrowing would otherwise have occurred to but excluding the date of
payment for such participation, at the rate equal to, if paid within two (2)
Business Days of the date of the Mandatory Borrowing, the Federal Funds
Effective Rate, and thereafter at a rate equal to the Alternate Base Rate.
(c) Interest on Swingline Loans. Subject to the provisions of Section 2.8,
Swingline Loans shall bear interest at a per annum rate equal to the Alternate
Base Rate plus the Applicable Percentage for Revolving Loans that are Alternate
Base Rate Loans. Interest on Swingline Loans shall be payable in arrears on each
Interest Payment Date.
(d) Swingline Note. The Swingline Loans shall be evidenced by a duly executed
promissory note of the Borrower to the Swingline Lender in the original amount
of the Swingline Committed Amount and substantially in the form of
Schedule 2.2(d).
Section 2.3 Letter of Credit Subfacility.
(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require consistent with customary practice at such time, during
the Commitment Period the Issuing Lender shall issue, and the Lenders shall
participate in, Letters of Credit for the account of the Borrower from time to
time upon request in a form acceptable to the Issuing Lender; provided, however,
that (i) the aggregate amount of LOC Obligations shall not at any time exceed
THIRTY MILLION DOLLARS ($30,000,000) (the “LOC Committed Amount”), (ii) the sum
of the aggregate amount of Revolving Loans plus Swingline Loans plus LOC
Obligations shall not at any time exceed the aggregate Revolving Committed
Amount, (iii) all Letters of Credit shall be denominated in U.S. Dollars and
(iv) Letters of Credit shall be issued for the purpose of supporting
tax-advantaged variable rate demand note financing and for other lawful
corporate purposes and may be issued as standby letters of credit, including

 

27



--------------------------------------------------------------------------------



 



in connection with workers’ compensation and other insurance programs, and trade
letters of credit. Except as otherwise expressly agreed upon by all the Lenders,
no Letter of Credit shall have an original expiry date more than twelve
(12) months from the date of issuance; provided, however, so long as no Default
or Event of Default has occurred and is continuing and subject to the other
terms and conditions to the issuance of Letters of Credit hereunder, the expiry
dates of Letters of Credit may be extended annually or periodically from time to
time on the request of the Borrower or by operation of the terms of the
applicable Letter of Credit to a date not more than twelve (12) months from the
date of extension; provided, further, that no Letter of Credit, as originally
issued or as extended, shall have an expiry date extending beyond the Maturity
Date. Each Letter of Credit shall comply with the related LOC Documents. The
issuance and expiry date of each Letter of Credit shall be a Business Day. Any
Letters of Credit issued hereunder shall be in a minimum original face amount of
$10,000 or such other amount as agreed by the Administrative Agent and the
Borrower. JPM Chase or Wells Fargo Bank, National Association shall be the
Issuing Lender on all Letters of Credit issued after July 30, 2009.
(b) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted to the Issuing Lender at least three (3) Business Days prior to the
requested date of issuance. The Issuing Lender will promptly upon request
provide to the Administrative Agent for dissemination to the Lenders a detailed
report specifying the Letters of Credit which are then issued and outstanding
and any activity with respect thereto which may have occurred since the date of
any prior report, and including therein, among other things, the account party,
the beneficiary, the face amount, expiry date as well as any payments or
expirations which may have occurred. The Issuing Lender will further provide to
the Administrative Agent promptly upon request copies of the Letters of Credit.
The Issuing Lender will provide to the Administrative Agent promptly upon
request a summary report of the nature and extent of LOC Obligations then
outstanding.
(c) Participations. Each Lender upon issuance of a Letter of Credit, shall be
deemed to have purchased without recourse a risk participation from the Issuing
Lender in such Letter of Credit and the obligations arising thereunder and any
collateral relating thereto, in each case in an amount equal to its LOC
Commitment Percentage of the obligations under such Letter of Credit and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to the Issuing Lender therefor and discharge
when due, its LOC Commitment Percentage of the obligations arising under such
Letter of Credit. Without limiting the scope and nature of each Lender’s
participation in any Letter of Credit, to the extent that the Issuing Lender has
not been reimbursed as required hereunder or under any LOC Document, each such
Lender shall pay to the Issuing Lender its LOC Commitment Percentage of such
unreimbursed drawing in same day funds on the day of notification by the Issuing
Lender of an unreimbursed drawing pursuant to the provisions of subsection (d)
hereof. The obligation of each Lender to so reimburse the Issuing Lender shall
be absolute and unconditional and shall not be affected by the occurrence of a
Default, an Event of Default or any other occurrence or event. Any such
reimbursement shall not relieve or otherwise impair the obligation of the
Borrower to reimburse the Issuing Lender under any Letter of Credit, together
with interest as hereinafter provided.

 

28



--------------------------------------------------------------------------------



 



(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
Issuing Lender will promptly notify the Borrower and the Administrative Agent.
The Borrower shall reimburse the Issuing Lender on the day of drawing under any
Letter of Credit (with the proceeds of a Swingline Loan or a Revolving Loan
obtained hereunder or otherwise) in same day funds as provided herein or in the
LOC Documents. If the Borrower shall fail to reimburse the Issuing Lender as
provided herein, the unreimbursed amount of such drawing shall bear interest at
a rate equal to the Default Rate. Unless the Borrower shall immediately notify
the Issuing Lender and the Administrative Agent of its intent to otherwise
reimburse the Issuing Lender, the Borrower shall be deemed to have requested a
Revolving Loan in the amount of the drawing as provided in subsection (e)
hereof, the proceeds of which will be used to satisfy the reimbursement
obligations. Absent the gross negligence or willful misconduct of any such
Person (IT BEING THE INTENTION OF THIS PROVISION THAT SUCH REIMBURSEMENT
OBLIGATION WILL BE APPLICABLE REGARDLESS OF WHETHER CAUSED IN WHOLE OR IN PART
BY THE ORDINARY NEGLIGENCE OF ANY OF THE PARTIES BEING REIMBURSED), the
Borrower’s reimbursement obligations hereunder shall be absolute and
unconditional under all circumstances irrespective of any rights of set-off,
counterclaim or defense to payment the Borrower may claim or have against the
Issuing Lender, the Administrative Agent, the Lenders, the beneficiary of the
Letter of Credit drawn upon or any other Person, including without limitation
any defense based on any failure of the Borrower to receive consideration or the
legality, validity, regularity or unenforceability of the Letter of Credit. The
Issuing Lender will promptly notify the other Lenders of the amount of any
unreimbursed drawing and each Lender shall promptly pay to the Administrative
Agent for the account of the Issuing Lender in Dollars and in immediately
available funds, the amount of such Lender’s LOC Commitment Percentage of such
unreimbursed drawing. Such payment shall be made on the day such notice is
received by such Lender from the Issuing Lender if such notice is received at or
before 3:00 p.m. (Houston, Texas time), otherwise such payment shall be made at
or before 1:00 p.m. (Houston, Texas time) on the Business Day next succeeding
the day such notice is received. If such Lender does not pay such amount to the
Issuing Lender in full upon such request, such Lender shall, on demand, pay to
the Administrative Agent for the account of the Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such Lender
pays such amount to the Issuing Lender in full at a rate per annum equal to, if
paid within two (2) Business Days of the date of drawing, the Federal Funds
Effective Rate and thereafter at a rate equal to the Alternate Base Rate. Each
Lender’s obligation to make such payment to the Issuing Lender, and the right of
the Issuing Lender to receive the same, shall be absolute and unconditional,
shall not be affected by any circumstance whatsoever and without regard to the
termination of this Agreement or the Commitments hereunder, the existence of a
Default or Event of Default or the acceleration of the Credit Party Obligations
hereunder and shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

29



--------------------------------------------------------------------------------



 



(e) Repayment with Revolving Loans. On any day on which the Borrower shall have
requested, or been deemed to have requested, a Revolving Loan to reimburse a
drawing under a Letter of Credit, the Administrative Agent shall give notice to
the Lenders that a Revolving Loan has been requested or deemed requested in
connection with a drawing under a Letter of Credit, in which case a Revolving
Loan borrowing comprised entirely of Alternate Base Rate Loans (each such
borrowing, a “Mandatory Borrowing”) shall be immediately made (without giving
effect to any termination of the Commitments pursuant to Section 7.2) pro rata
based on each Lender’s respective Revolving Commitment Percentage (determined
before giving effect to any termination of the Commitments pursuant to
Section 7.2) and in the case of both clauses (i) and (ii) the proceeds thereof
shall be paid directly to the Issuing Lender for application to the respective
LOC Obligations. Each Lender hereby irrevocably agrees to make such Revolving
Loans immediately upon any such request or deemed request on account of each
Mandatory Borrowing in the amount and in the manner specified in the preceding
sentence and on the same such date notwithstanding (i) the amount of Mandatory
Borrowing may not comply with the minimum amount for borrowings of Revolving
Loans otherwise required hereunder, (ii) whether any conditions specified in
Section 4.2 are then satisfied, (iii) whether a Default or an Event of Default
then exists, (iv) failure for any such request or deemed request for Revolving
Loan to be made by the time otherwise required in Section 2.1(b), (v) the date
of such Mandatory Borrowing, or (vi) any reduction in the Revolving Committed
Amount after any such Letter of Credit may have been drawn upon. In the event
that any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to the Borrower), then
each such Lender hereby agrees that it shall forthwith fund (as of the date the
Mandatory Borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase) its
Participation Interests in the outstanding LOC Obligations; provided, further,
that in the event any Lender shall fail to fund its Participation Interest on
the day the Mandatory Borrowing would otherwise have occurred, then the amount
of such Lender’s unfunded Participation Interest therein shall bear interest
payable to the Issuing Lender upon demand, at the rate equal to, if paid within
two (2) Business Days of such date, the Federal Funds Effective Rate, and
thereafter at a rate equal to the Alternate Base Rate.
(f) Modification, Extension. The issuance of any renewal or extension to any
Letter of Credit or any supplement, modification or amendment in the nature of a
renewal or extension thereof, shall, for purposes hereof, be treated in all
respects the same as the issuance of a new Letter of Credit hereunder.
(g) Uniform Customs and Practices. The Issuing Lender shall have the Letters of
Credit be subject to The Uniform Customs and Practice for Documentary Credits,
as published as of the date of issue by the International Chamber of Commerce
(the “UCP”), in which case the UCP may be incorporated therein and deemed in all
respects to be a part thereof.

 

30



--------------------------------------------------------------------------------



 



Section 2.4 Fees.
(a) Commitment Fee. In consideration of the Revolving Commitment, the Borrower
agrees to pay to the Administrative Agent for the ratable benefit of the Lenders
(other than any Defaulting Lender) a commitment fee (the “Commitment Fee”) in an
amount equal to the Applicable Percentage per annum on the average daily unused
amount of the aggregate Revolving Commitments of such Lenders. For purposes of
computing the Commitment Fee hereunder, LOC Obligations shall be considered
usage of the Revolving Commitments, but Swingline Loans shall not be considered
usage of the Revolving Commitments. The Commitment Fee shall be due and payable
quarterly in arrears on the 15th day following the last day of each calendar
quarter for the prior calendar quarter.
(b) Letter of Credit Fees. In consideration of the LOC Commitments, the Borrower
agrees to pay to the Issuing Lender a fee (the “Letter of Credit Fee”) equal to
the Applicable Percentage per annum on the average daily maximum amount
available to be drawn under each Letter of Credit from the date of issuance to
the date of expiration. In addition to such Letter of Credit Fee, the Issuing
Lender may charge, and retain for its own account without sharing by the other
Lenders, an additional facing fee of one-eighth of one percent (0.125%) per
annum on the average daily maximum amount available to be drawn under each such
Letter of Credit issued by it. The Issuing Lender shall promptly pay over to the
Administrative Agent for the ratable benefit of the Lenders (including the
Issuing Lender, but excluding any Defaulting Lender) the Letter of Credit Fee.
The Letter of Credit Fee shall be due and payable quarterly in arrears on the
15th day following the last day of each calendar quarter for the prior calendar
quarter and on the Revolving Commitment Termination Date.
(c) Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (b) hereof, the Borrower shall pay to the Issuing Lender
for its own account without sharing by the other Lenders the reasonable and
customary charges from time to time of the Issuing Lender with respect to the
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit (collectively, the “Issuing Lender
Fees”).
Section 2.5 Commitment Reductions.
(a) Voluntary Reductions. The Borrower shall have the right to terminate or
permanently reduce the unused portion of the Revolving Committed Amount at any
time or from time to time upon not less than five Business Days’ prior notice to
the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable) of each such termination or reduction, which notice shall specify
the effective date thereof and the amount of any such reduction which shall be
in a minimum amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and shall be irrevocable and effective upon receipt by the
Administrative Agent, provided that no such reduction or termination shall be
permitted if after giving effect thereto, and to any prepayments of the
Revolving Loans made on the effective date thereof, the sum of the then
outstanding aggregate principal amount of the Revolving Loans plus Swingline
Loans plus LOC Obligations would exceed the Revolving Committed Amount.
(b) Revolving Commitment Termination Date. The Revolving Commitment, the
Swingline Commitment and the LOC Commitment shall automatically terminate on the
Revolving Commitment Termination Date.

 

31



--------------------------------------------------------------------------------



 



Section 2.6 Prepayments.
(a) Optional Prepayments. The Borrower shall have the right to prepay Loans in
whole or in part from time to time; provided, however, that (i) each partial
prepayment of Revolving Loans shall be in a minimum principal amount of
$1,000,000 and integral multiples of $100,000 in excess thereof (or the
remaining unpaid amount) and (ii) each partial prepayment of Swingline Loans
shall be in a minimum principal amount of $100,000 and integral multiples of
$50,000 in excess thereof (or the remaining unpaid amount). The Borrower shall
give three Business Days’ irrevocable notice in the case of LIBOR Rate Loans and
irrevocable notice not later than 1:00 p.m. (Houston, Texas time) on the same
Business Day in the case of Alternate Base Rate Loans, to the Administrative
Agent (which shall notify the Lenders thereof as soon as practicable). Subject
to the foregoing terms, amounts prepaid under this Section 2.6(a) shall be
applied as the Borrower elects; provided that if the Borrower fails to specify
the application of an optional prepayment then such prepayment shall be applied
to Revolving Loans, first to Alternate Base Rate Loans and then to LIBOR Rate
Loans in direct order of Interest Period maturities. All prepayments under this
Section 2.6(a) shall be subject to Section 2.16, but otherwise without premium
or penalty. Interest on the principal amount prepaid shall be payable on the
next occurring Interest Payment Date that would have occurred had such loan not
been prepaid or, at the request of the Administrative Agent, interest on the
principal amount prepaid shall be payable on any date that a prepayment is made
hereunder through the date of prepayment. Amounts prepaid on the Revolving Loans
and the Swingline Loans may be reborrowed in accordance with the terms hereof.
(b) Mandatory Prepayments.
(i) Revolving Committed Amount. If at any time after the Closing Date, the sum
of the aggregate principal amount of outstanding Revolving Loans plus Swingline
Loans plus LOC Obligations shall exceed the aggregate Revolving Committed
Amount, the Borrower immediately shall prepay the Revolving Loans (including any
Swingline Loans) in the amount of such excess and (after all Revolving Loans
have been repaid) cash collateralize the LOC Obligations, in an amount
sufficient to eliminate such excess.
(ii) Asset Dispositions. Promptly following any Asset Disposition in excess of
$5,000,000 for all such Asset Dispositions occurring during the term of this
Agreement which are not applied to purchase or otherwise acquire replacement
assets or property within 180 days following the receipt by a Credit Party of
such cash proceeds, the Borrowers shall prepay the Loans in an aggregate amount
equal to 100% of the Net Cash Proceeds derived from such Asset Disposition that
were not reinvested within such 180 days (such prepayment to be applied as set
forth in clause (v) below).
(iii) Debt Issuances. Promptly, but in any event within three (3) Business Days,
upon receipt by any Credit Party of proceeds from any Debt Issuance, the
Borrower shall prepay the Loans in an aggregate amount equal to one hundred
percent (100%) of the Net Cash Proceeds of such Debt Issuance (such prepayment
to be applied as set forth in clause (v) below).

 

32



--------------------------------------------------------------------------------



 



(iv) Recovery Event. To the extent of cash proceeds received in connection with
a Recovery Event which are in excess of $5,000,000 in the aggregate and which
are not applied to repair or replacement costs in accordance with
Section 6.6(a)(ii), immediately following the 180th day occurring after the
receipt by a Credit Party of such cash proceeds, the Borrower shall prepay the
Loans in an aggregate amount equal to one hundred percent (100%) of such Net
Cash Proceeds (such prepayment to be applied as set forth in clause (v) below).
(v) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.6(b) shall be applied to Revolving Loans (including
Swingline Loans) and (after all Revolving Loans have been repaid) to a cash
collateral account in respect of LOC Obligations. Within the parameters of the
applications set forth above, prepayments shall be applied first to Alternate
Base Rate Loans and then to LIBOR Rate Loans in direct order of Interest Period
maturities. All prepayments under this Section 2.6(b) shall be subject to
Section 2.16 but otherwise without premium or penalty, and be accompanied by
interest on the principal amount prepaid through the date of prepayment.
Section 2.7 Minimum Principal Amount of Tranches.
All borrowings, payments and prepayments in respect of Revolving Loans (other
than mandatory prepayments) shall be in such amounts and be made pursuant to
such elections so that after giving effect thereto the aggregate principal
amount thereof comprising any Tranche shall not be less than $1,000,000 or a
whole multiple of $100,000 in excess thereof.
Section 2.8 Default Rate and Payment Dates.
Upon the occurrence, and during the continuance, of an Event of Default, the
principal of and, to the extent permitted by law, interest on the Loans and any
other amounts owing hereunder or under the other Credit Documents shall bear
interest, payable on demand, at a per annum rate 2% greater than the rate which
would otherwise be applicable (or if no rate is applicable, whether in respect
of interest, fees or other amounts, then the Alternate Base Rate plus the
Applicable Percentage plus 2%) (the “Default Rate”).
Section 2.9 Conversion Options.
(a) The Borrower may elect from time to time to convert Alternate Base Rate
Loans to LIBOR Rate Loans, by giving the Administrative Agent at least three
Business Days’ prior irrevocable written notice of such election. A form of
Notice of Conversion/ Extension is attached as Schedule 2.9. If the date upon
which an Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan is not
a Business Day, then such conversion shall be made on the next succeeding
Business Day and during the period from such last day of an Interest Period to
such succeeding Business Day such Loan shall bear interest as if it were an
Alternate Base Rate Loan. All or any part of outstanding Alternate Base Rate
Loans may be converted as provided herein, provided that (i) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing and (ii) partial conversions shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof.

 

33



--------------------------------------------------------------------------------



 



(b) Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in Section 2.9(a); provided, that no LIBOR Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing, in which case such Loan shall be automatically converted to an
Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto. If the Borrower shall fail to give timely notice of an election
to continue a LIBOR Rate Loan, and the continuation of such LIBOR Rate Loans is
permitted hereunder, such LIBOR Rate Loans shall be automatically continued as a
one (1) month LIBOR Rate Loan at the end of the applicable Interest Period with
respect thereto.
Section 2.10 Computation of Interest and Fees.
(a) Interest payable hereunder with respect to Alternate Base Rate Loans and
Commitment Fees shall be calculated on the basis of a year of 365 days (or
366 days, as applicable) for the actual days elapsed. All other fees, interest
and all other amounts payable hereunder shall be calculated on the basis of a
360 day year for the actual days elapsed. The Administrative Agent shall as soon
as practicable notify the Borrower and the Lenders of each determination of a
LIBOR Rate on the Business Day of the determination thereof. Any change in the
interest rate on a Loan resulting from a change in the Alternate Base Rate shall
become effective as of the opening of business on the day on which such change
in the Alternate Base Rate shall become effective. The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of the
effective date and the amount of each such change.
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the computations used by the Administrative Agent in determining any
interest rate.
Section 2.11 Pro Rata Treatment and Payments.
(a) Each borrowing of Revolving Loans and any reduction of the Revolving
Commitments shall be made pro rata according to the respective Commitment
Percentages of the Lenders. Each payment under this Agreement or any Note shall
be applied, first, to any fees then due and owing by the Borrower pursuant to
Section 2.4, second, to interest then due and owing in respect of the Notes of
the Borrower and, third, to principal then due and owing hereunder and under the
Notes of the Borrower. Each payment on account of any fees pursuant to
Section 2.4 shall be made pro rata in accordance with the respective amounts due
and owing (except as to the portion of the Letter of Credit retained by the
Issuing Lender and the Issuing Lender Fees). Each payment (other than
prepayments) by the Borrower on account of principal of and interest on the
Revolving Loans shall be made pro rata according to the respective amounts due
and owing in accordance with

 

34



--------------------------------------------------------------------------------



 



Section 2.6 hereof. Each optional prepayment on account of principal of the
Loans shall be applied in accordance with Section 2.6(a). Each mandatory
prepayment on account of principal of the Loans shall be applied in accordance
with Section 2.6(b). All payments (including prepayments) to be made by the
Borrower on account of principal, interest and fees shall be made without
defense, set-off or counterclaim (except as provided in Section 2.17(b)) and
shall be made to the Administrative Agent for the account of the Lenders at the
Administrative Agent’s office specified on Schedule 11.2 in Dollars and in
immediately available funds not later than 2:00 p.m. (Houston, Texas time) on
the date when due. The Administrative Agent shall distribute such payments to
the Lenders entitled thereto promptly upon receipt in like funds as received. If
any payment hereunder (other than payments on the LIBOR Rate Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension. If any payment on a LIBOR Rate Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.
(b) Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Credit Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Administrative Agent or any Lender on account of the Credit Party
Obligations or any other amounts outstanding under any of the Credit Documents
or in respect of the Collateral shall be paid over or delivered as follows:
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent or the Collateral Agent in connection with enforcing the rights of the
Lenders under the Credit Documents and any protective advances made by the
Administrative Agent or the Collateral Agent with respect to the Collateral
under or pursuant to the terms of the Security Documents;
SECOND, to payment of any fees owed to the Administrative Agent;
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;
FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest;
FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations (including the payment or cash collateralization of the outstanding
LOC Obligations);

 

35



--------------------------------------------------------------------------------



 



SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and
SEVENTH, to the payment of the surplus, if any, to the Borrower or whoever else
may be lawfully entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations) of amounts available to be applied pursuant to
clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (A) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section 2.11(b).
Section 2.12 Non-Receipt of Funds by the Administrative Agent.
(a) Unless the Administrative Agent shall have been notified in writing by a
Lender prior to the date a Loan is to be made by such Lender (which notice shall
be effective upon receipt) that such Lender does not intend to make the proceeds
of such Loan available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such proceeds available to the Administrative
Agent on such date, and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent, the Administrative Agent shall be able to recover
such corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent will promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from the Lender or the
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent at a per annum rate equal to (i) from the
Borrower at the applicable rate for the applicable borrowing pursuant to the
Notice of Borrowing and (ii) from a Lender at the Federal Funds Effective Rate.

 

36



--------------------------------------------------------------------------------



 



(b) Unless the Administrative Agent shall have been notified in writing by the
Borrower, prior to the date on which any payment is due from it hereunder (which
notice shall be effective upon receipt) that the Borrower does not intend to
make such payment, the Administrative Agent may assume that the Borrower has
made such payment when due, and the Administrative Agent may in reliance upon
such assumption (but shall not be required to) make available to each Lender on
such payment date an amount equal to the portion of such assumed payment to
which such Lender is entitled hereunder, and if the Borrower has not in fact
made such payment to the Administrative Agent, such Lender shall, on demand,
repay to the Administrative Agent the amount made available to such Lender. If
such amount is repaid to the Administrative Agent on a date after the date such
amount was made available to such Lender, such Lender shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is recovered by the Administrative Agent at a per
annum rate equal to the Federal Funds Effective Rate.
(c) A certificate of the Administrative Agent submitted to the Borrower or any
Lender with respect to any amount owing under this Section 2.12 shall be
conclusive in the absence of manifest error.
Section 2.13 Inability to Determine Interest Rate.
Notwithstanding any other provision of this Agreement, if (i) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining
LIBOR for such Interest Period, or (ii) the Required Lenders shall reasonably
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Rate does not adequately and fairly reflect the cost to
such Lenders of funding LIBOR Rate Loans that the Borrower has requested be
outstanding as a LIBOR Tranche during such Interest Period, the Administrative
Agent shall forthwith give telephone notice of such determination, confirmed in
writing, to the Borrower, and the Lenders at least two Business Days prior to
the first day of such Interest Period. Unless the Borrower shall have notified
the Administrative Agent upon receipt of such telephone notice that it wishes to
rescind or modify its request regarding such LIBOR Rate Loans, any Loans that
were requested to be made as LIBOR Rate Loans shall be made as Alternate Base
Rate Loans and any Loans that were requested to be converted into or continued
as LIBOR Rate Loans shall remain as or be converted into Alternate Base Rate
Loans. Until any such notice has been withdrawn by the Administrative Agent, no
further Loans shall be made as, continued as, or converted into, LIBOR Rate
Loans for the Interest Periods so affected.
Section 2.14 Illegality.
Notwithstanding any other provision of this Agreement, if the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
by the relevant Governmental Authority to any Lender shall make it unlawful for
such Lender or its LIBOR Lending Office to make or maintain LIBOR Rate Loans as
contemplated by this Agreement, or to obtain in the interbank Eurodollar market
through its LIBOR Lending Office the funds with which to make such Loans, (a)
such Lender shall promptly (and in any event within ninety (90) days from the
date the Lender knew or should have known of the facts pertaining thereto)
notify the Administrative Agent and the Borrower thereof, (b) the commitment of
such Lender hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as
such shall forthwith be suspended until the Administrative Agent shall give
notice that the condition or situation which gave rise to the suspension shall
no longer exist, and (c) such Lender’s

 

37



--------------------------------------------------------------------------------



 



Loans then outstanding as LIBOR Rate Loans, if any, shall be converted on the
last day of the Interest Period for such Loans or within such earlier period as
required by law as Alternate Base Rate Loans. The Borrower hereby agrees
promptly to pay any Lender, upon its demand, any additional amounts necessary to
compensate such Lender for actual and direct costs (but not including
anticipated profits or losses sustained by virtue of the Lender’s failure to
give the Borrower the aforesaid notice within the prescribed time period)
reasonably incurred by such Lender in making any repayment in accordance with
this Section including, but not limited to, any interest or fees payable by such
Lender to lenders of funds obtained by it in order to make or maintain its LIBOR
Rate Loans hereunder. A certificate as to any additional amounts payable
pursuant to this Section submitted by such Lender, through the Administrative
Agent, to the Borrower shall constitute prima facie evidence as to the accuracy
of the facts contained therein. Each Lender agrees to use reasonable efforts
(including reasonable efforts to change its LIBOR Lending Office) to avoid or to
minimize any amounts which may otherwise be payable pursuant to this Section;
provided, however, that such efforts shall not cause the imposition on such
Lender of any additional costs or legal or regulatory burdens deemed by such
Lender in its sole discretion to be material.
Section 2.15 Requirements of Law.
(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:
(i) shall subject such Lender to any tax of any kind whatsoever with respect to
any Letter of Credit or any application relating thereto, any LIBOR Rate Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for changes in the rate of tax on the overall net income
of such Lender);
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or
(iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or the Letters of Credit or to reduce any
amount receivable hereunder or under any Note, then, in any such case, the
Borrower shall promptly pay upon its demand, any additional amounts necessary to
compensate such Lender for such additional cost or reduced amount receivable
which such Lender reasonably deems to be material as determined by such Lender
with respect to its LIBOR Rate Loans or Letters of Credit; provided, however,
such Lender shall promptly (and in any event with ninety (90) days from the date
the Lender knew or should have known of the facts pertaining thereto) notify the
Borrower of the aforesaid facts and the Borrower shall not be responsible costs
or losses sustained by virtue of the Lender’s failure to give the Borrower the
aforesaid notice. A certificate as to any additional amounts payable pursuant to
this Section submitted by such Lender, through the Administrative Agent, to the
Borrower shall constitute prima facie evidence as to the accuracy of the facts
contained therein. Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its Domestic Lending Office or LIBOR Lending
Office, as the case may be) to avoid or to minimize any amounts which might
otherwise be payable pursuant to this paragraph of this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender to be
material.

 

38



--------------------------------------------------------------------------------



 



(b) If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender to be material, then from time to time, within fifteen
(15) days after demand by such Lender, the Borrower shall pay to such Lender
such additional amount as shall be certified by such Lender as being required to
compensate it for such reduction; provided, however, such Lender shall promptly
(and in any event with ninety (90) days from the date the Lender knew or should
have known of the facts pertaining thereto) notify the Borrower of the aforesaid
facts and the Borrower shall not be responsible for costs or losses sustained by
virtue of the Lender’s failure to give the Borrower the aforesaid notice within
the prescribed time period. Such a certificate as to any additional amounts
payable under this Section submitted by a Lender (which certificate shall
include a description of the basis for the computation), through the
Administrative Agent, to the Borrower shall constitute prima facie evidence as
to the accuracy of the facts contained therein.
(c) For purposes of this Agreement, the Dodd-Frank Wall Street Reform and
Consumer Protection Act shall be deemed to have gone into effect and been
adopted thirty (30) days after the date of this Agreement.
(d) The agreements in this Section 2.15 shall survive the termination of this
Agreement and payment of the Notes and all other amounts payable hereunder.
Section 2.16 Indemnity.
The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrower in payment of the principal
amount of or interest on any Loan by such Lender in accordance with the terms
hereof, (b) default by the Borrower in accepting a borrowing of Loans after the
Borrower has given a notice in accordance with the terms hereof, (c) default by
the Borrower in making any prepayment of Loans after the Borrower has given a
notice in accordance with the terms hereof, and/or (d) the making by the
Borrower of a prepayment of a Loan, or the conversion thereof, on a day which is
not the last day of the Interest Period with respect thereto, in each case
including, but not limited to, any such loss or expense arising from interest or
fees payable by such Lender to lenders of funds obtained by it in order to
maintain its Loans hereunder. A certificate as to any additional amounts payable
pursuant to this Section submitted by any Lender, through the Administrative
Agent, to the Borrower (which certificate must be delivered to the
Administrative Agent within thirty days following such default, prepayment or
conversion) shall constitute prima facie evidence as to the accuracy of the
facts contained therein. The agreements in this Section shall survive
termination of this Agreement and payment of the Notes and all other amounts
payable hereunder.

 

39



--------------------------------------------------------------------------------



 



Section 2.17 Taxes.
(a) All payments made by the Borrower hereunder or under any Note will be,
except as provided in Section 2.17(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
tax imposed on or measured by the net income or profits of a Lender pursuant to
the laws of the jurisdiction in which it is organized or the jurisdiction in
which the principal office or applicable lending office of such Lender is
located or any subdivision thereof or therein) and all interest, penalties or
similar liabilities with respect thereto (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the Borrower
agrees to pay the full amount of such Taxes, and such additional amounts as may
be necessary so that every payment of all amounts due under this Agreement or
under any Note, after withholding or deduction for or on account of any Taxes,
will not be less than the amount provided for herein or in such Note. The
Borrower will furnish to the Administrative Agent as soon as practicable after
the date the payment of any Taxes is due pursuant to applicable law certified
copies (to the extent reasonably available and required by law) of tax receipts
evidencing such payment by the Borrower. The Borrower agrees to indemnify and
hold harmless each Lender, and reimburse such Lender upon its written request,
for the amount of any Taxes so levied or imposed and paid by such Lender.
(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Closing Date, or in the case of a Lender
that is an assignee or transferee of an interest under this Agreement pursuant
to Article X (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) if the Lender is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, two accurate and complete original
signed copies of Internal Revenue Service Form W-8ECI or W-8BEN (or successor
forms) certifying such Lender’s entitlement to a complete exemption from United
States withholding tax with respect to payments to be made under this Agreement
and under any Note, or (ii) if the Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, either Internal Revenue Service Form W-8ECI or
W-8BEN as set forth in clause (i) above, or (x) a certificate

 

40



--------------------------------------------------------------------------------



 



substantially in the form of Schedule 2.17 (any such certificate, a “2.17
Certificate”) and (y) two accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI or W-8BEN (or successor form) certifying
such Lender’s entitlement to an exemption from United States withholding tax and
backup withholding tax with respect to payments of interest to be made under
this Agreement and under any Note. In addition, each Lender agrees that it will
deliver upon the Borrower’s request updated versions of the foregoing, as
applicable, whenever the previous certification has become obsolete or
inaccurate in any material respect, together with such other forms as may be
required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any Note. Notwithstanding anything
to the contrary contained in Section 2.17(a), but subject to the immediately
succeeding sentence, (x) the Borrower shall be entitled, to the extent it is
required to do so by law, to deduct or withhold Taxes imposed by the United
States (or any political subdivision or taxing authority thereof or therein)
from interest, fees or other amounts payable hereunder for the account of any
Lender which is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes to the
extent that such Lender has not provided to the Borrower U.S. Internal Revenue
Service Forms that establish a complete exemption from such deduction or
withholding and (y) the Borrower shall not be obligated pursuant to
Section 2.17(a) hereof to gross-up payments to be made to a Lender in respect of
Taxes imposed by the United States if (I) such Lender has not provided to the
Borrower the Internal Revenue Service Forms required to be provided to the
Borrower pursuant to this Section 2.17(b) or (II) in the case of a payment,
other than interest, to a Lender described in clause (ii) above, to the extent
that such Forms do not establish a complete exemption from withholding of such
Taxes. Notwithstanding anything to the contrary contained in the preceding
sentence or elsewhere in this Section 2.17, the Borrower agrees to pay
additional amounts and to indemnify each Lender in the manner set forth in
Section 2.17(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
after the Closing Date, in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of Taxes.
(c) Each Lender agrees to use reasonable efforts (including reasonable efforts
to change its Domestic Lending Office or LIBOR Lending Office, as the case may
be) to avoid or to minimize any amounts which might otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material.
(d) If the Borrower pays any additional amount pursuant to this Section 2.17
with respect to a Lender, such Lender shall use reasonable efforts to obtain a
refund of tax or credit against its tax liabilities on account of such payment;
provided that such Lender shall have no obligation to use such reasonable
efforts if either (i) it is in an excess foreign tax credit position or (ii) it
believes in good faith, in its sole discretion, that claiming a refund or credit
would cause adverse tax consequences to it. In the event that such Lender
receives such a refund or credit, such Lender shall pay to the Borrower an
amount that such Lender reasonably determines is equal to the net tax benefit
obtained by such Lender as a result of such payment by the Borrower. In the
event that no refund or credit is obtained with respect to the Borrower’s
payments to such Lender pursuant to this Section 2.17, then such Lender shall
upon request provide a certification that such Lender has not received a refund
or credit for such payments. Nothing contained in this Section 2.17 shall
require a Lender to disclose or detail the basis of its calculation of the
amount of any tax benefit or any other amount or the basis of its determination
referred to in the proviso to the first sentence of this Section 2.17 to the
Borrower or any other party.

 

41



--------------------------------------------------------------------------------



 



(e) The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Notes and all other amounts payable hereunder.
Section 2.18 Indemnification; Nature of Issuing Lender’s Duties.
(a) In addition to its other obligations under Section 2.3, the Borrower hereby
agrees to protect, indemnify, pay and save the Issuing Lender harmless from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable attorneys’ fees) that the Issuing
Lender may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit or (ii) the failure of the Issuing
Lender to honor a drawing under a Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or governmental authority (all such acts or omissions, herein
called “Government Acts”).
(b) As between the Borrower and the Issuing Lender, the Borrower shall assume
all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. The Issuing Lender shall not be responsible: (i) for the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) for the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign any Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, that may prove to
be invalid or ineffective for any reason; (iii) for failure of the beneficiary
of a Letter of Credit to comply fully with conditions required in order to draw
upon a Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) for errors in interpretation of
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any document required in order to make a drawing under a Letter of Credit or of
the proceeds thereof; and (vii) for any consequences arising from causes beyond
the control of the Issuing Lender, including, without limitation, any Government
Acts. None of the above shall affect, impair, or prevent the vesting of the
Issuing Lender’s rights or powers hereunder.
(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put the Issuing
Lender under any resulting liability to the Borrower. It is the intention of the
parties that this Agreement shall be construed and applied to protect and
indemnify the Issuing Lender against any and all risks involved in the issuance
of the Letters of Credit, all of which risks are hereby assumed by the Borrower,
including, without limitation, any and all risks of the acts or omissions,
whether rightful or wrongful, of any Government Authority. The Issuing Lender
shall not, in any way, be liable for any failure by the Issuing Lender or anyone
else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the control of the Issuing Lender.

 

42



--------------------------------------------------------------------------------



 



(d) Nothing in this Section 2.18 is intended to limit the reimbursement
obligation of the Borrower contained in Section 2.3(d) hereof. The obligations
of the Borrower under this Section 2.18 shall survive the termination of this
Agreement. No act or omissions of any current or prior beneficiary of a Letter
of Credit shall in any way affect or impair the rights of the Issuing Lender to
enforce any right, power or benefit under this Agreement.
(e) Notwithstanding anything to the contrary contained in this Section 2.18, the
Borrower shall have no obligation to indemnify the Issuing Lender in respect of
any liability incurred by the Issuing Lender arising out of the gross negligence
or willful misconduct of the Issuing Lender (including action not taken by the
Issuing Lender), as determined by a court of competent jurisdiction (IT BEING
THE INTENTION OF THIS PROVISION THAT SUCH INDEMNIFICATION OBLIGATION WILL BE
APPLICABLE REGARDLESS OF WHETHER CAUSED IN WHOLE OR IN PART BY THE ORDINARY
NEGLIGENCE OF ANY OF THE PARTIES BEING INDEMNIFIED).
Section 2.19 Defaulting Lender.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a) fees shall cease to accrue on the unfunded portion of any Commitment of such
Defaulting Lender pursuant to this Agreement;
(b) the Commitments and Obligations of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1); provided, that in the case of an
amendment, waiver or other modification requiring the consent of all Lenders or
of each Lender affected thereby, the Defaulting Lender’s consent shall be only
be required with respect to (i) a proposed increase or extension of such
Defaulting Lender’s Commitments and (ii) a proposed reduction or excuse, or a
proposed postponement of the scheduled date of payment, of the principal amount
of, or interest or fees payable on, any Loans or LOC Obligations as to any such
Defaulting Lender;

 

43



--------------------------------------------------------------------------------



 



(c) if any Swingline Loans or LOC Obligations are outstanding at the time a
Lender becomes a Defaulting Lender then:
(i) all or any part of the Swingline Loans and LOC Obligations allocable to such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages but only to
the extent the sum of all non-Defaulting Lenders’ Obligations plus such
Defaulting Lender’s allocable share of Swingline Loans and LOC Obligations does
not exceed the total of all non-Defaulting Lenders’ Commitments;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay Swingline Loans allocable
to such Defaulting Lender and (y) second, cash collateralize for the benefit of
the Issuing Lender only the Borrower’s obligations corresponding to such
Defaulting Lender’s allocable share of LOC Obligations (after giving effect to
any partial reallocation pursuant to clause (i) above) for so long as such LOC
Obligations are outstanding;
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s allocable share of LOC Obligations pursuant to this Section 2.19(c),
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.4 with respect to such Defaulting Lender’s allocable share
of LOC Obligations during the period such Defaulting Lender’s allocable share of
LOC Obligations is cash collateralized;
(iv) if the allocable share of LOC Obligations of the non-Defaulting Lenders is
reallocated pursuant to this Section 2.19(c), then the fees payable to the
Lenders pursuant to Section 2.4 shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Commitment Percentages; and
(v) if all or any portion of such Defaulting Lender’s allocable share of LOC
Obligations is neither cash collateralized nor reallocated pursuant to this
Section 2.19(c), then, without prejudice to any rights or remedies of any
Issuing Lender or any Lender hereunder, all fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Commitments that were utilized by such LOC Obligations and
any applicable letter of credit fees) with respect to such Defaulting Lender’s
allocable share of LOC Obligations shall be payable to the Issuing Lender until
and to the extent that such allocable share of LOC Obligations is cash
collateralized and/or reallocated; and
(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and each Defaulting Lender’s then
outstanding allocable share of LOC Obligations will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.19(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.19(c)(i) (and Defaulting Lenders shall not participate
therein).

 

44



--------------------------------------------------------------------------------



 



(e) if (i) a Bankruptcy Event with respect to a Lender Parent of any Lender
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Lender has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Lender shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Lender, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Lender, as the case may be,
to defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, the Issuing Lender and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
allocable shares of Swingline Loans and the allocable shares of LOC Obligations
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitments and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Commitment Percentage.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, the Credit Parties hereby represent and warrant to
the Administrative Agent and to each Lender that:
Section 3.1 Financial Condition.
The balance sheets and the related statements of income and of cash flows of the
Borrower for fiscal year ending March 31, 2010 audited by KPMG, L.L.P. are
complete and correct in all material respects and present fairly in accordance
with GAAP the financial condition of the Borrower and its Subsidiaries as of
such dates. Additionally, the most recently provided company-prepared
projections of income and cash flow for the fiscal years ending March 31, 2011
and March 31, 2012 have been prepared in good faith based upon reasonable
assumptions. All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except for projections, pro forma statements,
and/or as disclosed therein).
Section 3.2 No Change.
Since March 31, 2010 there has been no development or event which has had or
could reasonably be expected to have a Material Adverse Effect.

 

45



--------------------------------------------------------------------------------



 



Section 3.3 Corporate Existence; Compliance with Law.
Except as set forth on Schedule 3.3, each of the Borrower and the other Credit
Parties (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (b) has the requisite corporate
power and authority to own and operate all its material property, to lease the
material property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified to conduct business and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except to the extent that the failure to so qualify or be in good standing could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect
and (d) is in compliance with all Requirements of Law except to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 3.4 Corporate Power; Authorization; Enforceable Obligations.
Each of the Borrower and the other Credit Parties has full corporate, limited
liability company or limited partnership power and authority, as applicable and
the legal right to make, deliver and perform the Credit Documents to which it is
party and has taken all necessary corporate, limited liability company or
limited partnership action, as applicable to authorize the execution, delivery
and performance by it of the Credit Documents to which it is party. No consent
or authorization of, filing with, notice to or other act by or in respect of,
any Governmental Authority or any other Person is required in connection with
the borrowings hereunder or with the execution, delivery or performance of any
Credit Document by the Borrower or the other Credit Parties (other than those
which have been obtained) or with the validity or enforceability of any Credit
Document against the Borrower or the other Credit Parties (except such filings
as are necessary in connection with the perfection of the Liens created by such
Credit Documents). Each Credit Document to which it is a party has been duly
executed and delivered on behalf of the Borrower or the other Credit Parties, as
the case may be. Each Credit Document to which it is a party constitutes a
legal, valid and binding obligation of the Borrower or the other Credit Parties,
as the case may be, enforceable against the Borrower or such other Credit Party,
as the case may be, in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer, fraudulent conveyance, or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
Section 3.5 No Legal Bar; No Default.
The execution, delivery and performance of the Credit Documents, the borrowings
thereunder and the use of the proceeds of the Loans will not violate any
Requirement of Law or any Contractual Obligation of the Borrower or any other
Credit Party (except those as to which waivers or consents have been obtained),
and will not result in, or require, the creation or imposition of any material
Lien on any of its or their respective properties or revenues pursuant to any
Requirement of Law or Contractual Obligation other than the Liens arising under
or contemplated in connection with the Credit Documents. Neither the Borrower
nor any other Credit Party is in default under or with respect to any of its
Contractual Obligations in any respect which could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

 

46



--------------------------------------------------------------------------------



 



Section 3.6 No Material Litigation.
Except as set forth in Schedule 3.6, no litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against any Credit Party or any of
its Subsidiaries or against any of its or their respective properties or
revenues (a) with respect to the Credit Documents or any Loan or any of the
transactions contemplated hereby, or (b) which could reasonably be expected to
be adversely determined, and if adversely determined, could reasonably be
expected to have a Material Adverse Effect.
Section 3.7 Investment Company Act.
Neither the Borrower nor any Credit Party is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
Section 3.8 Margin Regulations.
No part of the proceeds of any Loan hereunder will be used directly or
indirectly for any purpose which violates, or which would be inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect. The Borrower
and its Subsidiaries taken as a group do not own “margin stock” except as
identified in the financial statements referred to in Section 3.1 and the
aggregate value of all “margin stock” owned by the Borrower and its Subsidiaries
taken as a group does not exceed 25% of the value of their assets.
Section 3.9 ERISA.
Except as set forth in Schedule 3.9, neither a Reportable Event nor an
“accumulated funding deficiency” (within the meaning of Section 412 of the Code
or Section 302 of ERISA) has occurred during the five-year period prior to the
date on which this representation is made or deemed made with respect to any
Plan, and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code, except to the extent that any such occurrence
or failure to comply would not reasonably be expected to have a Material Adverse
Effect. No termination of a Single Employer Plan has occurred resulting in any
liability that has remained underfunded, and no Lien in favor of the PBGC or a
Plan has arisen, during such five-year period which could reasonably be expected
to have a Material Adverse Effect. The present value of all accrued benefits
under each Single Employer Plan (based on those assumptions used to fund such
Plans) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Plan allocable to such accrued benefits by an amount which, as determined
in accordance with GAAP, could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any Commonly Controlled Entity is currently
subject to any liability for a complete or partial withdrawal from a
Multiemployer Plan which could reasonably be expected to have a Material Adverse
Effect.

 

47



--------------------------------------------------------------------------------



 



Section 3.10 Environmental Matters.
Except as could not reasonably be expected to have a Material Adverse Effect:
(a) To the knowledge of the Borrower and the other Credit Parties, the
facilities and properties comprising real estate owned, leased or operated by
the Borrower and the other Credit Parties or any of their Subsidiaries (the
“Properties”) do not contain any Materials of Environmental Concern in amounts
or concentrations which (i) constitute a violation of, or (ii) could give rise
to liability under, any Environmental Law.
(b) To the knowledge of the Borrower and the other Credit Parties, the
Properties and all operations of the Borrower and the other Credit Parties
and/or their Subsidiaries at the Properties are in compliance, and have in the
last five years been in compliance, in all material respects with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the business operated by the Borrower and the other Credit Parties or any of
their Subsidiaries (the “Business”).
(c) Neither the Borrower nor any of the other Credit Parties has received any
written or actual notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties or the Business,
nor does the Borrower or any of the other Credit Parties nor any of their
Subsidiaries have knowledge or reason to believe that any such notice will be
received or is being threatened.
(d) To the knowledge of the Borrower and the other Credit Parties, Materials of
Environmental Concern have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could give
rise to liability under any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law.
(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower and the other Credit Parties, threatened,
under any Environmental Law to which the Borrower or any other Credit Party or
any Subsidiary is or will be named as a party with respect to the Properties or
the Business, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business.
(f) To the knowledge of the Borrower and the other Credit Parties, there has
been no release or threat of release of Materials of Environmental Concern at or
from the Properties, or arising from or related to the operations of the
Borrower or any other Credit Party or any Subsidiary in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws.

 

48



--------------------------------------------------------------------------------



 



Section 3.11 Purpose of Loans.
The proceeds of the Loans have been or will be used (i) to repay certain
existing Indebtedness of the Borrower, (ii) to finance Permitted Acquisitions,
(iii) to finance the repurchase of Capital Stock of the Borrower as permitted
under Section 6.12 and (iv) to provide for working capital and other general
corporate purposes.
Section 3.12 Subsidiaries.
Set forth on Schedule 3.12 is a complete and accurate list of all direct and
indirect Subsidiaries of the Credit Parties as of the Closing Date. Information
on the attached Schedule includes state of incorporation; the number of shares
of each class of Capital Stock or other equity interests outstanding; the number
and percentage of outstanding shares of each class of stock; and the number and
effect, if exercised, of all outstanding options, warrants, rights of conversion
or purchase and similar rights. The outstanding Capital Stock and other equity
interests of all such Subsidiaries is validly issued, fully paid and
non-assessable and is owned, free and clear of all Liens (other than those
arising under or contemplated in connection with the Credit Documents).
Section 3.13 Ownership.
Each of the Credit Parties and its Subsidiaries is the owner of, and has
transferable title to, or a valid leasehold interest in, all of its respective
material assets except as may be permitted pursuant to Section 6.14 hereof and
none of such assets is subject to any Lien other than Permitted Liens.
Section 3.14 Indebtedness.
Except as otherwise permitted under Section 6.1, the Borrower and its
Subsidiaries have no Indebtedness.
Section 3.15 Taxes.
Each of the Borrower and its Subsidiaries has filed, or caused to be filed, all
material tax returns (federal, state, local and foreign) required to be filed
and paid (a) all amounts of taxes shown thereon to be due (including interest
and penalties) and (b) all other material taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owing by it, except for such taxes (i) which are
not yet delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. Neither the Borrower nor any of its Subsidiaries is aware
as of the Closing Date of any proposed tax assessments against it or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

 

49



--------------------------------------------------------------------------------



 



Section 3.16 Intellectual Property.
Each of the Borrower and its Subsidiaries owns, or has the legal right to use,
all trademarks, trade names, copyrights, technology, know-how and processes
necessary for each of them to conduct its business as currently conducted. Set
forth on Schedule 3.16 is a list of all material Intellectual Property owned by
each of the Borrower and its Subsidiaries as of the Closing Date (or as of such
later date on which the Borrower may update such schedule) or that the Borrower
or any of its Subsidiaries has the right to use other than corporate names and
assumed names. Except as provided on Schedule 3.16, no claim has been asserted
and is pending by any Person challenging or questioning the use of any such
material Intellectual Property or the validity or effectiveness of any such
material Intellectual Property, nor does the Borrower or any of its Subsidiaries
know of any such claim, and, to the knowledge of the Borrower or any of its
Subsidiaries, the use of such material Intellectual Property by the Borrower or
any of its Subsidiaries does not infringe on the rights of any Person, except
for such claims and infringements that in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Schedule 3.16 may be updated from
time to time by the Borrower to include new material Intellectual Property by
giving written notice thereof to the Administrative Agent.
Section 3.17 Solvency.
The fair saleable value of the assets of the Borrower individually, and of the
Credit Parties taken as a whole, measured on a going concern basis, exceeds all
probable liabilities, including those to be incurred pursuant to this Credit
Agreement. Neither the Borrower individually, nor the Credit Parties taken as a
whole (a) has unreasonably small capital in relation to the business in which it
is or proposes to be engaged or (b) has incurred, or believes that it will incur
after giving effect to the transactions contemplated by this Credit Agreement,
debts beyond its ability to pay such debts as they become due.
Section 3.18 Investments.
All Investments of each of the Borrower and its Subsidiaries are Permitted
Investments.
Section 3.19 Location of Collateral.
Set forth on Schedule 3.19(a) is a list of all locations (other than Remote
Sales Offices) where any tangible personal property of the Borrower and its
Subsidiaries is located as of the Closing Date (or such later date on which the
Borrower may update such schedule), including county and state where located.
Set forth on Schedule 3.19(b) is the chief executive office and principal place
of business of each of the Borrower and its Subsidiaries as of the Closing Date
(or such later date on which the Borrower may update such schedule). Schedule
3.19(a) and 3.19(b) may be updated from time to time by the Borrower to include
new properties or locations by giving written notice thereof to the
Administrative Agent (in which event the Borrower shall use its commercially
reasonable efforts to deliver to the Administrative Agent, promptly after
receiving a written request from Administrative Agent therefor, a landlord lien
waiver letter in form and substance reasonably acceptable to the Administrative
Agent and the Borrower from each of the landlords of those new locations).

 

50



--------------------------------------------------------------------------------



 



Section 3.20 No Burdensome Restrictions.
None of the Borrower or any of its Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
Section 3.21 Brokers’ Fees.
None of the Borrower or any of its Subsidiaries has any obligation to any Person
in respect of any finder’s, broker’s, investment banking or other similar fee in
connection with any of the transactions contemplated under the Credit Documents
other than the closing and other fees payable pursuant to this Credit Agreement.
Section 3.22 Labor Matters.
There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower or any of its Subsidiaries as of the Closing Date,
other than as set forth in Schedule 3.22 hereto, and none of the Borrower or any
of its Subsidiaries as of the Closing Date (i) has suffered any strikes,
walkouts, work stoppages or other material labor difficulty within the last
three years or since the date of acquisition of such Subsidiary, whichever is
later, other than as set forth in Schedule 3.22 hereto or (ii) has knowledge of
any potential or pending strike, walkout or work stoppage, which could
reasonably be expected to have a Material Adverse Effect.
Section 3.23 Accuracy and Completeness of Information.
All factual information heretofore or contemporaneously furnished by or on
behalf of any Credit Party or any of its Subsidiaries to the Administrative
Agent or any Lender for purposes of or in connection with this Agreement or any
other Credit Document, or any transaction contemplated hereby or thereby, is
true and accurate in all material respects and not incomplete by omitting to
state any material fact necessary to make such information not misleading when
taken together with all other information provided to Lender. There is no fact
now known to the Borrower, any other Credit Party or any of their Subsidiaries
which has, or could reasonably be expected to have, a Material Adverse Effect
which fact has not been set forth herein, in the financial statements of the
Borrower and its Subsidiaries furnished to the Administrative Agent and/or the
Lenders, or in any certificate, opinion or other written statement made or
furnished by any Credit Party to the Administrative Agent and/or the Lenders.
Section 3.24 Material Contracts.
Except as otherwise set forth on Schedule 3.24, all Material Contracts of the
Credit Parties existing as of the Closing Date have been filed with the SEC in
compliance in all material respects with Requirements of Law and are in full
force and effect as of the Closing Date.
Section 3.25 Security Documents.
The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently (or will be, upon the filing of appropriate financing statements
and the recordation of the applicable mortgage instruments in each case in favor
of the Collateral Agent) perfected security interests and Liens, prior to all
other Liens other than Permitted Liens.

 

51



--------------------------------------------------------------------------------



 



Section 3.26 Insurance.
As of the Closing Date, the insurance coverage of the Credit Parties is outlined
as to carrier, policy number, expiration date, type and amount on
Schedule 5.5(b). The Credit Parties maintain insurance in accordance in at least
such amounts and against at least such risks as are usually insured against in
the same general area by companies engaged in the same or similar business.
ARTICLE IV
CONDITIONS PRECEDENT
Section 4.1 Conditions to Closing Date and Initial Revolving Loans.
This Agreement shall become effective upon, and the obligation of each Lender to
make the initial Revolving Loans on the Closing Date is subject to, the
satisfaction of the following conditions precedent:
(a) Execution of Agreement. The Administrative Agent shall have received (i)
counterparts of this Agreement executed by a duly authorized officer of each
party hereto, (ii) for the account of each Lender requesting same, a Revolving
Note, (iii) for the account of the Swingline Lender, a Swingline Note and
(iii) counterparts of the Security Agreement, the Pledge Agreement, the
Intercreditor Agreement and the Collateral Agency Agreement, in each case
conforming to the requirements of this Agreement and executed by duly authorized
officers of the Credit Parties.
(b) Authority Documents. Except as set forth on Schedule 3.3, the Administrative
Agent shall have received the following:
(i) Articles of Incorporation. Copies of the articles or certificate of
incorporation of the Borrower certified to be true and complete as of a recent
date by the appropriate governmental authority of the state of its
incorporation.
(ii) Resolutions. Copies of resolutions of the board of directors or similar
governing body of each Credit Party approving and adopting the Credit Documents,
the transactions contemplated therein and authorizing execution and delivery
thereof, certified by an officer of such Credit Party as of the Closing Date to
be true and correct and in force and effect as of such date.
(iii) Bylaws. A copy of the bylaws of the Borrower certified by an officer of
Borrower as of the Closing Date to be true and correct and in force and effect
as of such date.
(iv) Good Standing. Copies of (i) certificates of good standing, existence or
its equivalent with respect to Borrower certified as of a recent date by the
appropriate governmental authorities of the state of incorporation and each
other state in which the failure to so qualify and be in good standing could
reasonably be expected to have a Material Adverse Effect on the business or
operations of the Borrower and its Subsidiaries in such state and (ii) a
certificate indicating payment by Borrower of all corporate franchise taxes
certified as of a recent date by the appropriate governmental taxing
authorities.

 

52



--------------------------------------------------------------------------------



 



(v) Incumbency. An incumbency certificate of each Credit Party certified by a
secretary or assistant secretary to be true and correct as of the Closing Date.
(c) Legal Opinions of Counsel. The Administrative Agent shall have received an
opinion of Haynes and Boone, LLP, counsel for the Borrower, dated the Closing
Date and addressed to the Administrative Agent and the Lenders in a form or
forms reasonably acceptable to the Administrative Agent.
(d) Personal Property Collateral. The Administrative Agent shall have received,
in form and substance satisfactory to the Administrative Agent:
(i) searches of Uniform Commercial Code filings in the jurisdiction of the chief
executive office of each Credit Party and each jurisdiction where any Collateral
is located or where a filing would need to be made in order to perfect the
Collateral Agent’s security interest in the Collateral, copies of the financing
statements on file in such jurisdictions and evidence that no Liens exist other
than Permitted Liens;
(ii) duly executed UCC financing statements for each appropriate jurisdiction as
is necessary, in the Administrative Agent’s sole discretion, to perfect the
Collateral Agent’s security interest in the Collateral;
(iii) searches of ownership of intellectual property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent in order to perfect the Collateral Agent’s security
interest in the Collateral consisting of intellectual property;
(iv) all stock certificates evidencing the Capital Stock pledged to the
Collateral Agent pursuant to the Pledge Agreement, together with duly executed
in blank undated stock powers attached thereto (unless, with respect to the
pledged Capital Stock of any Foreign Subsidiary, such stock powers are deemed
unnecessary by the Administrative Agent in its reasonable discretion under the
law of the jurisdiction of incorporation of such Person);
(v) all instruments and chattel paper evidencing obligations in excess of
$1,000,000 in the aggregate in the possession of any of the Credit Parties,
together with allonges or assignments as may be necessary or appropriate to
perfect the Collateral Agent’s security interest in such Collateral;
(vi) duly executed consents as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Collateral Agent’s security interest in the
Collateral; and

 

53



--------------------------------------------------------------------------------



 



(vii) in the case of any personal property Collateral located at premises leased
by a Credit Party, such estoppel letters, consents and waivers from the
landlords on such real property as may be required by and in form and substance
satisfactory to the Administrative Agent.
(e) Liability and Casualty Insurance. The Administrative Agent shall have
received copies of insurance policies or certificates of insurance evidencing
liability and casualty insurance meeting the requirements set forth herein or in
the Security Documents. The Collateral Agent shall be named as loss payee and
additional insured on all such insurance policies covering Collateral for the
benefit of the Lenders.
(f) Intentionally Left Blank.
(g) Litigation. There shall not exist any pending or threatened litigation,
proceeding, injunction, order, claim or investigation affecting or relating to
Borrower or any of its Subsidiaries or the transactions contemplated by this
Agreement, or the other Credit Documents or the transactions contemplated by
this Agreement or the other Credit Documents that could reasonably be expected
to have a Material Adverse Effect, that has not been settled, dismissed,
vacated, discharged or terminated prior to the Closing Date.
(h) Solvency Evidence. The Administrative Agent shall have received an officer’s
certificate prepared by the chief accounting officer of the Borrower as to the
financial condition, solvency and related matters of the Borrower individually,
and the Credit Parties taken as a whole, in each case after giving effect to the
initial borrowings under the Credit Documents, in substantially the form of
Schedule 4.1(h) hereto.
(i) Account Designation Letter. The Administrative Agent shall have received the
executed Account Designation Letter in the form of Schedule 1.1(a) hereto.
(j) [Reserved].
(k) Corporate Structure. The corporate, capital and ownership structure of the
Borrower and the other Credit Parties shall be as described in Schedule 3.12.
(l) Government Consent. The Administrative Agent shall have received evidence
that all governmental, shareholder and material third party consents and
approvals necessary in connection with the transactions contemplated hereby have
been obtained and all applicable waiting periods have expired without any action
being taken by any authority that could restrain, prevent or impose any material
adverse conditions on the transactions or that could seek or threaten any of the
foregoing.
(m) Compliance with Laws. The transactions contemplated hereby shall be in
compliance with all applicable laws and regulations (including all applicable
securities and banking laws, rules and regulations).
(n) Bankruptcy. There shall be no bankruptcy or insolvency proceedings with
respect to the Borrower or any of its Subsidiaries.

 

54



--------------------------------------------------------------------------------



 



(o) Financial Information. The Administrative Agent shall have received copies
of the financial information referred to in Section 3.1 hereof, each in form and
substance reasonably satisfactory to the Administrative Agent.
(p) Material Adverse Change. Since March 31, 2010, no development or event which
has had or could reasonably be expected to have a Material Adverse Effect shall
have occurred.
(q) [Reserved].
(r) Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by a responsible officer of the Borrower as
of the Closing Date stating that (i) no action, suit, investigation or
proceeding is pending or, to the knowledge of any Credit Party, threatened in
any court or before any arbitrator or governmental instrumentality that purports
to affect any Credit Party or any transaction contemplated by the Credit
Documents, if such action, suit, investigation or proceeding could reasonably be
expected to have a Material Adverse Effect and (ii) immediately after giving
effect to this Credit Agreement, the other Credit Documents and all the
transactions contemplated therein to occur on such date, (A) no Default or Event
of Default exists, (B) all representations and warranties contained herein and
in the other Credit Documents are true and correct in all material respects, and
(C) the Credit Parties are in compliance with each of the financial covenants
set forth in Section 5.9.
(s) Environmental Certificate. The Administrative Agent shall have received a
certificate executed by a Responsible Officer of the Borrower as of the Closing
Date stating that, to the best of his knowledge and except as could not
reasonably be expected to have a Material Adverse Effect, (a) the Properties do
not contain any Materials of Environmental Concern in amounts or concentrations
which (i) constitute a violation of, or (ii) would give rise to liability under,
any Environmental Law; (b) the Properties and all operations of the Borrower and
the other Credit Parties and/or their Subsidiaries at the Properties are in
compliance, and have in the last five years or since the date of acquisition of
such Subsidiary, whichever is later, been in compliance, in all material
respects with all applicable Environmental Laws, and there is no contamination
at, under or about the Properties or violation of any Environmental Law with
respect to the Properties or Business; (c) neither the Borrower nor any of the
other Credit Parties has received any written notice of violation, alleged
violation, non-compliance, liability or potential liability regarding compliance
with Environmental Laws with regard to any of the Properties or the Business,
nor does the Borrower or any of the other Credit Parties nor any of their
Subsidiaries have any awareness of or reason to believe that any such notice
will be received or is being threatened; (d) Materials of Environmental Concern
have not been transported or disposed of from the Properties in violation of, or
in a manner or to a location which would give rise to liability under any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that would give rise to liability under, any
applicable Environmental Law; (e) no judicial proceeding or governmental or
administrative action is pending or, to the knowledge of the Borrower and the
other Credit Parties, threatened, under any Environmental Law to which the
Borrower or any other Credit Party or any Subsidiary is or will be named as a
party with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other binding and enforceable Requirements of Law outstanding under any
Environmental Law applicable to the Properties or the Business; and (f) there
has been no release or threat of release of Materials of Environmental Concern
at or from the Properties, or arising from or related to the operations of the
Borrower or any other Credit Party or any Subsidiary in connection with the
Properties, in violation of or in amounts or in a manner that would give rise to
liability under Environmental Laws.

 

55



--------------------------------------------------------------------------------



 



(t) Additional Matters. All other documents and legal matters in connection with
the transactions contemplated by this Agreement shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.
Section 4.2 Conditions to All Extensions of Credit.
The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:
(a) Representations and Warranties. The representations and warranties made by
the Credit Parties herein, in the Credit Documents or which are contained in any
certificate furnished at any time under or in connection herewith shall be true
and correct in all material respects on and as of the date of such Extension of
Credit as if made on and as of such date (except for those which expressly
relate to an earlier date).
(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Agreement.
(c) Compliance with Commitments. Immediately after giving effect to the making
of any such Extension of Credit (and the application of the proceeds thereof),
(i) the sum of the aggregate principal amount of outstanding Revolving Loans
plus Swingline Loans plus LOC Obligations shall not exceed the aggregate
Revolving Committed Amount, (ii) the Swingline Loans shall not exceed the
Swingline Commitment and (iii) the LOC Obligations shall not exceed the LOC
Committed Amount.
(d) Additional Conditions to Revolving Loans. If such Loan is made pursuant to
Section 2.1, all conditions set forth in such Section shall have been satisfied.
(e) Additional Conditions to Swingline Loan. If such Loan is made pursuant to
Section 2.2, all conditions set forth in such Section shall have been satisfied.
(f) Additional Conditions to Letters of Credit. If such Extension of Credit is
made pursuant to Section 2.3, all conditions set forth in such Section shall
have been satisfied.

 

56



--------------------------------------------------------------------------------



 



Each request for an Extension of Credit and each acceptance by the Borrower of
any such Extension of Credit shall be deemed to constitute a representation and
warranty by the Borrower as of the date of such Extension of Credit that the
applicable conditions in paragraphs (a) through (f) of this Section have been
satisfied.
ARTICLE V
AFFIRMATIVE COVENANTS
Each Credit Party hereby covenants and agrees that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Credit Party
Obligations, together with interest, Commitment Fees and all other amounts owing
to the Administrative Agent or any Lender hereunder, are paid in full, the
Borrower shall, and shall cause each of its Subsidiaries (other than in the case
of Sections 5.1, 5.2 or 5.7 hereof), to:
Section 5.1 Financial Statements.
Furnish to the Administrative Agent and each of the Lenders:
(a) Annual Financial Statements. As soon as available, but in any event within
one hundred twenty (120) days after the end of each fiscal year, a copy of the
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such fiscal year and the related consolidated statements of income
and retained earnings and of cash flows of the Borrower and its consolidated
Subsidiaries for such year, which consolidated statements shall be audited by a
firm of independent certified public accountants of nationally recognized
standing reasonably acceptable to the Administrative Agent, setting forth in
each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
indicating that the scope of the audit was inadequate to permit such independent
certified public accountants to certify such financial statements without such
qualification;
(b) Quarterly Financial Statements. As soon as available and in any event within
sixty (60) days after the end of each of the first three fiscal quarters of the
Borrower, a company-prepared consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such period and related
company-prepared consolidated statements of income and retained earnings and of
cash flows for the Borrower and its consolidated Subsidiaries for such quarterly
period and for the portion of the fiscal year ending with such period, in each
case setting forth in comparative form consolidated figures for the
corresponding period or periods of the preceding fiscal year (subject to normal
year-end audit adjustments);
(c) Annual Budget Plan and Financial Projections. As soon as available, but in
any event within ninety (90) days after the beginning of each fiscal year, a
copy of detailed projections of the income statements, cash flow and balance
sheets of the Borrower and its consolidated Subsidiaries for each fiscal year
through the Maturity Date, in form and detail reasonably acceptable to the
Administrative Agent and the Required Lenders, together with a summary of the
material assumptions made in the preparation of such annual budget or plan and
financial projections;

 

57



--------------------------------------------------------------------------------



 



all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.3.
Documents required to be delivered pursuant to Section 5.1(a) or (b), or 5.2(c)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto to EDGAR (or such other free, publicly-accessible
Internet database that may be established and maintained by the SEC as a
substitute for or successor to EDGAR) or on the Borrower’s website on the
Internet as its principal website address; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.
Section 5.2 Certificates; Other Information.
Furnish to the Administrative Agent and each of the Lenders:
(a) concurrently with the delivery of the financial statements referred to in
Section 5.1(a) above, a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;
(b) concurrently with the delivery of the financial statements referred to in
Sections 5.1(a) and 5.1(b) above, a certificate of a Responsible Officer stating
that, to the best of such Responsible Officer’s knowledge, each of the Credit
Parties during such period observed or performed in all material respects all of
its covenants and other agreements, and satisfied in all material respects every
condition, contained in this Agreement to be observed, performed or satisfied by
it, and that such Responsible Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate and such certificate
shall include the calculations in reasonable detail required to indicate
compliance with Sections 5.9, 6.1 and 6.4(b);
(c) within thirty (30) days after the same are sent, copies of all reports
(other than those otherwise provided pursuant to Section 5.1 and those which are
of a promotional nature) and other financial information which the Borrower
sends to its shareholders or noteholders generally, and within thirty days after
the same are filed, copies of all financial statements and non-confidential
reports which the Borrower may make to, or file with the SEC;

 

58



--------------------------------------------------------------------------------



 



(d) within thirty (30) days after receipt thereof, a copy of any other
non-routine report or “management letter” submitted by independent accountants
to the Borrower or any of its Subsidiaries in connection with any annual,
interim or special audit of the books of such Person; and
(e) in connection with the consummation of any Permitted Acquisition, the
Borrower shall satisfy the following requirements:
(i) within thirty (30) days after completion of the acquisition, the Borrower
shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate dated as of the expected closing date of the acquisition;
(ii) within thirty (30) days after completion of the acquisition, the Borrower
shall have delivered to the Administrative Agent a description of the
acquisition (including, without limitation, a description of the Person or
assets to be acquired, the purchase price, the manner of acquisition and the
payment structure;
(iii) within thirty (30) days after completion of the acquisition, the Borrower
shall have delivered to the Administrative Agent all documents required pursuant
to Section 5.10 hereof pursuant to the provisions thereof;
(iv) the Borrower shall have delivered to the Administrative Agent copies of the
purchase agreement, merger agreement or similar governing document (including
schedules thereto to the extent such schedules are then available and relate to
the Borrower’s compliance with this Agreement, but excluding exhibit(s) and all
opinions of counsel to the seller and/or the Person to be acquired) with respect
to the acquisition within sixty (60) days after the closing of the acquisition;
and
(v) within thirty (30) days after completion of the acquisition, the Borrower
shall have provided to the Administrative Agent such other documents reasonably
requested by the Administrative Agent in connection with such acquisition.
(f) in connection with any acquisition other than a Permitted Acquisition, for
which the consent of the Required Lenders is required, the Borrower shall comply
with the following additional requirements:
(i) the Borrower shall have delivered to the Lenders, not less than ten (10)
business days prior to the proposed closing date of the acquisition, a
description of the acquisition (including, without limitation, a description of
the Person or assets to be acquired, the purchase price, the manner of
acquisition, the payment structure and any other terms and conditions reasonably
required by the Administrative Agent) and a draft copy of the purchase
agreement, merger agreement or similar governing document (including schedules
thereto to the extent such schedules are then available and relate to the
Borrower’s compliance with this Agreement, but excluding exhibits) with respect
to the acquisition;

 

59



--------------------------------------------------------------------------------



 



(ii) the Borrower shall have delivered to the Lenders, not less than ten (10)
business days prior to the proposed closing date of the acquisition, all due
diligence reports prepared by or on behalf of the Borrower or the applicable
Subsidiary thereof;
(iii) the Borrower shall have delivered to the Lenders, not less than ten (10)
business days prior to the proposed closing date of the acquisition, the
historical financial statements of the Person to be acquired, if applicable, for
the most recent two (2) year period and the most recent interim financial
statements of the Person to be acquired;
(iv) the Borrower shall have delivered to the Lenders, not less than ten (10)
business days prior to the proposed closing date of the acquisition, a projected
income statement, statement of cash flows and balance sheet (including, without
limitation, a summary of assumptions and pro forma adjustments made in
connection therewith) of the Person to be acquired, if applicable, prepared on a
quarterly basis for the ensuing three (3) year period;
(v) the Borrower shall have delivered to the Administrative Agent, on or before
the closing date of the acquisition, a Pro Forma Compliance Certificate;
(vi) the Borrower shall have delivered to the Administrative Agent all documents
required pursuant to Section 5.10 hereof pursuant to the provisions thereof;
(vii) the Borrower shall deliver to the Administrative Agent, promptly after the
closing date of the acquisition, copies of all opinions of counsel to the seller
and/or the Person to be acquired which are delivered in connection with the
acquisition;
(viii) the Borrower shall have delivered to the Administrative Agent evidence of
the approval of the acquisition by the board of directors or equivalent
governing body (or the shareholders) of the seller and/or or the Person to be
acquired within twenty (20) days after the closing of the acquisition;
(ix) the Borrower shall have delivered to the Administrative Agent a copy of the
final purchase agreement, merger agreement or similar governing document
(including schedules thereto to the extent such schedules are then available and
relate to the Borrower’s compliance with this Agreement, but excluding exhibits)
with respect to the acquisition on the closing of the acquisition within twenty
(20) days after the closing of the acquisition; and
(x) the Borrower shall have provided to the Administrative Agent such other
documents reasonably requested by the Administrative Agent in connection with
such acquisition.

 

60



--------------------------------------------------------------------------------



 



(g) promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.
Section 5.3 Payment of Obligations.
Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, in accordance with industry practice (subject,
where applicable, to specified grace periods) all its material obligations of
whatever nature and any additional costs that are imposed as a result of any
failure to so pay, discharge or otherwise satisfy such obligations, except when
the amount or validity of such obligations and costs is currently being
contested in good faith by appropriate proceedings and reserves, if applicable,
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or its Subsidiaries as the case may be.
Section 5.4 Conduct of Business and Maintenance of Existence.
Continue to engage in business of the same general type as now conducted by it
on the Closing Date and preserve, renew and keep in full force and effect its
corporate existence (except for transactions permitted by Section 6.6(b)) and
take all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business and comply with all
Contractual Obligations and Requirements of Law applicable to it except to the
extent that failure to comply with this Section 5.4 could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 5.5 Maintenance of Property; Insurance.
(a) Keep all property useful and necessary in its business in good working order
and condition (immaterial portions of such property and ordinary wear and tear
and obsolescence excepted);
(b) Maintain with financially sound and reputable insurance companies insurance
on all its material property (including without limitation its material tangible
Collateral) in at least such amounts and against at least such risks as are
usually insured against in the same general area by companies engaged in the
same or a similar business; and furnish to the Administrative Agent, upon
written request, full information as to the insurance carried; provided,
however, that the Borrower and its Subsidiaries may maintain self insurance
plans to the extent companies of similar size and in similar businesses do so.
The Collateral Agent shall be named as loss payee or mortgagee, as its interest
may appear, with respect to casualty policies and/or additional insured with
respect to any liability insurance providing coverage in respect of any
Collateral, and each provider of any such insurance shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments furnished
to the Collateral Agent, that it will give the Collateral Agent thirty (30) days
prior written notice before any such policy or policies shall be altered or
canceled, and that no act or default of the Borrower or any of its Subsidiaries
or any other Person shall affect the rights of the Collateral Agent or the
Administrative Agent or the Lenders under such policy or policies. The insurance
coverage of the Borrower and its Subsidiaries as of the Closing Date is outlined
as to carrier, policy number, expiration date, type and amount on Schedule
5.5(b); and

 

61



--------------------------------------------------------------------------------



 



(c) In case of any loss, damage to or destruction of a material portion of the
Collateral of any Credit Party or any part thereof, such Credit Party shall
promptly give written notice thereof to the Administrative Agent generally
describing the nature and extent of such loss, damage or destruction. In case of
any loss, damage to or destruction of the Collateral of any Credit Party or any
part thereof such Credit Party will ensure that the net insurance proceeds of
any such event are collected and applied in accordance with the applicable
provisions of this Agreement.
Section 5.6 Inspection of Property; Books and Records; Discussions.
Keep proper books of records and account in which full, true and correct entries
in compliance with all Requirements of Law shall be made of all dealings and
transactions in relation to its businesses and activities and, in the case of
Borrower, sufficient to permit reporting in accordance with GAAP; and permit,
during regular business hours and upon reasonable notice by the Administrative
Agent or any Lender, the Administrative Agent or any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records (other than materials protected by the attorney-client privilege and
materials which the Borrower may not disclose without violation of a
confidentiality obligation binding upon it) at any reasonable time and as often
as may reasonably be desired, and to discuss the business, operations,
properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with their independent certified public accountants.
Section 5.7 Notices.
Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender) of:
(a) promptly but in any event within two (2) Business Days after the Borrower
knows or has reason to know thereof of the occurrence of any Default or Event of
Default;
(b) promptly, any default or event of default under any Contractual Obligation
of the Borrower or any of its Subsidiaries or Material Contracts which could
reasonably be expected to have a Material Adverse Effect;
(c) promptly, any litigation, or any investigation or proceeding known to the
Borrower, affecting the Borrower or any of its Subsidiaries which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect;
(d) as soon as possible and in any event within thirty (30) days after the
Borrower knows or has reason to know: (i) the occurrence or expected occurrence
of any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan the creation of any Lien in favor of the PBGC (other than
a Permitted Lien) or a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the PBGC or the Borrower or
any Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the terminating, Reorganization or Insolvency of any Plan;
and

 

62



--------------------------------------------------------------------------------



 



(e) promptly, any other development or event which could reasonably be expected
to have a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto. In
the case of any notice of a Default or Event of Default, the Borrower shall
specify that such notice is a Default or Event of Default notice on the face
thereof.
Section 5.8 Environmental Laws.
(a) Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect;
(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except to the
extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not reasonably be
expected to have a Material Adverse Effect; and
(c) Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors, from
and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Borrower, any of its Subsidiaries or the
Properties, or any orders, requirements or demands of Governmental Authorities
related thereto, including, without limitation, reasonable attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, except to the extent that any of the foregoing
arise out of the gross negligence or willful misconduct of any indemnified
person (IT BEING THE INTENTION OF THIS PROVISION THAT SUCH INDEMNIFICATION
OBLIGATION WILL BE APPLICABLE REGARDLESS OF WHETHER CAUSED IN WHOLE OR IN PART
BY THE ORDINARY NEGLIGENCE OF ANY OF THE PARTIES BEING INDEMNIFIED). The
agreements in this paragraph shall survive repayment of the Notes and all other
amounts payable hereunder.

 

63



--------------------------------------------------------------------------------



 



Section 5.9 Financial Covenants.
Commencing on the day immediately following the Closing Date, the Borrower
shall, and shall cause each other Credit Party to, comply with the following
financial covenants:
(a) Leverage Ratio. The Leverage Ratio shall be less than or equal to (i) as of
the last day of each fiscal quarter of the Borrower and its Subsidiaries during
the period from and after June 30, 2010 through and including March 31, 2011,
3.50 to 1.00, (ii) as of the last day of each fiscal quarter of the Borrower and
its Subsidiaries during the period from and after April 1, 2011 through and
including March 31, 2012, 3.00 to 1.00, and (iii) as of the last day of each
fiscal quarter of the Borrower and its Subsidiaries thereafter, 2.75 to 1.0.
(b) Interest Coverage Ratio. The Interest Coverage Ratio, as of the last day of
each fiscal quarter of the Borrower and its Subsidiaries occurring from and
after June 30, 2010, shall be greater than or equal to 2.00 to 1.0.
(c) Consolidated Capital Expenditures. As of the end of each fiscal quarter of
the Borrower beginning with the fiscal quarter ending June 30, 2010,
Consolidated Capital Expenditures of the Borrower for the immediately preceding
twelve month period shall not exceed two hundred percent (200%) of the last
twelve month depreciation and amortization of the Borrower and its consolidated
Subsidiaries determined on a rolling four fiscal quarter basis.
Section 5.10 Additional Guarantors.
The Credit Parties will cause each of their Domestic Subsidiaries, whether newly
formed, after acquired or otherwise existing, upon the creation or acquisition
thereof, to become a Guarantor hereunder by way of execution of a Joinder
Agreement. The guaranty obligations of any such Additional Credit Party shall be
secured by, among other things, the Collateral of the Additional Credit Party
and a pledge of 100% of the Capital Stock or other equity interest of its
Domestic Subsidiaries and 65% of the Capital Stock or other equity interest of
its first tier Foreign Subsidiaries, and a pledge by the Borrower or other
Credit Party which is the owner of the Capital Stock or other equity interest in
such Subsidiary of 100% of the Capital Stock if it is a Domestic Subsidiary and
65% of its Capital Stock or other equity interest if it is a first tier Foreign
Subsidiary.
Section 5.11 Compliance with Law.
Each Credit Party will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders, and all applicable restrictions imposed
by all Governmental Authorities, applicable to it and its Property if
noncompliance with any such law, rule, regulation, order or restriction could
reasonably be expected to have a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------



 



Section 5.12 Pledged Assets.
(a) Each Credit Party will cause 100% of the Capital Stock of each of its direct
or indirect Domestic Subsidiaries owned by such Credit Party and its Domestic
Subsidiaries and 65% of the Capital Stock in each of the first tier Foreign
Subsidiaries owned by such Credit Party and its Domestic Subsidiaries to be
subject at all times to a first priority, perfected Lien (subject to Permitted
Liens, other exceptions expressly set forth in the Security Documents and in the
case of Foreign Subsidiaries, applicable foreign laws regarding security
interest and perfection matters) in favor of the Collateral Agent pursuant to
the terms and conditions of the Security Documents or such other security
documents as the Administrative Agent shall reasonably request.
(b) If, subsequent to the Closing Date, a Credit Party shall acquire any
Intellectual Property, securities, instruments, chattel paper or other personal
property required to be pledged to the Collateral Agent as Collateral hereunder
or under any of the Security Documents, the Borrower shall promptly (and in any
event within ten (10) Business Days) after any Responsible Officer of a Credit
Party acquires knowledge of same notify the Administrative Agent of same. Each
Credit Party shall, and shall cause each of its Subsidiaries to, take such
action at its own expense as requested by the Administrative Agent (including,
without limitation, any of the actions described in Section 4.1(d) or (e)
hereof) to ensure that the Collateral Agent has a first priority perfected Lien
to secure the Credit Party Obligations in (i) all personal property of the
Credit Parties located in the United States and (ii) to the extent deemed to be
material by the Administrative Agent or the Required Lenders in its or their
sole reasonable discretion, all other personal property of the Credit Parties,
subject in each case only to Permitted Liens and other exceptions expressly set
forth in the Security Documents. Each Credit Party shall, and shall cause each
of its Subsidiaries to, adhere to the covenants regarding the location of
personal property as set forth in the Security Documents.
ARTICLE VI
NEGATIVE COVENANTS
The Borrower and each other Credit Party hereby covenant and agree that on the
Closing Date, and thereafter for so long as this Agreement is in effect and
until the Commitments have terminated, no Note remains outstanding and unpaid
and the Credit Party Obligations, together with interest, Commitment Fees and
all other amounts owing to the Administrative Agent or any Lender hereunder, are
paid in full that:
Section 6.1 Indebtedness.
The Credit Parties will not, nor will they permit any Subsidiary to, contract,
create, incur, assume or permit to exist any Indebtedness, except:
(a) Indebtedness arising or existing under this Agreement and the other Credit
Documents;

 

65



--------------------------------------------------------------------------------



 



(b) Indebtedness of the Borrower and its Subsidiaries existing as of July 31,
2010 and set out more specifically in Schedule 6.1(b) hereto and Indebtedness
assumed after July 31, 2010 in connection with acquisitions permitted under
Section 6.6(c) (provided that such Indebtedness was not incurred in connection
with such acquisition and any Liens existing in connection with such
Indebtedness shall relate only to the assets financed thereby), and renewals,
refinancings or extensions of any of the above in a principal amount not in
excess of that outstanding as of the date of such renewal, refinancing or
extension plus normal and customary fees and other transaction costs payable to
unaffiliated third parties incurred in connection therewith;
(c) Indebtedness of the Borrower and its Subsidiaries incurred after July 31,
2010 consisting of purchase money Indebtedness incurred to provide all or a
portion of the purchase price or cost of construction of any asset or property
(any of which may be funded up to, but not later than, 180 days after the date
of acquisition of the applicable asset or the date of completion of
construction, as the case may be, and up to $20,000,000 of which (in the
aggregate) may be funded up to, but not later than, 270 days after the date of
acquisition of the applicable asset or the date of completion of construction,
as the case may be) provided that (i) such Indebtedness when incurred shall not
exceed the purchase price or cost of construction of such asset or property;
(ii) no such Indebtedness shall be refinanced for a principal amount in excess
of the principal balance outstanding thereon at the time of such refinancing
(provided that separate purchase money Indebtedness facilities may be aggregated
in connection with any refinancing, in which event the aggregate refinanced
amount may be secured by all of the assets that secured such separate facilities
and, in such event, Agent shall, upon request by Borrower, execute lien
subordination agreements whereby the Liens under the Credit Documents are
subordinated to the Liens securing the applicable refinancing and otherwise in
form and substance reasonably satisfactory to the Administrative Agent); and
(iii) the amount of such Indebtedness incurred pursuant to this Section 6.1(c)
plus the amount of the Indebtedness of the type described herein and set forth
on Schedule 6.1(b) shall not exceed the Purchase Money Debt Basket in effect
from time to time
(d) Unsecured intercompany Indebtedness among (i) the Borrower and any other
Credit Party or (ii) any Guarantor and any other Guarantor;
(e) Indebtedness and obligations owing under Hedging Agreements relating to the
Loans hereunder and other Hedging Agreements entered into in order to manage
existing or anticipated interest rate, exchange rate or commodity price risks
and not for speculative purposes;
(f) Indebtedness and obligations of the Credit Parties owing under documentary
letters of credit for the purchase of goods or other merchandise (but not under
standby, direct pay or other letters of credit except for the Letters of Credit
hereunder) generally;
(g) Indebtedness which may be deemed to exist pursuant to any performance,
surety, statutory, appeal or similar obligations obtained in the ordinary course
of business;

 

66



--------------------------------------------------------------------------------



 



(h) Guaranty Obligations permitted by Section 6.3;
(i) Indebtedness under the Canadian Credit Agreement;
(j) Indebtedness under the JPMC Note and the Wells Fargo Note;
(k) Indebtedness under any cash management arrangements (including overdraft and
other short term lines of credit associated with any such cash management
arrangements) provided by any Lender (or any Affiliate of a Lender) in the
ordinary of business for the applicable Credit Party (or its Subsidiary);
(l) Indebtedness which constitutes a Permitted Investment;
(m) Other Indebtedness of the Borrower and its Subsidiaries incurred after
July 31, 2010 which does not exceed $15,000,000 in the aggregate at any time
outstanding.
Section 6.2 Liens.
The Credit Parties will not, nor will they permit any Subsidiary to, contract,
create, incur, assume or permit to exist any Lien with respect to any of its
property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens.
Section 6.3 Guaranty Obligations.
The Credit Parties will not, nor will they permit any Subsidiary to, enter into
or otherwise become or be liable in respect of any Guaranty Obligations
(excluding specifically therefrom endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) except:
(a) those in favor of the Lenders in connection with the Credit Party
Obligations;
(b) Guaranty Obligations by the Borrower or its Subsidiaries of Indebtedness and
other obligations referred to in and permitted under Section 6.1 (except, as
regards Indebtedness under subsection (b) thereof, only if and to the extent
such Indebtedness was guaranteed on the Closing Date); and
(c) Other Guaranty Obligations which do not exceed $7,500,000 in the aggregate
at any time outstanding.
Section 6.4 Canadian Credit Agreement.
Without the express prior written consent of the Required Lenders, the Borrower
will not permit any amendment or modification of the Canadian Credit Agreement
which would increase the maximum commitments thereunder or which could
reasonably be expected to otherwise adversely impact the Lenders.

 

67



--------------------------------------------------------------------------------



 



Section 6.5 Nature of Business.
Except as otherwise permitted in Section 6.6, the Borrower will not, nor will it
permit any Subsidiary to, alter the character of the business of the Borrower or
its Subsidiaries in any material respect from that conducted as of the Closing
Date.
Section 6.6 Consolidation, Merger, Acquisitions, Sale or Purchase of Assets,
etc.
The Borrower will not, nor will it permit any Subsidiary to,
(a) dissolve, liquidate or wind up its affairs, sell, transfer, lease (as
lessor) or otherwise dispose of its property or assets or agree to do so at a
future time except the following, without duplication, shall be expressly
permitted:
(i) Specified Sales;
(ii) the sale, transfer, lease or other disposition of property or assets to an
unrelated party not in the ordinary course of business (other than Specified
Sales), where and to the extent that they are the result of a Recovery Event, so
long as and the net proceeds therefrom are, to the extent herein required, used
to (A) repair or replace damaged property or to purchase or otherwise acquire
replacement assets or property within 180 days of the receipt of such proceeds
or (B) prepay the Loans in accordance with Section 2.6(b)(iv);
(iii) the sale, lease, transfer or other disposition of machinery, parts,
equipment, land and buildings no longer used or useful in the conduct of the
business of the Borrower or any of its Subsidiaries, as appropriate, in its
reasonable discretion, so long as and the net proceeds therefrom are, to the
extent herein required, used to (A) repair or replace damaged property or to
purchase or otherwise acquire replacement assets or property, provided that such
purchase or acquisition is committed to within 180 days of receipt of the net
proceeds and such purchase or acquisition is consummated within 270 days of
receipt of such proceeds or (B) prepay the Loans in accordance with Section
2.6(b)(ii);
(iv) the sale, lease, transfer or other disposition of assets of an acquired
company or business, provided such disposition is completed within 180 days of
the initial acquisition of such assets;
(v) the sale, lease or transfer of property or assets (at fair value) between
the Borrower and any Guarantor;
(vi) the sale, lease or transfer of property or assets from a Credit Party other
than the Borrower to another Credit Party;
(vii) the sale, lease or transfer of property or assets not otherwise permitted
by clauses (i) through (vi) above, provided the amount of such sale, lease or
transfer does not exceed $10,000,000 in the aggregate in any fiscal year; and

 

68



--------------------------------------------------------------------------------



 



(viii) the voluntary dissolution, liquidation or winding-up in connection with a
merger or sale of all or substantially all of the assets of a Subsidiary
otherwise permitted hereunder;
provided, that (a) with respect to subclause (vii) above at least 75% of the
consideration received therefor by the Borrower or any such Subsidiary is in the
form of cash or Cash Equivalents and (b) with respect to sales of assets
permitted hereunder only, the Administrative Agent shall be entitled, without
the consent of the Required Lenders, to release its Liens relating to the
particular assets sold; or
(b) enter into any transaction of merger or consolidation, except for the merger
or consolidation of a Credit Party with and into another Credit Party, provided
that if the Borrower is a party thereto, the Borrower will be the surviving
corporation; or
(c) enter into any transaction or series of transactions for the purposes of
acquiring all or a substantial portion of the assets, property and/or Capital
Stock of any Person other than, so long as no Default or Event of Default shall
have occurred and be continuing or would result therefrom on a Pro Forma Basis,
the acquisition by any Credit Party of all or a majority of the Capital Stock or
other ownership interest in (or all or a substantial portion of the assets,
property and/or operations of) any Person provided that (i) such acquisition is
of a Person in the same or a similar line of business, (ii) the Borrower can
demonstrate, on a Pro Forma Basis, after giving effect to such acquisition that
the Leverage Ratio of the Borrower does not exceed the then current maximum
Leverage Ratio under Section 5.9(a) hereof minus 0.25, and (iii) the Borrower
shall comply with the requirements of Section 5.2(e) hereof.
Section 6.7 Advances, Investments and Loans.
The Borrower will not, nor will it permit any Subsidiary to, lend money or
extend credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person except for Permitted Investments.
Section 6.8 Transactions with Affiliates.
Except as permitted in subsection (iv) of the definition of Permitted
Investments and customary compensation arrangements entered into in the ordinary
course of business, the Borrower will not, nor will it permit any Subsidiary to,
enter into any transaction or series of transactions, whether or not in the
ordinary course of business, with any officer, director, shareholder or
Affiliate other than on terms and conditions substantially as favorable as would
be obtainable in a comparable arm’s-length transaction with a Person other than
an officer, director, shareholder or Affiliate.

 

69



--------------------------------------------------------------------------------



 



Section 6.9 Ownership of Subsidiaries; Restrictions.
The Borrower will not, nor will it permit any Subsidiary to, create, form or
acquire any Subsidiaries, except for (A) first-tier Foreign Subsidiaries of any
Credit Party or (B) Domestic Subsidiaries which are joined (or those who
participate in a merger in which another entity survives and the survivor joins)
as Additional Credit Parties within thirty (30) days in accordance with the
terms hereof. The Borrower will not sell, transfer, pledge or otherwise dispose
of any Capital Stock or other equity interests in any of it Subsidiaries, nor
will it permit any of its Subsidiaries to issue, sell, transfer, pledge or
otherwise dispose of any of their Capital Stock or other equity interests,
except in a transaction permitted by Section 6.6.
Section 6.10 Fiscal Year; Organizational Documents; Material Contracts.
The Borrower will not, nor will it permit any of its Subsidiaries to, change its
fiscal year or accounting policies unless permitted by GAAP or, with respect to
a Subsidiary, to change so as to be in conformity with the fiscal year of the
Borrower. The Borrower will not, nor will it permit any Subsidiary to, amend,
modify or change its articles of incorporation (or corporate charter or other
similar organizational document) or bylaws (or other similar document) without
the prior written consent of the Required Lenders unless such amendment,
modification or change could not reasonably be expected to materially adversely
effect the interests of the Lenders hereunder. The Borrower will not, nor will
it permit any of its Subsidiaries to, without the prior written consent of the
Administrative Agent, amend, modify, waive any default of or breach under,
cancel or terminate or fail to renew or extend or permit the amendment,
modification, waiver of any default of or breach under or cancellation or
termination of any of the Material Contracts unless such amendment,
modification, waiver, cancellation, termination or failure to renew or extend
could not reasonably be expected to have a Material Adverse Effect.
Section 6.11 Limitation on Restricted Actions.
The Borrower will not, nor will it permit any Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Credit Party on its Capital
Stock or with respect to any other interest or participation in, or measured by,
its profits, (b) pay any Indebtedness or other obligation owed to any Credit
Party, (c) make loans or advances to any Credit Party, (d) sell, lease or
transfer any of its properties or assets to any Credit Party, or (e) act as a
Guarantor and pledge its assets pursuant to the Credit Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (a)-(d) above) for such
encumbrances or restrictions existing under or by reason of (i) this Agreement
and the other Credit Documents, (ii) applicable law, (iii) any document or
instrument governing Indebtedness incurred pursuant to Section 6.1(c); provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, or (iv) any Permitted Lien or
any document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien.

 

70



--------------------------------------------------------------------------------



 



Section 6.12 Restricted Payments.
The Borrower will not, nor will it permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of
Capital Stock of such Person, (b) to make dividends or other distributions
payable to any Credit Party (directly or indirectly through Subsidiaries),
(c) as permitted by Section 6.13 and (d) so long as no Default or Event of
Default shall have occurred and be continuing, or would result therefrom, the
Borrower may repurchase shares of its Capital Stock during the term of this
Agreement in any amount, so long as (i) the Borrower can demonstrate, after
giving effect to such purchase (A) compliance on a Pro Forma Basis with the
financial covenants set forth in Section 5.9 hereof, as set forth in a
compliance certificate and (B) the Leverage Ratio of the Borrower after giving
effect to any such repurchase on a Pro Forma Basis shall not exceed 2.50 to
1.00.
Section 6.13 Prepayments of Indebtedness, etc.
The Borrower will not, nor will it permit any Subsidiary to, after the issuance
thereof, amend or modify (or permit the amendment or modification of) any of the
terms of any Subordinated Indebtedness if such amendment or modification would
add or change any terms in a manner adverse to the issuer of such Subordinated
Indebtedness, or shorten the final maturity or average life to maturity or
require any payment to be made sooner than originally scheduled or increase the
interest rate applicable thereto or change any subordination provision thereof.
Section 6.14 Sale Leasebacks.
The Borrower will not, nor will it permit any Subsidiary to, directly or
indirectly, become or remain liable as lessee or as guarantor or other surety
with respect to any Capital Lease or any “synthetic” lease or other off-balance
sheet financing lease, of any property (whether real, personal or mixed),
whether now owned or hereafter acquired in excess of $2,500,000 in the aggregate
on an annual basis, (a) which the Borrower or any Subsidiary has sold or
transferred or is to sell or transfer to a Person which is not the Borrower or
any Subsidiary or (b) which the Borrower or any Subsidiary intends to use for
substantially the same purpose as the property which has been sold or is to be
sold or transferred by the Borrower or any Subsidiary to another Person in
connection with such lease.
Section 6.15 No Further Negative Pledges.
The Borrower will not, nor will it permit any Subsidiary to, enter into, assume
or become subject to any agreement prohibiting or otherwise restricting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation except (a) pursuant to
this Agreement and the other Credit Documents, (b) pursuant to applicable law,
(c) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 6.1(c); provided that any such restriction contained therein
relates only to the asset or assets constructed or acquired in connection
therewith, and (d) in connection with any Permitted Lien or any document or
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien.

 

71



--------------------------------------------------------------------------------



 



ARTICLE VII
EVENTS OF DEFAULT
Section 7.1 Events of Default.
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
(a) The Borrower shall fail to pay any principal on any Note when due in
accordance with the terms thereof or hereof; or the Borrower shall fail to
reimburse the Issuing Lender for any LOC Obligations when due in accordance with
the terms hereof; or the Borrower shall fail to pay any interest on any Note or
any fee or other amount payable hereunder when due in accordance with the terms
thereof or hereof and any such failure shall continue unremedied for three
(3) Business Days (or any Guarantor shall fail to pay on the Guaranty in respect
of any of the foregoing or in respect of any other Guaranty Obligations
thereunder); or
(b) Any representation or warranty made or deemed made herein, in the Security
Documents or in any of the other Credit Documents or which is contained in any
certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement shall prove to have been incorrect,
false or misleading in any material respect on or as of the date made or deemed
made; or
(c) (i) Any Credit Party shall fail to perform, comply with or observe any term,
covenant or agreement applicable to it contained in Section 5.7(a), Section 5.9
or Article VI hereof; or (ii) any Credit Party shall fail to comply with any
other covenant, contained in this Credit Agreement or the other Credit Documents
or any other agreement, document or instrument among any Credit Party, the
Administrative Agent and the Lenders or executed by any Credit Party in favor of
the Administrative Agent or the Lenders (other than as described in
Sections 7.1(a) or 7.1(c)(i) above), and in the event such breach or failure to
comply is capable of cure, is not cured within thirty (30) days of its
occurrence; or
(d) Any Credit Party or any of its Subsidiaries shall (i) default in any payment
of principal of or interest on any Indebtedness (other than the Notes) in a
principal amount outstanding of at least $5,000,000 for any individual item of
Indebtedness and $10,000,000 in the aggregate for all such Indebtedness for the
Borrower and its Subsidiaries beyond the period of grace (not to exceed
10 days), if any, provided in the instrument or agreement under which such
Indebtedness was created; or (ii) default in the observance or performance of
any other agreement or condition relating to any Indebtedness in a principal
amount outstanding of at least $5,000,000 for any individual item of
Indebtedness and $10,000,000 in the aggregate for all such Indebtedness for the
Borrower and its Subsidiaries or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated
maturity; or

 

72



--------------------------------------------------------------------------------



 



(e) (i) The Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking (x) to have an order for relief
entered with respect to it or (y) to adjudicate it a bankrupt or insolvent or
(z) reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any of its Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
(f) One or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries involving in the aggregate a liability (to the extent
not paid when due or covered by insurance) of $2,500,000 or more and all such
judgments or decrees shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within 10 days from the entry
thereof; or
(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan (other than a Permitted Lien) shall arise on the assets of the
Borrower, or any of its Subsidiaries or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA, (v) the Borrower, any of its Subsidiaries or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Required Lenders is
likely to, incur any liability in connection with a withdrawal from, or the
Insolvency or Reorganization of, any Multiemployer Plan or (vi) any other
similar event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (vi) above, such event or condition, together
with all other such events or conditions, if any, could have a Material Adverse
Effect; or

 

73



--------------------------------------------------------------------------------



 



(h) The Guaranty or any provision thereof shall cease to be in full force and
effect or any Guarantor or any Person acting by or on behalf of any Guarantor
shall deny or disaffirm, or fail to perform, any Guarantor’s obligations under
the Guaranty;
(i) There shall occur a Change of Control; or
(j) Any other Credit Document shall fail to be in full force and effect or to
give the Administrative Agent and/or the Lenders the security interests, liens,
rights, powers and privileges purported to be created thereby (except as such
documents may be terminated by the Administrative Agent and/or the Lenders or no
longer in force and effect in accordance with the terms thereof, other than
those indemnities and provisions which by their terms shall survive).
Section 7.2 Acceleration; Remedies.
Upon the occurrence of an Event of Default, then, and in any such event, (a) if
such event is an Event of Default specified in Section 7.1(e) above,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all other amounts under the Credit Documents
(including without limitation the maximum amount of all contingent liabilities
under Letters of Credit) shall immediately become due and payable, and (b) if
such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the written consent of the Required Lenders, the
Administrative Agent may, or upon the written request of the Required Lenders,
the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) the Administrative Agent may, or upon the
written request of the Required Lenders, the Administrative Agent shall, by
notice of default to the Borrower, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the Notes to be
due and payable forthwith and direct the Borrower to pay to the Administrative
Agent cash collateral as security for the LOC Obligations for subsequent
drawings under then outstanding Letters of Credit in an amount equal to the
maximum amount which may be drawn under Letters of Credit then outstanding,
whereupon the same shall immediately become due and payable.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
Section 8.1 Appointment; Nature of Relationship.
JPMORGAN CHASE BANK, N.A. is hereby appointed by each of the Lenders as its
contractual representative hereunder and under each other Credit Document, and
each of the Lenders irrevocably authorizes the Administrative Agent to act as
the contractual representative of such Lender with the rights and duties
expressly set forth herein and in the other Credit Documents. The Administrative
Agent agrees to act as such contractual representative upon the express
conditions contained in this Article. Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Credit

 

74



--------------------------------------------------------------------------------



 



Document and that the Administrative Agent is merely acting as the contractual
representative of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Credit Documents. In its capacity as the
Lenders’ contractual representative, the Administrative Agent (i) does not
hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the Texas Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Credit Documents. Each of
the Lenders hereby agrees to assert no claim against the Administrative Agent on
any agency theory or any other theory of liability for breach of fiduciary duty,
all of which claims each Lender hereby waives.
Section 8.2 Powers.
The Administrative Agent shall have and may exercise such powers under the
Credit Documents as are specifically delegated to the Administrative Agent by
the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Credit Documents to be taken by the
Administrative Agent.
Section 8.3 General Immunity.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable to the Borrower, the Lenders or any Lender for any
action taken or omitted to be taken by it or them hereunder or under any other
Credit Document or in connection herewith or therewith except to the extent such
action or inaction is determined in a final non-appealable judgment by a court
of competent jurisdiction to have arisen from the gross negligence or willful
misconduct of such Person (IT BEING THE INTENTION OF THIS PROVISION THAT THERE
SHALL BE NO LIABILITY ARISING SOLELY OUT OF OR BY REASON OF THE ORDINARY
NEGLIGENCE OF ANY OF THE PARTIES BEING REIMBURSED).
Section 8.4 No Responsibility for Loans, Recitals, etc.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into,
or verify (a) any statement, warranty or representation made in connection with
any Credit Document or any borrowing hereunder; (b) the performance or
observance of any of the covenants or agreements of any obligor under any Credit
Document, including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (c) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered solely
to the Administrative Agent; (d) the existence or possible existence of any
Default or Event of Default; (e) the validity, enforceability, effectiveness,
sufficiency or genuineness of any Credit Document or any other instrument or
writing furnished in connection therewith; (f) the value, sufficiency, creation,
perfection or priority of any Lien in any collateral security; or (g) the
financial condition of the Borrower or any guarantor of any of the Obligations
or of any of the Borrower’s or any such guarantor’s respective Subsidiaries. The
Administrative Agent shall have no duty to disclose to the Lenders information
that is not required to be furnished by the Borrower to the Administrative Agent
at such time, but is voluntarily furnished by the Borrower to the Administrative
Agent (either in its capacity as Administrative Agent or in its individual
capacity).

 

75



--------------------------------------------------------------------------------



 



Section 8.5 Acting on Instructions of Lenders.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder and under any other Credit Document in
accordance with written instructions signed by the Required Lenders (or such
other number or percentage of Lenders as shall be specified in any provision of
this Agreement, as applicable), and such instructions and any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders. The
Lenders hereby acknowledge that the Administrative Agent shall be under no duty
to take any discretionary action permitted to be taken by it pursuant to the
provisions of this Agreement or any other Credit Document unless it shall be
requested in writing to do so by the Required Lenders (or such other number or
percentage of Lenders as shall be specified in any provision of this Agreement,
as applicable). The Administrative Agent shall be fully justified in failing or
refusing to take any action hereunder and under any other Credit Document unless
it shall first be indemnified to its satisfaction by the Lenders pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.
Section 8.6 Employment of Agents and Counsel.
The Administrative Agent may execute any of its duties as Administrative Agent
hereunder and under any other Credit Document by or through employees, agents,
and attorneys in fact and shall not be answerable to the Lenders, except as to
money or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys in fact selected by it with
reasonable care. The Administrative Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Administrative Agent and the
Lenders and all matters pertaining to the Administrative Agent’s duties
hereunder and under any other Credit Document.
Section 8.7 Reliance on Documents; Counsel.
The Administrative Agent shall be entitled to rely upon any Note, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex, electronic
mail message, statement, paper or document believed by it to be genuine and
correct and to have been signed or sent by the proper person or persons, and, in
respect to legal matters, upon the opinion of counsel selected by the
Administrative Agent, which counsel may be employees of the Administrative
Agent. For purposes of determining compliance with the conditions specified in
Article IV, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the applicable date specifying its objection
thereto.

 

76



--------------------------------------------------------------------------------



 



Section 8.8 Administrative Agent’s Reimbursement and Indemnification.
The Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Revolving Commitments (or, if the Revolving
Commitments have been terminated, in proportion to their Revolving Commitments
immediately prior to such termination) (i) for any amounts not reimbursed by the
Borrower for which the Administrative Agent is entitled to reimbursement by the
Borrower under the Credit Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Credit
Documents (including, without limitation, for any expenses incurred by the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Credit Documents or any other document
delivered in connection therewith or the transactions contemplated thereby
(including, without limitation, for any such amounts incurred by or asserted
against the Administrative Agent in connection with any dispute between the
Administrative Agent and any Lender or between two or more of the Lenders), or
the enforcement of any of the terms of the Credit Documents or of any such other
documents, provided that (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Administrative Agent (IT BEING THE INTENTION OF
THIS PROVISION THAT SUCH INDEMNIFICATION OBLIGATION WILL BE APPLICABLE
REGARDLESS OF WHETHER CAUSED IN WHOLE OR IN PART BY THE ORDINARY NEGLIGENCE OF
ANY OF THE PARTIES BEING INDEMNIFIED) and (ii) any indemnification required
pursuant to Section 2.16 shall, notwithstanding the provisions of this Section,
be paid by the relevant Lender in accordance with the provisions thereof. The
obligations of the Lenders under this Section shall survive payment of the
Obligations and termination of this Agreement.
Section 8.9 Notice of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.
Section 8.10 Rights as a Lender.
In the event the Administrative Agent is a Lender, the Administrative Agent
shall have the same rights and powers hereunder and under any other Credit
Document with respect to its Commitment and its Loans as any Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, at any time when the Administrative Agent is a
Lender, unless the context otherwise indicates, include the Administrative Agent
in its individual capacity. The Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Credit Document, with the Borrower or any of its
Subsidiaries in which the Borrower or such Subsidiary is not restricted hereby
from engaging with any other Person. The Administrative Agent, in its individual
capacity, is not obligated to remain a Lender.

 

77



--------------------------------------------------------------------------------



 



Section 8.11 Lender Credit Decision.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Arranger or any other Lender and based on the
financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Credit Documents. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Credit Documents.
Section 8.12 Successor Administrative Agent.
The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the Borrower, such resignation to be effective upon the
appointment of a successor Administrative Agent or, if no successor
Administrative Agent has been appointed, forty-five days after the retiring
Administrative Agent gives notice of its intention to resign. The Administrative
Agent may be removed at any time with or without cause by written notice
received by the Administrative Agent from the Required Lenders, such removal to
be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders, with the express written consent
of the Borrower (so long as no Event of Default then exists), such consent not
to be unreasonably withheld, shall have the right to appoint, on behalf of the
Borrower and the Lenders, a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders within
thirty days after the resigning Administrative Agent’s giving notice of its
intention to resign, then the resigning Administrative Agent may appoint, on
behalf of the Borrower and the Lenders, a successor Administrative Agent.
Notwithstanding the previous sentence, the Administrative Agent may at any time
without the consent of the Borrower or any Lender, appoint any of its Affiliates
which is a commercial bank as a successor Administrative Agent hereunder. If the
Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment. Any such successor Administrative Agent
shall be a commercial bank having capital and retained earnings of at least
$100,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning or removed Administrative Agent. Upon the
effectiveness of the resignation or removal of the Administrative Agent, the
resigning or removed Administrative Agent shall be discharged from its duties
and obligations hereunder and under the Credit Documents. After the
effectiveness of the resignation or removal of an Administrative Agent, the
provisions of this Article shall continue in effect for the benefit of such
Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the other
Credit Documents. In the event that there is a successor to the Administrative
Agent by merger, or the Administrative Agent assigns its duties and obligations
to an Affiliate pursuant to this Section, then the term “Prime Rate” as used in
this Agreement shall mean the prime rate, base rate or other analogous rate of
the new Administrative Agent.

 

78



--------------------------------------------------------------------------------



 



Section 8.13 Administrative Agent and Arranger Fees.
The Borrower agrees to pay to the Administrative Agent and the Arranger, for
their respective accounts, the fees agreed to by the Borrower, the
Administrative Agent and the Arranger from time to time.
Section 8.14 Delegation to Affiliates.
The Borrower and the Lenders agree that the Administrative Agent may delegate
any of its duties under this Agreement to any of its Affiliates. Any such
Affiliate (and such Affiliate’s directors, officers, agents and employees) which
performs duties in connection with this Agreement shall be entitled to the same
benefits of the indemnification, waiver and other protective provisions to which
the Administrative Agent is entitled under this Agreement.
Section 8.15 Execution of Collateral Documents.
The Lenders hereby empower and authorize the Administrative Agent and the
Collateral Agent to execute and deliver to the Borrower on their behalf the
Security Documents and all related financing statements and any financing
statements, agreements, documents or instruments as shall be necessary or
appropriate to effect the purposes of the Security Documents.
Section 8.16 Collateral Releases.
The Lenders hereby empower and authorize the Administrative Agent and the
Collateral Agent to execute and deliver to the Borrower on their behalf any
agreements, documents or instruments as shall be necessary or appropriate to
effect any releases of Collateral or subordinations of liens on the Collateral
which shall be permitted by the terms hereof or of any other Credit Document or
which shall otherwise have been approved by the Required Lenders (or, if
required by the terms of this Agreement, all of the Lenders) in writing.
Section 8.17 Syndication Agent.
The Syndication Agent shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, the Syndication Agent shall not
have or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the Syndication Agent as
it makes with respect to the Administrative Agent in Section 8.11.

 

79



--------------------------------------------------------------------------------



 



ARTICLE IX
GUARANTY
Section 9.1 The Guaranty.
In order to induce the Lenders to enter into this Agreement and to extend credit
hereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder, each of the Guarantors
hereby agrees with the Administrative Agent and the Lenders as follows: the
Guarantor hereby unconditionally and irrevocably jointly and severally
guarantees as primary obligor and not merely as surety the full and prompt
payment when due, whether upon maturity, by acceleration or otherwise, of any
and all Credit Party Obligations. If any or all of the Credit Party Obligations
becomes due and payable hereunder, each Guarantor unconditionally promises to
pay such indebtedness to the Administrative Agent and the Lenders, on order, or
demand, together with any and all reasonable expenses which may be incurred by
the Administrative Agent or the Lenders in collecting any of the Credit Party
Obligations.
Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).
Section 9.2 Bankruptcy.
Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all indebtedness of the Borrower to
the Lenders whether or not due or payable by the Borrower upon the occurrence of
any of the events specified in Section 7.1(e), and unconditionally promises to
pay such Credit Party Obligations to the Administrative Agent for the account of
the Lenders, or order, on demand, in lawful money of the United States. Each of
the Guarantors further agrees that to the extent that the Borrower or a
Guarantor shall make a payment or a transfer of an interest in any property to
the Administrative Agent or any Lender, which payment or transfer or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
or otherwise is avoided, and/or required to be repaid to a Borrower or a
Guarantor, the estate of the Borrower or a Guarantor, a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.
Section 9.3 Nature of Liability.
The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the indebtedness of the Borrower whether
executed by any such Guarantor, any other guarantor or by any other party, and
no Guarantor’s liability hereunder shall be affected or impaired by (a) any
direction as to application of payment by the Borrower or by any other party, or
(b) any other continuing or other guaranty, undertaking or maximum liability of
a guarantor or of any other party as to the indebtedness of the Borrower, or
(c) any payment on or in reduction of any such other guaranty or undertaking, or
(d) any dissolution, termination or increase, decrease or change in personnel by
the Borrower, or (e) any payment made to the Administrative Agent or the Lenders
on the indebtedness which the Administrative Agent or such Lenders repay the
Borrower pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each of the Guarantors waives
any right to the deferral or modification of its obligations hereunder by reason
of any such proceeding.

 

80



--------------------------------------------------------------------------------



 



Section 9.4 Independent Obligation.
The obligations of each Guarantor hereunder are independent of the obligations
of any other guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other guarantor or a Borrower and whether or not any other Guarantor
or the Borrower is joined in any such action or actions.
Section 9.5 Authorization.
Each of the Guarantors authorizes the Administrative Agent and each Lender
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to (a) renew, compromise, extend, increase, accelerate or
otherwise change the time for payment of, or otherwise change the terms of the
indebtedness or any part thereof in accordance with this Agreement, including
any increase or decrease of the rate of interest thereon, (b) take and hold
security from any guarantor or any other party for the payment of this Guaranty
or the indebtedness and exchange, enforce waive and release any such security,
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent and the Lenders in their discretion may determine and
(d) release or substitute any one or more endorsers, guarantors, the Borrower or
other obligors.
Section 9.6 Reliance.
It is not necessary for the Administrative Agent or the Lenders to inquire into
the capacity or powers of the Borrower or the officers, directors, partners or
agents acting or purporting to act on their behalf, and any indebtedness made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.
Section 9.7 Waiver.
(a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent or
any Lender to (i) proceed against the Borrower, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from the Borrower, any
other guarantor or any other party, or (iii) pursue any other remedy in the
Administrative Agent’s or any Lender’s power whatsoever. Each of the Guarantors
waives any defense based on or arising out of any defense of the Borrower, any
other guarantor or any other party other than payment in full of the
indebtedness, including without limitation any defense based on or arising out
of the disability of the Borrower, any other guarantor or any other party, or
the unenforceability of the indebtedness or any part thereof from any

 

81



--------------------------------------------------------------------------------



 



cause, or the cessation from any cause of the liability of the Borrower other
than payment in full of the indebtedness. The Administrative Agent or any of the
Lenders may, at their election, foreclose on any security held by the
Administrative Agent or a Lender by one or more judicial or nonjudicial sales
(to the extent such sale is permitted by applicable law), or exercise any other
right or remedy the Administrative Agent and any Lender may have against the
Borrower or any other party, or any security, without affecting or impairing in
any way the liability of any Guarantor hereunder except to the extent the
indebtedness has been paid. Each of the Guarantors waives any defense arising
out of any such election by the Administrative Agent and each of the Lenders,
even though such election operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of the Guarantors against
the Borrower or any other party or any security.
(b) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
indebtedness. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the indebtedness and
the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and agrees that neither the Administrative Agent nor any
Lender shall have any duty to advise such Guarantor of information known to it
regarding such circumstances or risks.
(c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders against the Borrower or any other
guarantor of the indebtedness of the Borrower owing to the Lenders
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of this Guaranty until such time as
the Loans hereunder shall have been paid and the Commitments have been
terminated. Each of the Guarantors hereby further agrees not to exercise any
right to enforce any other remedy which the Administrative Agent and the Lenders
now have or may hereafter have against any Other Party, any endorser or any
other guarantor of all or any part of the indebtedness of the Borrower and any
benefit of, and any right to participate in, any security or collateral given to
or for the benefit of the Lenders to secure payment of the indebtedness of the
Borrower until such time as the Loans hereunder shall have been paid and the
Commitments have been terminated.
Section 9.8 Limitation on Enforcement.
The Lenders agree that this Guaranty may be enforced only by the action of the
Administrative Agent acting upon the instructions of the Required Lenders and
that no Lender shall have any right individually to seek to enforce or to
enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders upon the terms of this Agreement. The Lenders further agree that this
Guaranty may not be enforced against any director, officer, employee,
stockholder or other equity holder of the Guarantors.

 

82



--------------------------------------------------------------------------------



 



Section 9.9 Confirmation of Payment.
The Administrative Agent and the Lenders will, upon request after payment of the
indebtedness and obligations which are the subject of this Guaranty and
termination of the commitments relating thereto, confirm to the Borrower, the
Guarantors or any other Person that the such indebtedness and obligations have
been paid and the commitments relating thereto terminated, subject to the
provisions of Section 9.2.
ARTICLE X
BENEFIT OF AGREEMENT; ASSIGNMENT; PARTICIPATIONS
Section 10.1 Successors and Assigns.
The terms and provisions of the Credit Documents shall be binding upon and inure
to the benefit of the Borrower and the Lenders and their respective successors
and assigns permitted hereby, except that (i) the Borrower shall not have the
right to assign its rights or obligations under the Credit Documents without the
prior written consent of each Lender, (ii) any assignment by any Lender must be
made in compliance with Section 10.3, and (iii) any transfer by participation
must be made in compliance with Section 10.2. Any attempted assignment or
transfer by any party not made in compliance with this Section 10.1 shall be
null and void, unless such attempted assignment or transfer is treated as a
participation in accordance with Section 10.3(b). The parties to this Agreement
acknowledge that clause (ii) of this Section 10.1 relates only to absolute
assignments and this Section 10.1 does not prohibit assignments creating
security interests, including, without limitation, (x) any pledge or assignment
by any Lender of all or any portion of its rights under this Agreement and any
Note to a Federal Reserve Bank or (y) in the case of a Lender which is an
Approved Fund, any pledge or assignment of all or any portion of its rights
under this Agreement and any Note to its trustee in support of its obligations
to its trustee; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 10.3. The Administrative Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 10.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person. Any assignee of
the rights to any Loan or any Note agrees by acceptance of such assignment to be
bound by all the terms and provisions of the Credit Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.

 

83



--------------------------------------------------------------------------------



 



Section 10.2 Participations.
(a) Any Lender may at any time sell to one or more banks or other entities
(other than the Borrower or any of its Affiliates) (“Participants”)
participating interests in any Loan owing to such Lender, any Note held by such
Lender, any Commitment of such Lender or any other interest of such Lender under
the Credit Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Credit Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Loans and the holder of any Note issued to it in evidence
thereof for all purposes under the Credit Documents, all amounts payable by the
Borrower under this Agreement shall be determined as if such Lender had not sold
such participating interests, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Credit Documents.
(b) Each Lender shall retain the sole right to approve, without the consent of
any Participant, any amendment, modification or waiver of any provision of the
Credit Documents other than any amendment, modification or waiver with respect
to any Loan or Commitment in which such Participant has an interest which would
require consent of all of the Lenders pursuant to the terms of Section 11.1 or
of any other Credit Document.
(c) The Borrower agrees that each Participant shall be deemed to have the right
of setoff provided in Section 11.6 in respect of its participating interest in
amounts owing under the Credit Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under the
Credit Documents, provided that each Lender shall retain the right of setoff
provided in Section 11.6 with respect to the amount of participating interests
sold to each Participant. The Lenders agree to share with each Participant, and
each Participant, by exercising the right of setoff provided in Section 11.6,
agrees to share with each Lender, any amount received pursuant to the exercise
of its right of setoff, such amounts to be shared in accordance with
Section 11.2 as if each Participant were a Lender. The Borrower further agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.3, provided that (i) a Participant shall
not be entitled to receive any greater payment under Section 2.15 or 2.17 than
the Lender who sold the participating interest to such Participant would have
received had it retained such interest for its own account, unless the sale of
such interest to such Participant is made with the prior written consent of the
Borrower, and (ii) any Participant not incorporated under the laws of the United
States of America or any State thereof agrees to comply with the provisions of
Section 2.17 to the same extent as if it were a Lender.
Section 10.3 Assignments.
(a) Any Lender may at any time assign to one or more banks or other entities
(other than the Borrower or any of its Affiliates or any Defaulting Lender)
(“Purchasers”) all or any part of its rights and obligations under the Credit
Documents. Such assignment shall be substantially in the form of Schedule 10.3
or in such other form as may be agreed to by the parties thereto. Each such
assignment with respect to a Purchaser which is not a Lender or an Affiliate of
a Lender or an Approved Fund shall either be in an amount equal to the entire
applicable Commitment and Loans of the assigning Lender or (unless each of the
Borrower and the Administrative Agent otherwise consents) be in an aggregate
amount not less than $5,000,000. The amount of the assignment shall be based on
the Commitment or outstanding Loans (if the Commitment has been terminated)
subject to the assignment, determined as of the date of such assignment or as of
the “Trade Date,” if the “Trade Date” is specified in the assignment.

 

84



--------------------------------------------------------------------------------



 



(b) The consent of the Borrower shall be required prior to an assignment
becoming effective unless the Purchaser is a Lender, an Affiliate of a Lender or
an Approved Fund, provided that the consent of the Borrower shall not be
required if an Event of Default has occurred and is continuing. The consent of
the Administrative Agent shall be required prior to an assignment becoming
effective unless the Purchaser is a Lender with a Revolving Commitment (in the
case of an assignment of a Revolving Commitment) or is a Lender, an Affiliate of
a Lender or an Approved Fund (in the case of an assignment of any other
Commitment or Loans). The consent of the Issuing Lender shall be required prior
to an assignment of a Revolving Commitment becoming effective unless the
Purchaser is a Lender with a Revolving Commitment. Any consent required under
this Section 10.3(b) shall not be unreasonably withheld or delayed.
(c) Upon (i) delivery to the Administrative Agent of an assignment, together
with any consents required by Sections 10.2(a) and 10.2(b), and (ii) payment of
a $3,500 fee to the Administrative Agent for processing such assignment (unless
such fee is waived by the Administrative Agent), such assignment shall become
effective on the effective date specified in such assignment. The assignment
shall contain a representation by the Purchaser to the effect that none of the
consideration used to make the purchase of the Commitment and Loans under the
applicable assignment agreement constitutes “plan assets” as defined under ERISA
and that the rights and interests of the Purchaser in and under the Credit
Documents will not be “plan assets” under ERISA. On and after the effective date
of such assignment, such Purchaser shall for all purposes be a Lender party to
this Agreement and any other Credit Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the
Credit Documents, to the same extent as if it were an original party thereto,
and the transferor Lender shall be released with respect to the Commitment and
Loans assigned to such Purchaser without any further consent or action by the
Borrower, the Lenders or the Administrative Agent. In the case of an assignment
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a Lender hereunder but shall continue
to be entitled to the benefits of, and subject to, those provisions of this
Agreement and the other Credit Documents which survive payment of the
Obligations and termination of the applicable agreement. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.3 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.2. Upon the consummation of any assignment to a
Purchaser pursuant to this Section 10.3(c) the transferor Lender, the
Administrative Agent and the Borrower shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.

 

85



--------------------------------------------------------------------------------



 



(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Houston, Texas a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower at any
reasonable time and from time to time upon reasonable prior notice.
Section 10.4 Dissemination of Information.
The Borrower authorizes each Lender to disclose to any Participant or Purchaser
or any other Person acquiring an interest in the Credit Documents by operation
of law (each a “Transferee”) and any prospective Transferee any and all
information in such Lender’s possession concerning the creditworthiness of the
Borrower and its Subsidiaries, including without limitation any information
contained in any Reports; provided that each Transferee and prospective
Transferee agrees in writing to be bound by Section 11.15 of this Agreement.
Section 10.5 Tax Treatment.
If any interest in any Credit Document is transferred to any Transferee which is
not incorporated under the laws of the United States or any State thereof, the
transferor Lender shall cause such Transferee, concurrently with the
effectiveness of such transfer, to comply with the provisions of Section 2.17.
ARTICLE XI
MISCELLANEOUS
Section 11.1 Amendments, Waivers and Release of Collateral.
Neither this Agreement, nor any of the Notes, nor any of the other Credit
Documents, nor any terms hereof or thereof may be amended, supplemented, waived
or modified except in accordance with the provisions of this Section nor may any
Collateral be released except as specifically provided herein or in the Security
Documents or in accordance with the provisions of this Section 11.1. The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (a) enter into with the Borrower
written amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Borrower hereunder or thereunder or (b) waive, on such terms and conditions
as the Required Lenders may specify in such instrument, any of the requirements
of this Agreement or the other Credit Documents or any Default or Event of
Default and its consequences; provided, however, that no such waiver and no such
amendment, waiver, supplement, modification or release shall:
(i) reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon or payment made by the Issuing Lender pursuant
to any Letter of Credit, or reduce the stated rate of any interest or fee
payable hereunder (other than interest at the Default Rate) or extend the
scheduled date of any payment thereof or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the written
consent of each Lender directly affected thereby (it being understood and agreed
that changes to the financial definitions and financial covenants herein shall
only require the consent of the Required Lenders and waivers of Events of
Default, conditions precedent and mandatory prepayments of the Loans required
pursuant to Section 2.6(b) hereof shall not constitute increases in the
Commitment of any Lender), or

 

86



--------------------------------------------------------------------------------



 



(ii) amend, modify or waive any provision of this Section 11.1 or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders, or
(iii) amend, modify or waive any provision of Article VIII without the written
consent of the then Administrative Agent, or
(iv) release a material portion of the Guarantors from their obligations under
the Guaranty without the written consent of all of the Lenders, or
(v) release a material portion of the Collateral (except in accordance with the
terms of the relevant Security Document), without the written consent of all of
the Lenders, or
(vi) amend, modify or waive Section 2.11, Section 11.6 or any other provision of
any Credit Document providing for the ratable payment of or to the Lenders in a
manner that would alter the ratable application of payments required thereby
without the written consent of all of the affected Lenders; or
(vii) subordinate the Credit Party Obligations described in clause (i) of the
definition thereof to any other Indebtedness without the written consent of all
Lenders directly affected thereby; or
(viii) impose any disproportionately greater restrictions on the ability of any
Lender to assign any of its rights and obligations hereunder compared to other
Lenders without the written consent of such lender; or
(ix) amend, modify or waive the Lender approval requirements of any provision of
the Credit Documents which at such time requires the consent, approval or
request of the Required Lenders or all Lenders, as the case may be, without the
written consent of the Required Lenders or of all of the Lenders, as the case
may be, and, provided, further, that no amendment, waiver or consent affecting
the rights or duties of the Administrative Agent or the Issuing Lender under any
Credit Document shall in any event be effective, unless in writing and signed by
the Administrative Agent and/or the Issuing Lender, as applicable, in addition
to the Lenders required hereinabove to take such action.

 

87



--------------------------------------------------------------------------------



 



Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes. In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.
Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9); provided,
however, that the Administrative Agent will provide written notice to the
Borrower of any such amendment, modification or waiver. In addition, the
Borrower and the Lenders hereby authorize the Administrative Agent to modify
this Credit Agreement by unilaterally amending or supplementing Schedule 2.1(a)
from time to time in the manner requested by the Borrower, the Administrative
Agent or any Lender in order to reflect any assignments or transfers of the
Loans as provided for hereunder; provided, however, that the Administrative
Agent shall promptly deliver a copy of any such modification to the Borrower and
each Lender.
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.
Section 11.2 Notices.
Except as otherwise provided in Article II, all notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made (a) when delivered by hand, (b) when
transmitted via telecopy (or other facsimile device) to the number set out
herein, (c) the day following the day on which the same has been delivered
prepaid to a reputable national overnight air courier service, or (d) the third
Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid, in each case, addressed as follows in the case
of the Borrower, the other Credit Parties and the Administrative Agent, and as
set forth on Schedule 11.2 in the case of the Lenders, or to such other address
as may be hereafter notified by the respective parties hereto and any future
holders of the Notes:
The Borrower and the other Credit Parties:
Consolidated Graphics, Inc.
5858 Westheimer, Suite 200
Houston, Texas 77057
Attention: Chief Financial Officer
Telecopier: (713) 787-5083
Telephone: (713) 787-0977

 

88



--------------------------------------------------------------------------------



 



with copies to:
Haynes and Boone, LLP
One Houston Center
1221 McKinney Street, Suite 2100
Houston, TX 77010
Attention: Joseph Vilardo
Telecopier: 713-236-5432
Telephone: 713-547-2228
The Administrative Agent:
JPMORGAN CHASE BANK, N.A.
712 Main Street
Houston, Texas 77002
Attention: Joel Landis
Telecopier: 713-216-7987
Telephone: 713-216-3837
Section 11.3 No Waiver; Cumulative Remedies.
No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
Section 11.4 Survival of Representations and Warranties.
All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans, provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
amounts owing hereunder and under any Notes have been paid in full.

 

89



--------------------------------------------------------------------------------



 



Section 11.5 Payment of Expenses and Taxes.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation, negotiation, printing and execution of, and any
amendment, supplement or modification to, this Agreement and the other Credit
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, together with the reasonable fees and disbursements of counsel to
the Administrative Agent, (b) to pay or reimburse each Lender and the
Administrative Agent for all its costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the Notes
and any such other documents, including, without limitation, the reasonable fees
and disbursements of counsel to the Administrative Agent and to the Lenders
(including reasonable allocated costs of in house legal counsel), and (c) on
demand, to pay, indemnify, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, the Credit
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender and the Administrative Agent and their Affiliates and their respective
officers, directors, employees, Administrative Agents, and advisors harmless
from and against, any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of the Credit Documents and any such other
documents and the use, or proposed use, of proceeds of the Loans (all of the
foregoing, collectively, the “indemnified liabilities”); provided, however, that
the Borrower shall not have any obligation hereunder to the Administrative Agent
or any Lender or any other indemnified person with respect to indemnified
liabilities arising from the gross negligence or willful misconduct of the
Administrative Agent or any such Lender or any other such indemnified person, as
determined by a court of competent jurisdiction (IT BEING THE INTENTION OF THIS
PROVISION THAT SUCH INDEMNIFICATION OBLIGATION WILL BE APPLICABLE REGARDLESS OF
WHETHER CAUSED IN WHOLE OR IN PART BY THE ORDINARY NEGLIGENCE OF ANY OF THE
PARTIES BEING INDEMNIFIED). The agreements in this Section 11.5 shall survive
repayment of the Loans, Notes and all other amounts payable hereunder.
Section 11.6 Adjustments; Set-off.
(a) Each Lender agrees that if any Lender (a “benefited Lender”) shall at any
time receive any payment of all or part of its Loans, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 7.1(e), or otherwise) in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loan, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest. The
Borrower agrees that each Lender so purchasing a portion of another Lender’s
Loans may exercise all rights of payment (including, without limitation, rights
of set-off) with respect to such portion as fully as if such Lender were the
direct holder of such portion.

 

90



--------------------------------------------------------------------------------



 



(b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender shall have
the right, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, upon the
occurrence of any Event of Default, to setoff and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, or any part thereof
in such amounts as such Lender may elect, against and on account of the
obligations and liabilities of the Borrower to such Lender hereunder and claims
of every nature and description of such Lender against the Borrower, in any
currency, arising hereunder, under the Notes or under any documents contemplated
by or referred to herein or therein, as such Lender may elect, whether or not
such Lender has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The aforesaid right of
set-off may be exercised by such Lender against the Borrower or against any
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of the
Borrower, or against anyone else claiming through or against the Borrower or any
such trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender prior to the occurrence of any Event of Default. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.
Section 11.7 Table of Contents and Section Headings.
The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.
Section 11.8 Counterparts.
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

 

91



--------------------------------------------------------------------------------



 



Section 11.9 Effectiveness.
This Credit Agreement shall become effective on the date on which all of the
parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent pursuant to
Section 11.2 or, in the case of the Lenders, shall have given to the
Administrative Agent written, telecopied or telex notice (actually received) at
such office that the same has been signed and mailed to it.
Section 11.10 Severability.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 11.11 Integration.
This Agreement and the Notes represent the agreement of the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent, the Borrower or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or in the Notes.
Section 11.12 Governing Law.
THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS. WITH RESPECT TO USURY LAWS,
IF ANY, APPLICABLE TO THE LENDERS (AS SUCH LAWS MAY HEREAFTER BE IN EFFECT WHICH
ALLOW A HIGHER MAXIMUM NONUSURIOUS INTEREST RATE THAN SUCH LAWS NOW ALLOW AND TO
THE EXTENT ALLOWED THEREBY), THE PROVISIONS OF CHAPTER 346 OF THE TEXAS FINANCE
CODE (WHICH REGULATES CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING
TRIPARTY ACCOUNTS) SHALL NOT APPLY TO THIS AGREEMENT OR THE NOTES.
Section 11.13 Consent to Jurisdiction and Service of Process.
All judicial proceedings brought against the Borrower and/or any other Credit
Party with respect to this Agreement, any Note or any of the other Credit
Documents may be brought in any state or federal court of competent jurisdiction
in the courts of the State of Texas and by execution and delivery of this
Agreement the Borrower and the other Credit Parties accept, for itself and in
connection with its properties, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts and irrevocably agrees to be bound by any
final judgment rendered thereby in connection with this Agreement from which no
appeal has been taken or is available. Each of the Borrower and the other Credit
Parties irrevocably agrees that all service of process in any such proceedings
in any such court may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address set forth in Section 11.2 or at such other address of which
the Administrative Agent shall have been notified pursuant thereto, such service
being hereby acknowledged by the each of the Borrower and the other Credit
Parties to be effective and binding service in every respect. Each of the
Borrower, the other Credit Parties, the Administrative Agent and the Lenders
irrevocably waives any objection, including, without limitation, any objection
to the laying of venue or based on the grounds of forum non conveniens which it
may now or hereafter have to the bringing of any such action or proceeding in
any such jurisdiction. Nothing herein shall affect the right to serve process in
any other manner permitted by law or shall limit the right of any Lender to
bring proceedings against the Borrower or the other Credit Parties in the court
of any other jurisdiction.

 

92



--------------------------------------------------------------------------------



 



Section 11.14 Arbitration.
(a) Notwithstanding the provisions of Section 11.13 to the contrary, upon demand
of any party hereto, whether made before or within three (3) months after
institution of any judicial proceeding, any dispute, claim or controversy
arising out of, connected with or relating to this Agreement and other Credit
Documents (“Disputes”) between or among parties to this Agreement shall be
resolved by binding arbitration as provided herein. Institution of a judicial
proceeding by a party does not waive the right of that party to demand
arbitration hereunder. Disputes may include, without limitation, tort claims,
counterclaims, disputes as to whether a matter is subject to arbitration, claims
brought as class actions, claims arising from Credit Documents executed in the
future, or claims arising out of or connected with the transaction reflected by
this Agreement.
Arbitration shall be conducted under and governed by the Commercial Arbitration
Rules (the “Arbitration Rules”) of the American Arbitration Association (the
“AAA”) and Title 9 of the U.S. Code. All arbitration hearings shall be conducted
in Houston, Texas. A hearing shall begin within 90 days of demand for
arbitration and all hearings shall be concluded within 120 days of demand for
arbitration. These time limitations may not be extended unless a party shows
cause for extension and then no more than a total extension of 60 days. The
expedited procedures set forth in Rule 51 et seq. of the Arbitration Rules shall
be applicable to claims of less than $1,000,000. All applicable statutes of
limitation shall apply to any Dispute. A judgment upon the award may be entered
in any court having jurisdiction. Arbitrators shall be licensed attorneys
selected from the Commercial Financial Dispute Arbitration Panel of the AAA. The
parties hereto do not waive applicable Federal or state substantive law except
as provided herein. Notwithstanding the foregoing, this arbitration provision
does not apply to disputes under or related to Hedging Agreements.
(b) Notwithstanding the preceding binding arbitration provisions, the
Administrative Agent, the Lenders, the Borrower and the other Credit Parties
agree to preserve, without diminution, certain remedies that the Administrative
Agent on behalf of the Lenders may employ or exercise freely, independently or
in connection with an arbitration proceeding or after an arbitration action is
brought. The Administrative Agent on behalf of the Lenders shall have the right
to proceed in any court of proper jurisdiction or by self-help to exercise or
prosecute the following remedies, as applicable (i) all rights to foreclose
against any real or personal property or other security by exercising a power of
sale granted under Credit Documents or under applicable law or by judicial
foreclosure and sale, including a proceeding to confirm the sale; (ii) all
rights of self-help including peaceful occupation of real property and
collection of rents, set-off, and peaceful possession of personal property;
(iii) obtaining provisional or ancillary remedies including injunctive relief,
sequestration, garnishment, attachment, appointment of receiver and filing an
involuntary bankruptcy proceeding, and (iv) when applicable, a judgment by
confession of judgment. Preservation of these remedies does not limit the power
of an arbitrator to grant similar remedies that may be requested by a party in a
Dispute.

 

93



--------------------------------------------------------------------------------



 



(c) The parties hereto agree that they shall not have a remedy of punitive or
exemplary damages against the other in any Dispute and hereby waive any right or
claim to punitive or exemplary damages they have now or which may arise in the
future in connection with any Dispute whether the Dispute is resolved by
arbitration or judicially.
(d) By execution and delivery of this Agreement, each of the parties hereto
accepts, for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction relating to any arbitration
proceedings conducted under the Arbitration Rules in Houston, Texas and
irrevocably agrees to be bound by any final judgment rendered thereby in
connection with this Agreement from which no appeal has been taken or is
available.
Section 11.15 Confidentiality.
The Administrative Agent and each of the Lenders agrees that it will not
disclose without the prior consent of the Borrower (other than to its employees,
affiliates, auditors, counsel or other Lenders hereunder) any information with
respect to the Credit Parties and their Subsidiaries which is furnished pursuant
to this Agreement, any other Credit Document or any documents contemplated by or
referred to herein or therein and which is designated by the Borrower to the
Lenders in writing as confidential or as to which it is otherwise reasonably
clear such information is not public except that any Lender may disclose any
such information (a) as has become generally available to the public other than
by a breach of this Section 11.15, (b) as may be required or appropriate in any
report, statement or testimony submitted to any municipal, state or federal
regulatory body having or claiming to have jurisdiction over such Lender or to
the National Association of Insurance Commissioners, the Federal Reserve Board,
the Federal Deposit Insurance Corporation, the OCC or any similar regulatory
organizations (whether in the United States or elsewhere) or their successors,
(c) as may be required or appropriate in response to any summons or subpoena or
any law, order, regulation or ruling applicable to such Lender, (d) to any
prospective Participant or assignee in connection with any contemplated transfer
pursuant to Article X, provided that such prospective transferee shall have been
made aware of this Section 11.15 and shall have agreed in writing to be bound by
its provisions as if it were a party to this Agreement, (e) to Gold Sheets and
other similar bank trade publications; such information to consist only of deal
terms and other information regarding the credit facilities evidenced by this
Credit Agreement customarily found in such publications or (f) to a Lender’s
representatives, (which shall include, without limitation, any other bank and
company affiliated with a Lender or the Lender Parent of a Lender) it being
expressly understood and agreed that such representatives shall be informed of
the confidential nature of the information, shall be required by such Lender to
treat the information as confidential in accordance with the terms and
conditions hereof and such representative shall have agreed in writing to be
bound by this provision as if it were a party to this Agreement.

 

94



--------------------------------------------------------------------------------



 



Section 11.16 Acknowledgments.
The Borrower and the other Credit Parties each hereby acknowledges that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;
(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and
(c) no joint venture exists among the Lenders or among the Borrower or the other
Credit Parties and the Lenders.
Section 11.17 Waivers of Jury Trial.
THE BORROWER, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
Section 11.18 Interest.
It is the intention of the parties hereto to conform strictly to usury laws
applicable to the Lenders. Accordingly, if the transactions contemplated hereby
would be usurious under the applicable law (including the laws of the United
States of America and the State of Texas or any other jurisdiction whose laws
may be mandatorily applicable notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in the
Notes, this Agreement or in any other Credit Document or agreement entered into
in connection with or as security for the Notes, it is agreed as follows:
(i) the aggregate of all consideration which constitutes interest under law
applicable to the Lenders that is contracted for, taken, reserved, charged or
received under the Notes, this Agreement or under any of the other aforesaid
Credit Documents or agreements or otherwise in connection with the Notes shall
under no circumstances exceed the maximum amount allowed by such applicable law,
and any excess shall be credited by the Lenders on the principal amount of the
Indebtedness (or, if the principal amount of the Indebtedness shall have been
paid in full, refunded by the Lenders to the Borrower); and (ii) in the event
that the maturity of the Notes is accelerated by reason of an election of the
Lenders resulting from any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest under law applicable to the Lenders may never include
more than the maximum amount allowed by such applicable law, and excess
interest, if any, provided for in this Agreement or otherwise shall be cancelled
automatically as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by the Lenders on the principal amount of
the Indebtedness (or, if the principal amount of the Indebtedness shall have
been paid in full, refunded by the Lenders to the Borrower). Without limiting
the foregoing, all calculations of the rate of interest taken, reserved,
contracted for, charged, received or provided for under the Note or any of the
Credit Documents which are made for the purpose of determining whether the
interest rate exceeds the Maximum Rate shall be made, to the extent allowed by
law, by amortizing, prorating, allocating and spreading in equal parts during
the period of the full stated term of the loan evidenced hereby, all interest at
any time taken, reserved, contracted for, charged, received or provided for
under the Note or any of the Credit Documents.

 

95



--------------------------------------------------------------------------------



 



To the extent that Chapter 303 of the Texas Finance Code (Vernon’s Texas Civil
Statutes) is relevant to the Lenders for the purpose of determining the Maximum
Rate, the Lenders hereby elect to determine the applicable rate ceiling under
such Chapter by the indicated (weekly) rate ceiling from time to time in effect,
subject to the Lenders’ right subsequently to change such method in accordance
with the applicable law.
If, at any time, the applicable rate exceeds the Maximum Rate, the rate of
interest to accrue on the Notes (or on any of them) shall be limited to the
Maximum Rate, but any subsequent reductions in the applicable rate shall not
reduce the interest to accrue on the Notes (or on any of them) below the Maximum
Rate until the total amount of interest accrued on the Notes (or any of them)
equals the amount of interest which would have accrued if a varying rate per
annum equal to the applicable rate had at all times been in effect. If at
maturity or final payment of the Notes (or any of them) the total amount of
interest paid or accrued on the Notes (or on any of them) under the foregoing
provisions is less than the total amount of interest which would have accrued if
a varying rate per annum equal to the applicable rate had at all times been in
effect, then the Borrower agrees, to the fullest extent permitted by law, to pay
to the Lender an amount equal to the difference between (a) the lesser of
(i) the amount of interest which would have accrued on the Notes (or on any of
them) if the Maximum Rate had at all times been in effect or (ii) the amount of
interest which would have accrued on the Notes (or on any of them) if a varying
rate per annum equal to the applicable rate had at all times been in effect, and
(b) the amount of interest accrued in accordance with the other provisions of
the Notes (or any of them).
Section 11.19 Amendment and Restatement; Renewal Notes.
This Agreement amends and restates in its entirety that certain Credit Agreement
dated as of October 6, 2006 executed by and among the Borrower, JPM Chase (or
its predecessor in interest), as Administrative Agent, and certain financial
institutions therein set forth (the “Existing Lenders”), as it may have been
amended (the “Existing Credit Agreement”). As of the Closing Date, all Letters
of Credit (as defined in the Existing Credit Agreement), including without
limitation those described on Schedule 11.19 hereto, shall be and be deemed to
be issued under this Agreement for all purposes. The Revolving Notes have been
given in renewal, extension and modification of the revolving credit facility
previously provided to the Borrower pursuant to such Existing Credit Agreement
and the Swingline Note has been given in renewal, extension and modification of
the swingline loans previously made to the Borrower pursuant to such Existing
Credit Agreement. All Security Documents shall secure the Indebtedness, as such
Indebtedness is effected by this Agreement, to the extent amended herein and
whether or not such Security Documents shall be supplemented in connection with
this Credit Agreement.

 

96



--------------------------------------------------------------------------------



 



Section 11.20 Special Provisions Concerning LOC Documents.
Notwithstanding any other provision in any of the LOC Documents, whether now
existing or in the future, the parties hereto hereby agree as follows:
(a) All LOC Documents will be subject to the provisions of this agreement
notwithstanding the fact that they are now existing or may be executed in the
future.
(b) For convenience only, the LOC Documents will be standard forms used by the
Issuing Lender; provided, however, all terms and provisions contained therein
shall be superseded by the terms and the provisions of this Agreement and should
there be any conflict between the terms and provisions of any of the LOC
Documents and the terms and provisions of this Agreement, the terms and
provisions of this Agreement shall control.
(c) Without limiting the generality of the foregoing, as an example, any breach
or default of any of the terms or provisions under any of the LOC Documents
shall not constitute a default under any of said LOC Documents or under this
Agreement unless a Default or an Event of Default has specifically occurred
under the terms and provisions of this Agreement.
Section 11.21 Consent to Canadian Credit Facility.
The Administrative Agent and the Lenders hereby consent to the incurrence of
Indebtedness under the Canadian Credit Agreement and to the guaranty of the
Canadian Credit Facility by the Borrower and its Domestic Subsidiaries. The
aggregate unpaid principal balance of all obligations under the Canadian Credit
Agreement shall not exceed $25,000,000 and, other than normal and customary
provisions regarding contingent cash collateralization of letters of credit, the
Indebtedness under the Canadian Credit Agreement shall only be secured by
Collateral which also secures the Obligations on a pari passu basis. The
execution and delivery of the Canadian Credit Agreement shall not constitute a
Default.
[Remainder of Page Intentionally Left Blank]

 

97



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.

          BORROWER:   CONSOLIDATED GRAPHICS, INC.,
     a Texas corporation    
 
       
By:
 /s/ Jon C. Biro    
 
      
 
  Jon C. Biro,    
 
  Executive Vice President and    
 
  Chief Financial and Accounting Officer    
 
    GUARANTORS:  
 
         
AGS CUSTOM GRAPHICS, INC.,
a Maryland corporation,
   
AMERICAN LITHOGRAPHERS, INC.,
a California corporation,
   
ANDERSON LA, INC.,
a California corporation,
   
APPLE GRAPHICS, INC.,
a California corporation,
   
AUSTIN PRINTING COMPANY,
a Georgia corporation,
   
AUTOMATED GRAPHIC IMAGING/COPY
CENTER, INC., a District of Columbia corporation,
   
AUTOMATED GRAPHIC SYSTEMS, LLC,
a Maryland limited liability company,
   
BIGINK MAILING & FULFILLMENT COMPANY,
a Kansas corporation,
   
BRIDGETOWN PRINTING CO.,
an Oregon corporation,
   
BYRUM LITHOGRAPHING CO.,
an Ohio corporation,
   
CDS PUBLICATIONS, INC.,
an Oregon corporation,
   
CGML GENERAL PARTNER, INC.,
a Delaware corporation,
   
CGX CALIFORNIA CONTRACTORS, INC.,
a California corporation
   
CGX SOLUTIONS, INC.,
a Texas corporation
   
CHAS. P. YOUNG COMPANY,
a Texas corporation,
   
CHAS. P. YOUNG COMPANY, INC.,
a New York corporation,

 





--------------------------------------------------------------------------------



 



                 
CLEAR VISIONS, INC.,
a Texas corporation,
       
COLUMBIA COLOR, INC.,
a California corporation,
       
CONOVER REAL ESTATE LLC,
a North Carolina limited liability company,
       
CONSOLIDATED CARQUEVILLE PRINTING
COMPANY, an Illinois corporation,
       
CONSOLIDATED GLOBAL GROUP, INC., ]
a Texas corporation,
       
CONSOLIDATED GRAPHICS CALIFORNIA,
a California corporation,
       
CONSOLIDATED GRAPHICS DEVELOPMENT
COMPANY, a Delaware corporation,
       
CONSOLIDATED GRAPHICS INTERNATIONAL,
INC., a Delaware corporation,
       
CONSOLIDATED GRAPHICS PROPERTIES, INC.,
a Texas corporation,
       
CONSOLIDATED GRAPHICS PROPERTIES II,
INC., a Texas corporation,
       
CONSOLIDATED GRAPHICS SERVICES,
INC., a Delaware corporation,
       
COPY-MOR, INC.,
an Illinois corporation,
       
COURIER PRINTING COMPANY,
a Tennessee corporation,
       
DIRECT COLOR, INC.,
a California corporation,
       
EAGLE PRESS, INC.,
a California corporation,
       
EASTWOOD PRINTING CORPORATION,
a Colorado corporation,
       
ELECTRIC CITY PRINTING COMPANY,
a South Carolina corporation,
       
EMERALD CITY GRAPHICS, INC.,
a Washington corporation,
       
FITTJE BROS. PRINTING CO.,
a Colorado corporation,
       
FREDERIC PRINTING COMPANY,
a Colorado corporation,
       
GARNER PRINTING COMPANY,
an Iowa corporation,
       
GEYER PRINTING COMPANY, INC.,
a Pennsylvania corporation,
       
GILLILAND PRINTING, INC.
a Kansas corporation,

 





--------------------------------------------------------------------------------



 



                 
GRAPHCOM LLC,
a Georgia limited liability company,
       
GRAPHIC COMMUNICATIONS, INC.,
a California corporation,
       
GRAPHIC TECHNOLOGY OF MARYLAND, INC.,
a Maryland corporation,
       
GRAPHION, INC.,
a California corporation,
       
GRITZ-RITTER GRAPHICS, INC.,
a Colorado corporation,
       
GROVER PRINTING COMPANY,
a Texas corporation,
       
GSL FINE LITHOGRAPHERS,
a California corporation,
       
GULF PRINTING COMPANY,
a Texas corporation,
       
H & N PRINTING & GRAPHICS, INC.,
a Maryland corporation,
       
HEATH PRINTERS, INC.
a Washington corporation
       
HERITAGE GRAPHICS, INC.,
a Texas corporation,
       
HICKORY PRINTING SOLUTIONS, LLC,
a North Carolina limited liability company,
       
HIGH POINT REAL ESTATE ONE LLC,
a North Carolina limited liability company,
       
HIGH POINT REAL ESTATE TWO LLC,
a North Carolina limited liability company,
       
IMAGE SYSTEMS, LLC,
a Wisconsin limited liability company,
       
IRONWOOD LITHOGRAPHERS, INC.,
an Arizona corporation,
       
KELMSCOTT COMMUNICATIONS LLC,
a Delaware limited liability company,
       
KEYS PRINTING COMPANY,
a South Carolina corporation,
       
KOHLER ASSETS SUBSIDIARY, LLC,
a Missouri limited liability company,
       
LINCOLN PRINTING CORPORATION,
an Indiana corporation,
       
MARYLAND COMPOSITION.COM, INC.,
a Maryland corporation,
       
MAXIMUM GRAPHICS, INC.,
a Minnesota corporation,
       
MAXWELL GRAPHIC ARTS, INC.,
a New Jersey corporation,
       
MERCURY PRINTING COMPANY, LLC,
a Tennessee limited liability company,

 





--------------------------------------------------------------------------------



 



                 
MERCURY WEB PRINTING, INC.,
a Kansas corporation,
       
METROPOLITAN PRINTING SERVICES, LLC,
an Indiana limited liability company,
       
MIG&L ASSET CO., LLC,
an Ohio limited liability company,
       
MOBILITY, INC.,
a Virginia corporation,
       
MOUNT VERNON PRINTING COMPANY,
a Maryland corporation,
       
MULTIPLE IMAGES PRINTING, INC.,
an Illinois corporation,
       
NIES/ARTCRAFT, INC.,
a Missouri corporation,
       
PBM GRAPHICS, INC.,
a North Carolina corporation,
       
PCA, LLC, a Maryland limited liability company, PGH COMPANY,
a Delaware corporation,
       
PICCARI PRESS, INC.,
a Pennsylvania corporation,
       
PRECISION LITHO, INC.,
a California corporation,
       
PRIDE PRINTERS, INC.,
a Massachusetts corporation,
       
PRINTING CONTROL SERVICES, INCORPORATED,
a Washington corporation,
       
PRINTING, INC.,
a Kansas corporation,
       
RUSH PRESS, INC.,
a California corporation,
       
S&S GRAPHICS, LLC,
a Maryland limited liability company,
       
S&S GRAPHICS PROPERTY, LLC,
a Delaware limited liability company,
       
SNAPSHOTU, LLC,
a Texas limited liability company,
       
SPANGLER GRAPHICS, LLC,
a Kansas limited liability company,
       
SPANGLER GRAPHICS PROPERTY, LLC,
a Kansas limited liability company,
       
STORTERCHILDS PRINTING CO., INC.,
a Florida corporation,
       
SUPERB PRINTING COMPANY,
a Texas corporation,

 





--------------------------------------------------------------------------------



 



                 
SUPERIOR COLOUR GRAPHICS, INC.,
a Michigan corporation,
       
TEWELL WARREN PRINTING COMPANY,
a Colorado corporation,
       
THE CYRIL-SCOTT COMPANY,
an Ohio corporation,
       
THE ETHERIDGE COMPANY,
a Michigan corporation,
       
THE GRAPHICS GROUP, INC.,
a Texas corporation,
       
THE HENNEGAN COMPANY,
a Kentucky corporation,
       
THE JARVIS PRESS, INC.,
a Texas corporation,
       
THE JOHN C. OTTO COMPANY, INC.,
a Massachusetts corporation,
       
THE MCKAY PRESS, INC.,
a Michigan corporation,
       
THEO. DAVIS SONS, INCORPORATED,
a North Carolina corporation,
       
THE PIKES PEAK LITHOGRAPHING CO.,
a Colorado corporation,
       
THE PRINTERY, INC.,
a Wisconsin corporation,
       
THOUSAND OAKS PRINTING AND SPECIALTIES, INC.,
a California corporation,
       
TUCKER PRINTERS, INC.,
a Texas corporation,
       
TULSA LITHO COMPANY,
an Oklahoma corporation,
       
TURSACK INCORPORATED,
a Pennsylvania corporation,
       
VALCOUR PRINTING, INC.,
a Missouri corporation,
       
VERITAS DOCUMENT SOLUTIONS, LLC,
a Delaware limited liability company,
       
WALNUT CIRCLE PRESS, INC.,
a North Carolina corporation,
       
WATERMARK PRESS, LTD.,
a California corporation,
       
WENTWORTH CORPORATION,
a South Carolina corporation,
       
WESTERN LITHOGRAPH COMPANY,
a Texas corporation,
       
WESTLAND PRINTERS, INC.,
a Maryland corporation,
       
WETZEL BROTHERS, LLC,
a Wisconsin limited liability company,

 





--------------------------------------------------------------------------------



 



                      WOODRIDGE PRESS, INC.,
      a California corporation    
 
               
 
  By:   /s/ Jon C. Biro                           Jon C. Biro,
Executive Vice President of each of the foregoing    
 
                    SERCO FORMS, LLC,
      a Kansas limited liability company    
 
                    By:   BIGINK MAILING & FULFILLMENT COMPANY, a Kansas
corporation, and MERCURY WEB PRINTING, INC., a Kansas corporation, Members    
 
               
 
      By:  /s/ Jon C. Biro      
 
               
 
          Jon C. Biro,    
 
          Executive Vice President of each of the foregoing    
 
                    CONSOLIDATED GRAPHICS MANAGEMENT, LTD.,
      a Texas limited partnership,    
 
                    By:   CGML GENERAL PARTNER, INC., a Delaware corporation,
sole general partner of Consolidated Graphics Management, Ltd.    
 
               
 
      By:  /s/ Jon C. Biro      
 
               
 
          Jon C. Biro,    
 
          Executive Vice President    

 





--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT
AND LENDERS:   JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender    
 
               
 
  By:   /s/ Erin Robbins                  
 
      Name:   Erin Robbins    
 
      Title:  
Vice President
   
 
         
 
   

 





--------------------------------------------------------------------------------



 



                      WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication
Agent and as a Lender    
 
               
 
  By:   /s/ Chad Johnson                   
 
      Name:   Chad Johnson    
 
      Title:  
Vice President
   
 
         
 
   

 





--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A.    
 
               
 
  By:   /s/ Julie Castano                  
 
      Name:   Julie Castano    
 
      Title:  
Vice President
   
 
         
 
   

 





--------------------------------------------------------------------------------



 



                      BRANCH BANKING & TRUST COMPANY    
 
               
 
  By:   /s/ Mark B. Grover                  
 
      Name:   Mark B. Grover    
 
      Title:  
Senior Vice President
   
 
         
 
   

 





--------------------------------------------------------------------------------



 



                      THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.    
 
               
 
  By:   /s/ D. Barnell                   
 
      Name:   D. Barnell    
 
      Title:  
Authorized Signatory
   
 
         
 
   

 





--------------------------------------------------------------------------------



 



                      BANK OF TEXAS, N.A.    
 
               
 
  By:   /s/ Marian Livingston                  
 
      Name:   Marian Livingston    
 
      Title:  
SVP
   
 
         
 
   

 





--------------------------------------------------------------------------------



 



                      IBERIABANK FSB    
 
               
 
  By:   /s/ Steven C. Krueger                  
 
      Name:   Steven C. Krueger    
 
      Title:  
Sr. Vice President
   
 
         
 
   

 

